Exhibit 10.49

 

ASSET PURCHASE AGREEMENT

 

 

by and between

 

 

TRIQUINT SEMICONDUCTOR, INC.

 

as Seller

 

 

and

 

 

CYOPTICS, INC.

 

as Buyer

 

 

Dated April 14, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions

 

1.1

Defined Terms

 

1.2

Additional Defined Terms

 

1.3

Other Definitional and Interpretive Matters

 

 

 

 

2.

Purchase and Sale of the Optoelectronics Business

 

2.1

Purchase and Sale of Assets

 

2.2

Excluded Assets

 

2.3

Purchase Price

 

2.4

Assumed Liabilities

 

2.5

Excluded Liabilities

 

2.6

Further Assurances; Further Conveyances and Assumptions; Consent of Third
Parties

 

2.7

Proprietary Information

 

2.8

Bulk Sales Law

 

2.9

Taxes

 

2.10

Buyer Designee

 

 

 

 

3.

Representations and Warranties of Seller

 

3.1

Organization and Qualification; Subsidiaries

 

3.2

Authorization

 

3.3

Binding Effect

 

3.4

Non-Contravention; Consents

 

3.5

Title to Property; Principal Equipment

 

3.6

Permits; Licenses

 

3.7

Real Estate; Environmental Matters

 

3.8

Compliance With Laws

 

3.9

Litigation

 

3.10

Business Employees

 

3.11

Contracts

 

3.12

Revenues; Financial Information; Absence of Certain Changes

 

3.13

Intellectual Property

 

3.14

Product Liability and Recalls

 

3.15

Product Warranty

 

3.16

Inventory

 

3.17

Customers and Suppliers

 

3.18

Restrictions on the Business

 

3.19

Brokers

 

3.20

Taxes

 

3.21 [a05-8172_1ex10d49.htm#a3_21AccountsReceivable_215525]

Accounts Receivable [a05-8172_1ex10d49.htm#a3_21AccountsReceivable_215525]

 

3.22 [a05-8172_1ex10d49.htm#a3_22TransactionsWithAffiliates_215526]

Transactions with Affiliates
[a05-8172_1ex10d49.htm#a3_22TransactionsWithAffiliates_215526]

 

3.23 [a05-8172_1ex10d49.htm#a3_23NoOtherRepresentationsOrWarr_215527]

No Other Representations or Warranties
[a05-8172_1ex10d49.htm#a3_23NoOtherRepresentationsOrWarr_215527]

 

 

--------------------------------------------------------------------------------


 

4. [a05-8172_1ex10d49.htm#a4_RepresentationsAndWarrantiesOf_215530]

Representations and Warranties of Buyer
[a05-8172_1ex10d49.htm#a4_RepresentationsAndWarrantiesOf_215530]

 

4.1 [a05-8172_1ex10d49.htm#a4_1OrganizationAndQualification_215531]

Organization and Qualification
[a05-8172_1ex10d49.htm#a4_1OrganizationAndQualification_215531]

 

4.2 [a05-8172_1ex10d49.htm#a4_2AuthorizationBindingEffect_215532]

Authorization; Binding Effect
[a05-8172_1ex10d49.htm#a4_2AuthorizationBindingEffect_215532]

 

4.3 [a05-8172_1ex10d49.htm#a4_3NoncontraventionConsents_215534]

Non-Contravention; Consents
[a05-8172_1ex10d49.htm#a4_3NoncontraventionConsents_215534]

 

4.4 [a05-8172_1ex10d49.htm#a4_4Brokers_215537]

Brokers [a05-8172_1ex10d49.htm#a4_4Brokers_215537]

 

4.5 [a05-8172_1ex10d49.htm#a4_5NoInducementOrRelianceIndepen_215540]

No Inducement or Reliance; Independent Assessment
[a05-8172_1ex10d49.htm#a4_5NoInducementOrRelianceIndepen_215540]

 

4.6 [a05-8172_1ex10d49.htm#a4_6SufficiencyOfFunds_215542]

Sufficiency of Funds [a05-8172_1ex10d49.htm#a4_6SufficiencyOfFunds_215542]

 

4.7 [a05-8172_1ex10d49.htm#a4_7NoOtherRepresentationsOrWarra_215544]

No Other Representations or Warranties
[a05-8172_1ex10d49.htm#a4_7NoOtherRepresentationsOrWarra_215544]

 

 

 

 

5. [a05-8172_1ex10d49.htm#a5_CertainCovenants_215545]

Certain Covenants [a05-8172_1ex10d49.htm#a5_CertainCovenants_215545]

 

5.1 [a05-8172_1ex10d49.htm#a5_1AccessAndInformation_215546]

Access and Information [a05-8172_1ex10d49.htm#a5_1AccessAndInformation_215546]

 

5.2 [a05-8172_1ex10d49.htm#a5_2ConductOfTheOptoelectronicsBu_215549]

Conduct of the Optoelectronics Business
[a05-8172_1ex10d49.htm#a5_2ConductOfTheOptoelectronicsBu_215549]

 

5.3 [a05-8172_1ex10d49.htm#a5_3AllocationOfConsideration_215551]

Allocation of Consideration
[a05-8172_1ex10d49.htm#a5_3AllocationOfConsideration_215551]

 

5.4 [a05-8172_1ex10d49.htm#a5_4BusinessEmployees_215553]

Business Employees [a05-8172_1ex10d49.htm#a5_4BusinessEmployees_215553]

 

5.5 [a05-8172_1ex10d49.htm#a5_5CollateralAgreementsLeasedEqu_215556]

Collateral Agreements; Leased Equipment
[a05-8172_1ex10d49.htm#a5_5CollateralAgreementsLeasedEqu_215556]

 

5.6 [a05-8172_1ex10d49.htm#a5_6CommerciallyReasonableEfforts_215557]

Commercially Reasonable Efforts
[a05-8172_1ex10d49.htm#a5_6CommerciallyReasonableEfforts_215557]

 

5.7 [a05-8172_1ex10d49.htm#a5_7ContactsWithSuppliersAndCusto_215559]

Contacts with Suppliers and Customers
[a05-8172_1ex10d49.htm#a5_7ContactsWithSuppliersAndCusto_215559]

 

5.8 [a05-8172_1ex10d49.htm#a5_8UseOfSellersName_215600]

Use of Seller’s Name [a05-8172_1ex10d49.htm#a5_8UseOfSellersName_215600]

 

5.9 [a05-8172_1ex10d49.htm#a5_9DepositNoNegotiationOrSolicit_215603]

Deposit; No Negotiation or Solicitation
[a05-8172_1ex10d49.htm#a5_9DepositNoNegotiationOrSolicit_215603]

 

5.10 [a05-8172_1ex10d49.htm#a5_10Noncompetition_215605]

Non-Competition [a05-8172_1ex10d49.htm#a5_10Noncompetition_215605]

 

5.11 [a05-8172_1ex10d49.htm#a5_11Consents_215608]

Consents [a05-8172_1ex10d49.htm#a5_11Consents_215608]

 

 

 

 

6. [a05-8172_1ex10d49.htm#a6_ConfidentialNatureOfInformatio_215609]

Confidential Nature of Information
[a05-8172_1ex10d49.htm#a6_ConfidentialNatureOfInformatio_215609]

 

6.1 [a05-8172_1ex10d49.htm#a6_1ConfidentialityAgreement_215609]

Confidentiality Agreement
[a05-8172_1ex10d49.htm#a6_1ConfidentialityAgreement_215609]

 

6.2 [a05-8172_1ex10d49.htm#a6_2SellersProprietaryInformation_215611]

Seller’s Proprietary Information
[a05-8172_1ex10d49.htm#a6_2SellersProprietaryInformation_215611]

 

6.3 [a05-8172_1ex10d49.htm#a6_3BuyersProprietaryInformation_215613]

Buyer’s Proprietary Information
[a05-8172_1ex10d49.htm#a6_3BuyersProprietaryInformation_215613]

 

6.4 [a05-8172_1ex10d49.htm#a6_4ConfidentialNatureOfAgreement_215616]

Confidential Nature of Agreements
[a05-8172_1ex10d49.htm#a6_4ConfidentialNatureOfAgreement_215616]

 

6.5 [a05-8172_1ex10d49.htm#a6_5OtherConfidentialityAgreement_215617]

Other Confidentiality Agreements
[a05-8172_1ex10d49.htm#a6_5OtherConfidentialityAgreement_215617]

 

 

 

 

7. [a05-8172_1ex10d49.htm#a7_Closing_215619]

Closing [a05-8172_1ex10d49.htm#a7_Closing_215619]

 

7.1 [a05-8172_1ex10d49.htm#a7_1DeliveriesBySeller_215620]

Deliveries by Seller [a05-8172_1ex10d49.htm#a7_1DeliveriesBySeller_215620]

 

7.2 [a05-8172_1ex10d49.htm#a7_2DeliveriesByBuyerOrABuyerDesi_215622]

Deliveries by Buyer or a Buyer Designee
[a05-8172_1ex10d49.htm#a7_2DeliveriesByBuyerOrABuyerDesi_215622]

 

7.3 [a05-8172_1ex10d49.htm#a7_3ClosingDate_215624]

Closing Date [a05-8172_1ex10d49.htm#a7_3ClosingDate_215624]

 

7.4 [a05-8172_1ex10d49.htm#a7_4ContemporaneousEffectiveness_215626]

Contemporaneous Effectiveness
[a05-8172_1ex10d49.htm#a7_4ContemporaneousEffectiveness_215626]

 

 

 

 

8. [a05-8172_1ex10d49.htm#a8_ConditionsPrecedentToClosing_215627]

Conditions Precedent to Closing
[a05-8172_1ex10d49.htm#a8_ConditionsPrecedentToClosing_215627]

 

8.1 [a05-8172_1ex10d49.htm#a8_1ConditionsPrecedentToBuyersOb_215628]

Conditions Precedent to Buyer’s Obligations
[a05-8172_1ex10d49.htm#a8_1ConditionsPrecedentToBuyersOb_215628]

 

8.2 [a05-8172_1ex10d49.htm#a8_2ConditionsPrecedentToSellersO_215630]

Conditions Precedent to Seller’s Obligations
[a05-8172_1ex10d49.htm#a8_2ConditionsPrecedentToSellersO_215630]

 

 

 

 

9. [a05-8172_1ex10d49.htm#a9_StatusOfAgreements_215644]

Status of Agreements [a05-8172_1ex10d49.htm#a9_StatusOfAgreements_215644]

 

9.1 [a05-8172_1ex10d49.htm#a9_1SurvivalOfRepresentationsAndW_215645]

Survival of Representations and Warranties
[a05-8172_1ex10d49.htm#a9_1SurvivalOfRepresentationsAndW_215645]

 

9.2 [a05-8172_1ex10d49.htm#a9_2GeneralAgreementToIndemnify_215646]

General Agreement to Indemnify
[a05-8172_1ex10d49.htm#a9_2GeneralAgreementToIndemnify_215646]

 

9.3 [a05-8172_1ex10d49.htm#a9_3GeneralProceduresForIndemnifi_215650]

General Procedures for Indemnification
[a05-8172_1ex10d49.htm#a9_3GeneralProceduresForIndemnifi_215650]

 

 

 

 

10. [a05-8172_1ex10d49.htm#a10_MiscellaneousProvisions_215655]

Miscellaneous Provisions
[a05-8172_1ex10d49.htm#a10_MiscellaneousProvisions_215655]

 

10.1 [a05-8172_1ex10d49.htm#a10_1Notices_215656]

Notices [a05-8172_1ex10d49.htm#a10_1Notices_215656]

 

 

--------------------------------------------------------------------------------


 

10.2 [a05-8172_1ex10d49.htm#a10_2Expenses_215659]

Expenses [a05-8172_1ex10d49.htm#a10_2Expenses_215659]

 

10.3 [a05-8172_1ex10d49.htm#a10_3EntireAgreement_215700]

Entire Agreement [a05-8172_1ex10d49.htm#a10_3EntireAgreement_215700]

 

10.4 [a05-8172_1ex10d49.htm#a10_4AssignmentBindingEffectSever_215701]

Assignment; Binding Effect; Severability
[a05-8172_1ex10d49.htm#a10_4AssignmentBindingEffectSever_215701]

 

10.5 [a05-8172_1ex10d49.htm#a10_5GoverningLaw_215702]

Governing Law [a05-8172_1ex10d49.htm#a10_5GoverningLaw_215702]

 

10.6 [a05-8172_1ex10d49.htm#a10_6ConsentToJurisdiction_215704]

Consent to Jurisdiction
[a05-8172_1ex10d49.htm#a10_6ConsentToJurisdiction_215704]

 

10.7 [a05-8172_1ex10d49.htm#a10_7WaiverOfJuryTrial_215706]

Waiver of Jury Trial [a05-8172_1ex10d49.htm#a10_7WaiverOfJuryTrial_215706]

 

10.8 [a05-8172_1ex10d49.htm#a10_8ExecutionInCounterparts_215707]

Execution in Counterparts
[a05-8172_1ex10d49.htm#a10_8ExecutionInCounterparts_215707]

 

10.9 [a05-8172_1ex10d49.htm#a10_9PublicAnnouncement_215708]

Public Announcement [a05-8172_1ex10d49.htm#a10_9PublicAnnouncement_215708]

 

10.10 [a05-8172_1ex10d49.htm#a10_10NoThirdpartyBeneficiaries_215709]

No Third-Party Beneficiaries
[a05-8172_1ex10d49.htm#a10_10NoThirdpartyBeneficiaries_215709]

 

10.11 [a05-8172_1ex10d49.htm#a10_11WaiverOfTermsOrConditions_215712]

Waiver of Terms or Conditions
[a05-8172_1ex10d49.htm#a10_11WaiverOfTermsOrConditions_215712]

 

10.12 [a05-8172_1ex10d49.htm#a10_12AmendmentOfAgreement_215714]

Amendment of Agreement [a05-8172_1ex10d49.htm#a10_12AmendmentOfAgreement_215714]

 

 

 

 

11. [a05-8172_1ex10d49.htm#a11_Termination_215715]

Termination [a05-8172_1ex10d49.htm#a11_Termination_215715]

 

11.1 [a05-8172_1ex10d49.htm#a11_1Termination_215716]

Termination [a05-8172_1ex10d49.htm#a11_1Termination_215716]

 

11.2 [a05-8172_1ex10d49.htm#a11_2EffectOfTermination_215719]

Effect of Termination [a05-8172_1ex10d49.htm#a11_2EffectOfTermination_215719]

 

 

--------------------------------------------------------------------------------


 

Exhibits

 

A [a05-8172_1ex10d49.htm#ExhibitA_022245]

Assignment and Assumption Agreement and Bill of Sale
[a05-8172_1ex10d49.htm#ExhibitA_022245]

 

B [a05-8172_1ex10d49.htm#ExhibitB_023456]

Intellectual Property Agreement [a05-8172_1ex10d49.htm#ExhibitB_023456]

 

C [a05-8172_1ex10d49.htm#ExhibitC_023511]

Transition Services Agreement [a05-8172_1ex10d49.htm#ExhibitC_023511]

 

D [a05-8172_1ex10d49.htm#ExhibitD_023451]

Promissory Note [a05-8172_1ex10d49.htm#ExhibitD_023451]

 

E [a05-8172_1ex10d49.htm#ExhibitE_024039]

Equity Purchase Agreement [a05-8172_1ex10d49.htm#ExhibitE_024039]

 

F [a05-8172_1ex10d49.htm#ExhibitF_025225]

Deposit Agreement [a05-8172_1ex10d49.htm#ExhibitF_025225]

 

G [a05-8172_1ex10d49.htm#ExhibitG_025845]

Opinion Letter of Seller’s Counsel [a05-8172_1ex10d49.htm#ExhibitG_025845]

 

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of April 14, 2005 by
and between TriQuint Semiconductor, Inc., a Delaware corporation (“TriQuint”
and, together with the Subsidiaries (as hereinafter defined), jointly and
severally, “Seller”), with offices at 2300 NE Brookwood Parkway, Hillsboro, OR
97124 and CyOptics, Inc., a Delaware corporation (“Buyer”), with offices at 7360
Windsor Drive, Allentown, PA 18106.

 

RECITALS

 

A.                                   Seller is, among other things, engaged in
the Optoelectronics Business (as hereinafter defined).

 

B.                                     The Optoelectronics Business is comprised
of certain assets and liabilities that are currently owned by Seller or in
respect of which Seller is currently obligated, as the case may be.

 

C.                                     Seller desires to sell, transfer and
assign to Buyer or a Buyer Designee (as hereinafter defined), and Buyer or a
Buyer Designee desires to purchase from Seller, the Purchased Assets (as
hereinafter defined), and Buyer or a Buyer Designee is willing to assume, the
Assumed Liabilities (as hereinafter defined), in each case as more fully
described and upon the terms and subject to the conditions set forth herein.

 

D.                                    Seller and Buyer or a Buyer Designee
desire to enter into each Assignment and Assumption Agreement and Bill of Sale, 
the Intellectual Property Agreement, the Breinigsville Lease, the Lease
Assignments, the Transition Services Agreement, the Stock Purchase Agreement,
the Promissory Note, the Equity Purchase Agreement and the Deposit Agreement
(each as hereinafter defined and collectively, the “Collateral Agreements”).

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and intending to be legally bound hereby, the parties hereby agree as
follows:

 

AGREEMENT

 

1.                                      Definitions

 

1.1                               Defined Terms

 

For the purposes of this Agreement the following words and phrases shall have
the following meanings:

 

“Accounts Payable” means the trade accounts payable for materials and services
used in the Optoelectronics Business, as set forth on Schedule 2.4(d), and other
trade accounts payable for materials and services used in the Optoelectronics
Business after the date hereof and prior to the Closing Date.

 

“Accounts Receivable” means (i) the trade accounts receivable and other rights
to payment from customers of the Optoelectronics Business and the full benefit
of all security for

 

--------------------------------------------------------------------------------


 

such accounts or rights to payment in respect of goods shipped and invoiced as
of a date on or prior to the date hereof, or products sold or services rendered
to customers of the Optoelectronics Business listed on Schedule 2.1(i),
(ii) other trade accounts receivable and rights to payment from customers of the
Optoelectronics Business and the full benefit of all security for such accounts
or rights to payment in respect of goods shipped and invoiced, or products sold
or services rendered to customers of the Optoelectronics Business after the date
hereof and prior to the Closing Date, and (iii) the balance of the prepaid
accounts relating to Purchased Assets, listed on Schedule 2.1(i), reduced by (x)
any amounts received in payment of such accounts after the date hereof and prior
to the Closing Date, and (y) Seller’s reserves for doubtful accounts.

 

“Affiliate” of any Person means any Person that controls, is controlled by, or
is under common control with such Person. As used herein, the term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities or other interests, by contract or otherwise.

 

“Assigned Intellectual Property” means all Proprietary Information owned by
Seller other than registered patents, patent applications, registered trademarks
and registered trademark applications, to the extent that such Proprietary
Information principally relates to the Optoelectronics Business.  For avoidance
of doubt, Proprietary Information of any Third Party licensed to Seller does not
constitute Assigned Intellectual Property.

 

“Assignment and Assumption Agreement and Bill of Sale” means each agreement in
substantially the form set forth as Exhibit A.

 

“Assumed Leases” means the Leases identified on Schedule 3.7(a) to be assumed by
the Buyer pursuant to a Lease Assignment.

 

“Benefit Plan” means, in respect of any Business Employee, each Pension Plan,
Welfare Plan and employment, bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock option, stock
purchase, phantom stock, performance, retirement, thrift, savings, stock bonus,
excess benefit, supplemental unemployment, paid time off, perquisite, fringe
benefit, vacation, sick leave, severance, disability, death benefit,
hospitalization, medical, dental, life insurance, welfare benefit or other plan,
program or arrangement, in each case maintained or contributed to, or required
to be maintained or contributed to, by Seller or its Affiliates.

 

“Breinigsville Lease” means an agreement relating to the lease of certain of the
property in Breinigsville, PA, to be entered into between Buyer and Seller.

 

“Business Day” means a day that is not a Saturday, a Sunday or a statutory or
civic holiday in the State of Oregon.

 

“Business Employees” means the employees of Seller employed in the
Optoelectronics Business and identified on Schedule 3.10(a).

 

--------------------------------------------------------------------------------


 

“Business Records” means all books, records, ledgers, tangible data, disks,
tapes, and other media-storing data and files or other similar information
whether in hardcopy or computer format and whether stored in network facilities
or otherwise, in each case to the extent that such materials principally relate
to the Optoelectronics Business.  Without limiting the foregoing, “Business
Records” includes engineering information, manuals and data, product datasheets,
sales and purchase correspondence, price lists, lists of present and former
customers, information concerning customer contacts, purchasing history,
technical characteristics and other information reasonably required for ongoing
customer relationships, lists of present and former suppliers or vendors,
mailing lists, warranty information, catalogs, sales promotion literature,
advertising materials, brochures, records of operation, accounting and financial
records, personnel and employment records, standard forms of documents, manuals
of operations or business procedures, designs, research materials and product
testing reports, and any information relating to any Tax imposed on any
Purchased Assets, but excluding any such items to the extent they are included
in, or primarily related to, the Excluded Assets or Excluded Liabilities.

 

“Buyer Designee” means one or more Affiliates of Buyer identified to Seller in
accordance with Section 2.10 prior to the Closing Date.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq. as amended.

 

“Closing” means the closing of the transactions described in Article 7.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” means the letter agreement between Seller and Buyer
dated October 22, 2004.

 

“Contracts” means (A) the contracts listed on Schedule 2.1(g), and (B) any other
Third-Party contracts, agreements, and purchase orders (i) for the provision of
goods or services to the Optoelectronics Business, (ii) for the sale by the
Optoelectronics Business of goods or performance by the Optoelectronics Business
of services, or (iii) for the sale and distribution of the products of the
Optoelectronics Business; to the extent such contracts, agreements, and purchase
orders referred to in clause (B) above are used or held for use primarily in the
operation or conduct of the Optoelectronics Business, are entered into between
the date hereof and the Closing Date by Seller in the ordinary course of
business consistent with past practice, and are outstanding as of the Closing
Date.

 

“Encumbrance” means any lien, claim, charge, encumbrance, security interest,
mortgage, pledge, easement, capital lease, conditional sale or other title
retention agreement, covenant, licenses, adverse claims of ownership or use, or
other similar restriction or Third Party right affecting the Purchased Assets,
but shall not include Permitted Encumbrances.

 

“Environmental Law” means any Law that governs the existence of or provides a
remedy for release of Hazardous Substances, the protection of persons, natural
resources or the environment, the management of Hazardous Substances, or other
activities involving Hazardous Substances including, without limitation, under
CERCLA, the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.,
the Resource Conservation and Recovery Act, 42

 

--------------------------------------------------------------------------------


 

U.S.C. § 6901 et seq., the Clean Water Act, 33 U.S.C. Section § 1251 et seq.,
the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic Substance Control Act, 15
U.S.C. § 2601 et seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.,
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., the Safe
Drinking Water Act, 42 U.S.C. 300f through 300j, the Hazardous Substances
Transportation Uniform Safety Act of 1990, 49 U.S.C. 5101 et seq., or any other
similar Law, as any such law has been amended or supplemented, and the
regulations promulgated pursuant thereto.

 

“Environmental Liabilities” means any and all liabilities arising in connection
with or in any way relating to Seller (or any predecessor of Seller or any prior
owner of all or part of its business and assets), any property now or previously
owned, leased or operated by Seller, the Optoelectronics Business (as currently
or previously conducted), or the Purchased Assets which (i) arise under or
relate to any Environmental Laws and (ii) relate to events occurring or
conditions existing on or before the Closing Date.

 

“Equity Purchase Agreement” means the Equity Purchase Agreement between Buyer,
Seller, and certain of their Affiliates relating to Buyer’s acquisition of all
of the issued and outstanding equity participation rights and other forms of
capital stock of TriQuint Mexico, in substantially the form set forth in
Exhibit E.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Excluded Taxes” means any liability, obligation or commitment, whether or not
accrued, assessed or currently due and payable, for any Taxes relating to,
pertaining to, or arising out of, the Optoelectronics Business or the Purchased
Assets for any Pre-Closing Tax Period.

 

“Fixtures and Supplies” means the furniture, furnishings and other tangible
personal property related to office operations owned by Seller and used or held
for use primarily in the operation or conduct of the Optoelectronics Business
and located in Breinigsville, PA (in Seller’s Building 2 and the chip
fabrication area of Seller’s Building 4 only) and Matamoros, Mexico including
those identified on Schedule 2.1(d).  With regard to the discontinued product
lines constituting the Optoelectronics Business, “Fixtures and Supplies”
includes only those items specifically identified on Schedule 2.1(d).  “Fixtures
and Supplies” also includes all office supplies related to office operations
owned by Seller and used or held for use primarily in the operation or conduct
of the Optoelectronics Business and located in Breinigsville, PA (in Seller’s
Building 2, the chip fabrication area of Seller’s Building 4, and the data
centers and stock rooms in Seller’s Buildings 1 and 4 only) and Matamoros,
Mexico.  “Fixtures and Supplies” includes any additions, improvements,
replacements and alterations to the foregoing between the date hereof and the
Closing Date and all warranties and guarantees, if any, express or implied with
respect to the foregoing, but excludes any such items that primarily relate to
Excluded Assets or Excluded Liabilities.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Body” means any legislative, executive or judicial unit of any
governmental entity (foreign, federal, state or local) or any department,
commission, board, agency, bureau, official or other regulatory, administrative
or judicial authority thereof.

 

--------------------------------------------------------------------------------


 

“Governmental Permits” means all governmental permits and licenses, certificates
of inspection, approvals or other authorizations identified on Schedule 3.6
issued to Seller by a Governmental Body with respect to the Optoelectronics
Business and necessary for the operation or conduct of the Optoelectronics
Business as currently conducted.

 

“Hazardous Substance” means (i) any hazardous, toxic or dangerous waste,
substance or material defined as such pursuant to any Environmental Law,
(ii) asbestos or PCBs and (iii) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental Body
pursuant to any Environmental Law.

 

“Intellectual Property Agreement” means the agreement in substantially the form
set forth as Exhibit B.

 

“Inventory” means the inventory, raw materials (including in chemical or
elemental form), work in process, and finished products relating to the
Optoelectronics Business, as listed on Schedule 2.1(e), together with changes to
such list that occur between the date of the schedule and the Closing Date in
the ordinary course of the Optoelectronics Business consistent with past
practice, and any rights of Seller to the warranties received from suppliers and
any related claims, credits, rights of recovery and setoff with respect to such
Inventory, but only to the extent such rights are assignable.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Law” means any international, national, federal, state, provincial or local
law, statute, ordinance, rule, regulation, code, order, judgment, injunction or
decree.

 

“Lease Assignment” means each assignment agreement with respect to a Lease.

 

“Leased Equipment” means the vehicles, computers, software, servers, machinery
and equipment and other similar items identified on Schedule 1.1(b) leased and
used or held for use by Seller primarily in the operation or conduct of the
Optoelectronics Business. “Leased Equipment” does not include any such items
that are Excluded Assets or Excluded Liabilities.

 

“Leased Premises” means the real property that is leased by Seller from Third
Parties as identified on Schedule 3.7(a).

 

“Leases” means the leases for the Leased Premises, and “Lease” refers to any of
the Leases.

 

“Licenses” means all licenses, agreements and other arrangements identified on
Schedule 2.1(h), concerning any Proprietary Information to which Seller is a
party to the extent used or held for use primarily in the operation or conduct
of the Optoelectronics Business. “Licenses” does not include (i) the
Non-assignable Licenses, (ii) generally available shrink-wrap software licenses
(except for such licenses for software running on a computer system that is
included in the Purchased Assets, to the extent the license is transferable in
connection with the transfer of such computer system), or (iii) any such items
primarily related to Excluded Assets or Excluded Liabilities.

 

--------------------------------------------------------------------------------


 

“Non-assignable Licenses” means those Licenses of Proprietary Information under
which Seller or an Affiliate of Seller is the licensee that are (i) readily
commercially available software licenses that by their terms will not be
transferred upon the transfer of any computer hardware to Buyer under this
Agreement, or (ii) related to other businesses of Seller or an Affiliate of
Seller and not used or held for use primarily in the operation or conduct of the
Optoelectronics Business.

 

“Optoelectronics Business” means the current design, engineering, manufacturing,
marketing, and sale of optoelectronics components as carried on by Seller as of
the date hereof in Breinigsville, Pennsylvania, and Matamoros, Mexico, including
previously discontinued product lines including lithium niobate modulators,
erbium doped fiber amplifiers, raman amplifiers, thin film filters, garnet,
transponders, SFP transceivers, and XFP transceiversbut excluding (i) the
design, engineering, manufacturing, marketing, sale and distribution of gallium
arsenide and other components that are manufactured at Seller’s other facilities
and not uniquely applicable to optoelectronics applications, even if the
customer’s end use of such products is in an optoelectronics application;
(ii) the design, engineering, manufacturing, marketing, sale and distribution of
undersea pump lasers; (iii) Seller’s integrated circuit manufacturing facilities
and any assets related to Seller’s integrated circuit products; and (iv) any
assembly and test (outside of the Matamoros, Mexico facility), billing, order
entry, fulfillment, accounting, collections, sales and other centralized or
administrative activities that are currently provided by centralized functional
organizations within, or controlled by, Seller that are not being transferred
hereunder.  For avoidance of doubt, Optoelectronics Business does not include
the assets, liabilities or related business acquired and assumed by Seller from
Network Elements, Inc.

 

“Pension Plan” means each “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA).

 

“Permitted Encumbrances” means any (i) statutory lien for Taxes, assessments and
other governmental charges or liens of carriers, landlords, warehouseman,
mechanics and material men incurred in the ordinary course of business, which
are in each case for sums not yet due and payable or being contested in good
faith by appropriate proceedings and for which appropriate reserves (if
required) are being maintained in accordance with GAAP, (ii) liens incurred or
deposits made in the ordinary course of the Optoelectronics Business in
connection with workers’ compensation, unemployment insurance and other types of
social security or to secure the performance of tenders, statutory obligations,
surety and appeal bonds and similar obligations, (iii) non-exclusive, limited
licenses granted by Seller or an Affiliate of Seller in connection with sales of
products in the ordinary course of the Optoelectronics Business and (iv) any
Encumbrance or minor imperfection in title or minor encroachments, if any, that,
individually or in the aggregate, (x) are not material in amount, (y) do not
materially interfere with the conduct of the Optoelectronics Business or with
the use of the Purchased Assets to which such Encumbrance, imperfection, or
encroachment related, and (z) do not materially affect the value of the
Purchased Assets or the Optoelectronics Business.

 

“Person” means any individual, corporation, limited liability company,
partnership, firm, association, joint venture, joint stock company, trust,
unincorporated organization or other entity, or any government or regulatory,
administrative or political subdivision or agency, department or instrumentality
thereof.

 

--------------------------------------------------------------------------------


 

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date,
and, in the case of any Straddle Period, the portion of such Straddle Period
beginning the day after the Closing Date.

 

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and, in the case of any Straddle Period, the portion of such Straddle
Period ending on the Closing Date.

 

“Preferred Stock” means 29,158,297 shares of Buyer’s Series F Preferred Stock
issued by Buyer to Seller pursuant to the Stock Purchase Agreement.

 

“Principal Equipment” means the computers, servers, machinery, equipment
(including any related spare parts, dies, molds, tools, and tooling), furniture
and fixtures, vehicles and other tangible items used or held for use by Seller
primarily in the operation or conduct of the Optoelectronics Business and listed
on Schedule 2.1(b), together with all maintenance records and other documents
relating thereto, but not the Leased Equipment or any such items that are
Excluded Assets.  “Principal Equipment” includes rights to the warranties
received from the manufacturers and distributors of such items and to any
related claims, credits, rights of recovery and setoff with respect to such
items, but only to the extent such rights are assignable.

 

“Promissory Note” means the promissory note in the principal amount of
$4,000,000 (as such amount may be adjusted pursuant to Section 2.3(b)) issued by
Buyer to Seller in substantially the form set forth as Exhibit D.

 

“Proprietary Information” means all intellectual property and other information
(whether or not protectable by patent, copyright, mask works or trade secret
rights), (i) including, but not limited to, works of authorship in any and all
media, inventions, discoveries, improvements, patentable subject matter,
patents, patent applications, industrial models, industrial designs, trade
secrets, trade secret rights, software, works, copyrightable subject matters,
copyright rights and registrations, mask works, know-how and show-how,
trademarks, trade names, service marks, emblems, logos, insignia and related
marks, the goodwill of any business symbolized thereby and all common law rights
related thereto, specifications, technical manuals and data, databases,
libraries, blueprints, drawings, designs, techniques, proprietary processes,
product information, business plans and development work-in-process; (ii) all
registrations and applications for the foregoing; and (iii) all rights to obtain
renewals, extensions continuations, continuations-in-part, re-issues, divisions
or similar legal protections related thereto.

 

“Return” means any return, declaration, report, statement, and any other
document required to be filed in respect of any Tax, including any amendment
thereto.

 

“Seller Material Adverse Effect” means any condition or event that has a
material and adverse effect upon the (i) assets, business, financial condition
or results of operations of the Optoelectronics Business taken as a whole, other
than any condition or event (a) resulting from general economic conditions in
the United States or globally, (b) resulting from conditions in the
optoelectronics industry in general and not specific to the Optoelectronics
Business, or (c) arising out of or resulting from actions of Buyer or a Buyer
Designee in connection with this

 

--------------------------------------------------------------------------------


 

Agreement; or (ii) ability of Seller and its Affiliates to consummate the
transactions contemplated by this Agreement or any Collateral Agreement.

 

“Stock Purchase Agreement” means the Preferred Stock Purchase Agreement to be
entered into between Buyer, Seller, and the other parties named therein,
together with the other agreements collateral to it, relating to Seller’s
acquisition of the Preferred Stock.

 

“Straddle Period” means any Tax period that begins on or before and ends after
the Closing Date.

 

“Subsidiaries” means the entities listed on Schedule 3.1(b).

 

“Taxes” means all taxes of any kind, and all charges, fees, customs, levies,
duties, imposts, required deposits or other assessments, including, without
limitation, all net income, capital gains, gross income, gross receipt,
property, franchise, sales, use, excise, withholding, payroll, employment,
social security, worker’s compensation, unemployment, occupation, capital stock,
ad valorem, value added, transfer, gains, profits, net worth, asset,
transaction, and other taxes, and any interest, penalties or additions to tax
with respect thereto, imposed upon any Person by any taxing authority or other
Governmental Body under applicable Law.

 

“Third Party” means any Person not an Affiliate of the other referenced Person
or Persons.

 

“Transition Services Agreement” means the agreement in substantially the form
set forth as Exhibit C.

 

“TriQuint Mexico” means TriQuint de Mexico S. de R.L. de C.V.

 

“Welfare Plan” means each “employee welfare benefit plan” (within the meaning of
Section 3(1) of ERISA).

 

1.2                               Additional Defined Terms

 

For purposes of this Agreement, the following terms shall have the meanings
specified in the Sections indicated below:

 

Term

 

Section

 

 

 

“Additional Principal Amount”

 

Section 2.3(b)

“Agreement”

 

Preamble

“Asset Acquisition Statement”

 

Section 5.3

“Assumed Liabilities”

 

Section 2.4

“Buyer”

 

Preamble

“Closing Date”

 

Section 7.3

“Collateral Agreements”

 

Recital D

“Deposit Agreement”

 

Section 5.9(a)

“Deposit Holder”

 

Section 5.9(a)

“Excluded Assets”

 

Section 2.2

 

--------------------------------------------------------------------------------


 

“Excluded Leased Equipment”

 

Section 5.5(c)

“Excluded Liabilities”

 

Section 2.5

“Financial Statements”

 

Section 3.12(a)

“Indemnified Party”

 

Section 9.2(a)

“Indemnifying Party”

 

Section 9.3(a)

“Licensed Intellectual Property”

 

Section 3.13(a)

“Losses”

 

Section 9.2(a)

“Material Contracts”

 

Section 3.11(a)

“Non-assignable Assets”

 

Section 2.6(b)

“Purchase Price”

 

Section 2.3

“Purchased Assets”

 

Section 2.1

“Purchased Leased Equipment”

 

Section 5.5(c)

“Required Consents”

 

Section 2.6(c)

“Seller”

 

Preamble

“Term Sheets”

 

Section 4.6

“Third-Party Claim”

 

Section 9.3(a)

“Transferred Employees”

 

Section 5.4(a)

“TriQuint”

 

Preamble

“WARN Act”

 

Section 5.4(f)

 

1.3                               Other Definitional and Interpretive Matters

 

Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:

 

(a)                                  Gender and Number.  Any reference in this
Agreement to gender shall include all genders, and words imparting the singular
number only shall include the plural and vice versa.

 

(b)                                 Headings.  The provision of a Table of
Contents, the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement.  All references in this Agreement to any “Section” are to the
corresponding Section of this Agreement unless otherwise specified.

 

(c)                                  Reasonable Commercial Efforts. Reasonable
commercial efforts means that the obligated party is required to make a
diligent, reasonable and good faith effort to accomplish the applicable
objective.  Such obligation, however, does not require an expenditure of
material funds or the incurrence of a material liability on the part of the
obligated party, nor does it require that the obligated party act in a manner
that would be contrary to normal commercial practices in order to accomplish the
objective. The fact that the objective is or is not actually accomplished is
not, of itself, dispositive that the obligated party did or did not in fact
utilize its reasonable commercial efforts in attempting to accomplish the
objective.

 

(d)                                 Schedules and Exhibits.  The Schedules and
Exhibits attached to this Agreement shall be construed with and as an integral
part of this Agreement to the same extent as if the same had been set forth
verbatim herein.

 

--------------------------------------------------------------------------------


 

2.                                      Purchase and Sale of the Optoelectronics
Business

 

2.1                               Purchase and Sale of Assets

 

Upon the terms and subject to the conditions of this Agreement, on the Closing
Date, TriQuint shall, or shall cause one or more of the Subsidiaries, as
appropriate, to, grant, bargain, sell, transfer, assign, convey and deliver to
Buyer or one or more Buyer Designees, and Buyer or one or more Buyer Designees
shall purchase, acquire and accept from TriQuint or the applicable Subsidiary,
all of the right, title and interest in, to and under the Purchased Assets that
TriQuint or the applicable Subsidiary owns, leases, licenses, possesses, or
uses, wherever located, free and clear of Encumbrances.  For purposes of this
Agreement, the term “Purchased Assets” means the assets, properties and rights
set forth or described in paragraphs (a) through (p) below (except in each case
for the Excluded Assets):

 

(a)                                  the Assumed Leases;

 

(b)                                 the Principal Equipment;

 

(c)                                  the Purchased Leased Equipment;

 

(d)                                 the Fixtures and Supplies;

 

(e)                                  the Inventory;

 

(f)                                    the Assigned Intellectual Property;

 

(g)                                 the Contracts;

 

(h)                                 the Licenses;

 

(i)                                     the Accounts Receivable;

 

(j)                                     the Business Records;

 

(k)                                  all of the issued and outstanding equity
participation rights and other forms of capital stock of TriQuint Mexico;

 

(l)                                     the Governmental Permits but only to the
extent that such Governmental Permits are assignable or transferable to Buyer;

 

(m)                               the personnel records of Transferred
Employees;

 

(n)                                 all prepaid expenses for leased and rented
property to the extent such property is being transferred;

 

(o)                                 the goodwill of the Optoelectronics
Business; and

 

--------------------------------------------------------------------------------


 

(p)                                 all rights and claims of any kind against
Third Parties relating to the other categories of Purchased Assets described in
paragraphs (a) through (o) above, known or unknown, accrued or contingent.

 

2.2                               Excluded Assets

 

Notwithstanding anything in Section 2.1 to the contrary, it is hereby expressly
acknowledged and agreed that the Purchased Assets shall not include, and neither
TriQuint nor any Subsidiary is granting, bargaining, selling, transferring,
assigning, conveying or delivering to Buyer or a Buyer Designee, and neither
Buyer nor any Buyer Designee is purchasing, acquiring or accepting from TriQuint
or any Subsidiary, any of the rights, properties or assets set forth or
described in paragraphs (a) through (i) below.  The rights, properties and
assets expressly excluded by this Section 2.2 or otherwise excluded by the terms
of Section 2.1 from the Purchased Assets are referred to herein as the “Excluded
Assets.”  For the purpose of this Section 2.2, the phrase “Affiliate of Seller”
shall not include TriQuint Mexico.

 

(a)                                  any of Seller’s or any Affiliate of
Seller’s receivables, cash, cash equivalents, bank deposits or similar cash
items or employee receivables;

 

(b)                                 any (i) confidential personnel records
pertaining to any Business Employee, or (ii) other Business Records that Seller
or any Affiliate of Seller is required by Law to retain; provided, however, that
Seller shall advise Buyer as to the nature and extent of all materials so
retained, and Buyer shall have the right, to the extent permitted by Law, to
receive (at Buyer’s expense) copies of any portions of such retained
confidential personnel records and other books and records that relate to the
Optoelectronics Business, the Purchased Assets, the Assumed Liabilities or the
Transferred Employees; and (iii) any information management system of Seller or
any Affiliate of Seller other than those used or held for use primarily in the
operation or conduct of the Optoelectronics Business and contained within
computer hardware included as a Purchased Asset pursuant to Sections 2.1(c) and
(d);

 

(c)                                  any claim, right or interest of Seller or
any Affiliate of Seller in or to any refund, rebate, abatement or other recovery
for Taxes, together with any interest due thereon or penalty rebate arising
therefrom, for any Pre-Closing Tax Period;

 

(d)                                 the Non-assignable Licenses and the Excluded
Leased Equipment;

 

(e)                                  any insurance policies or rights of
proceeds thereof;

 

(f)                                    except as specifically provided in
Section 5.4, any of the assets of the Benefits Plans;

 

(g)                                 the rights, claims or causes of action of
Seller or any Affiliate of Seller against Third Parties set forth on
Schedule 2.2(g) and relating to the assets, properties or operations of the
Optoelectronics Business of Seller or any Affiliate of Seller arising out of
transactions occurring on or before the Closing Date; and

 

(h)                                 all other assets, properties, interests and
rights of Seller or any Affiliate of Seller not identified in Section 2.1.

 

--------------------------------------------------------------------------------


 

2.3                               Purchase Price

 

(a)                                  Upon the terms and subject to the
conditions of this Agreement, in consideration of the grant, bargain, sale,
transfer, assignment, conveyance and delivery by Seller of the Purchased Assets
to Buyer or a Buyer Designee, and in addition to assuming the Assumed
Liabilities, Buyer or a Buyer Designee shall issue or pay to TriQuint at the
Closing (collectively, the “Purchase Price”):

 

(1)                                  thirteen million five hundred thousand
dollars ($13,500,000) in cash, taking into account the provisions of
Section 5.9(a);

 

(2)                                  the Preferred Stock; and

 

(3)                                  the Promissory Note, taking into account
the provisions of Section 2.3(b).

 

(b)                                 The principal amount of the Promissory Note
shall be four million dollars ($4,000,000), plus an additional amount (the
“Additional Principal Amount”) determined by the provisions of this section. 
The Additional Principal Amount is an amount equal to the aggregate value of the
Accounts Receivable as of the Closing Date minus the aggregate balance of the
Accounts Payable as of the Closing Date.  For planning purposes, Seller shall
advise Buyer as to its estimate of the Additional Principal Amount within four
business days prior to the Closing Date; it being understood that Seller shall
have no liability for any inaccuracy in such estimate.  The true amounts of
Accounts Receivable and Accounts Payable to be measured as of the Closing Date
shall be determined by Seller, and written notice thereof shall be delivered to
Buyer along with reasonable documentation to support Seller’s determination, no
later than the fifteenth Business Day after the Closing Date.  Buyer shall have
a period of up to fifteen Business Days to review the amounts of Accounts
Receivable and Accounts Payable as of the Closing Date; Seller shall reasonably
co-operate in such review.  In the event Buyer disputes such amount, Buyer shall
notify Seller of such dispute in reasonable detail within such fifteen Business
Day period.  The parties shall in good faith negotiate to resolve any such
dispute for a period of up to twenty days.  To the extent Buyer does not dispute
such amounts within such fifteen Business Day period, or the parties are able to
resolve their dispute (or any elements thereof), the amounts so determined shall
be final and binding.  Any amounts still in dispute after such twenty day period
shall be conformed to reflect Seller’s determination of the Additional Principal
Amount, and the Note will be revised to reflect the Additional Principal Amount
so determined, subject to the following provisions.  Notwithstanding the
foregoing, no later than the date that is ninety (90) days after the Closing
Date, Buyer may have a certified independent auditor reasonably acceptable to
Seller perform an audit of Seller’s records and other records relevant to the
calculation of the Additional Principal Amount to assess any such amounts still
in dispute, at Buyer’s expense, subject to the last sentence of this paragraph. 
The audit shall be conducted upon reasonable advance written notice during
normal business hours, and shall be subject to a confidentiality agreement
reasonably acceptable to Seller.  The auditor shall report to only Buyer the
amount of any miscalculation and the basis thereof, and shall provide a copy of
the report to Seller.  If the audit shows any miscalculation, the parties shall
immediately adjust the Promissory Note to reflect the audited amount.  In the
event that the audit establishes that Seller’s determination of the Additional
Principal Amount was more than ten percent (10%)

 

--------------------------------------------------------------------------------


 

greater than the audited Additional Principal Amount, Seller shall reimburse
Buyer’s expenses for the audit.

 

2.4                               Assumed Liabilities

 

Upon the terms and subject to the conditions of this Agreement, on the Closing
Date, Buyer or one or more Buyer Designee shall execute and deliver to Seller
each Assignment and Assumption Agreement and Bill of Sale pursuant to which
Buyer or any such Buyer Designee shall accept, assume and agree to pay, perform
or otherwise discharge, in accordance with the respective terms and subject to
the respective conditions thereof, the Assumed Liabilities. For purposes of this
Agreement, the term “Assumed Liabilities” means the liabilities and obligations
set forth or described in paragraphs (a) through (f) below, whether or not any
such liability or obligation has a value for accounting purposes or is carried
or reflected on or specifically referred to in Seller’s financial statements:

 

(a)                                  the liabilities and obligations arising
after the Closing Date under the Assumed Leases and the transferred Contracts,
Licenses and Government Permits;

 

(b)                                 with respect to the Optoelectronics
Business, any product warranty liabilities arising from sales of products in the
ordinary course of business on or before the Closing Date in an amount not to
exceed $3,495,540;

 

(c)                                  (i) the Permitted Encumbrances and (ii) the
other Encumbrances related to the Purchased Assets that are specifically
identified on Schedule 2.4(c);

 

(d)                                 the Accounts Payable;

 

(e)                                  the obligations and liabilities with
respect to the Optoelectronics Business or the Purchased Assets arising from, or
in connection with, the conduct of the Optoelectronics Business or the ownership
of the Purchased Assets by Buyer or a Buyer Designee after the Closing Date;

 

(f)                                    the obligations and liabilities of
TriQuint Mexico to the extent the same may be asserted against that entity’s
corporate parent after the Closing Date; and

 

(g)                                 the employment-related obligations and
liabilities arising as a result of the Transferred Employees’ employment with
Buyer or Buyer Designees after the Closing Date.

 

2.5                               Excluded Liabilities

 

Neither Buyer nor any Buyer Designee shall assume or be obligated to pay,
perform or otherwise assume or discharge any liabilities or obligations of
Seller or any Affiliate of Seller, whether direct or indirect, known or unknown,
absolute or contingent, except for the Assumed Liabilities (all of such
liabilities and obligations not so assumed being referred to herein as the
“Excluded Liabilities”) and Seller shall pay, perform and discharge all such
Excluded Liabilities. For the avoidance of doubt, the parties agree that the
Excluded Liabilities include, but are not limited to, any and all liabilities or
obligations set forth or described in paragraphs (a) 

 

--------------------------------------------------------------------------------


 

through (g) below, whether or not any such liability or obligation has a value
for accounting purposes or is carried or reflected on or specifically referred
to in Seller’s financial statements:

 

(a)                                  any Excluded Taxes;

 

(b)                                 any Environmental Liabilities;

 

(c)                                  any and all liabilities or obligations
arising out of or related to any Excluded Asset;

 

(d)                                 any and all liabilities or obligations
relating to or in connection with (i) the employment and any termination of such
employment by Seller of any employee or former employee of Seller on or before
the Closing Date; and/or (ii) any employee’s or former employee’s or his/her
dependents’ rights or obligations under any fringe benefit of employment with
Seller, including any Benefit Plan of Seller or an Affiliate of Seller;

 

(e)                                  any and all liabilities or obligations in
connection with, or relating to, any actions, suits, claims or proceedings
against Seller which arise or accrue on or before the Closing Date;

 

(f)                                    any benefit liabilities relating to or
arising in connection with Section 4980B of the Code (COBRA) to provide
continuation of health care coverage to employees or former employees of Seller
or their dependents arising from a qualifying event occurring on or before the
Closing Date; and

 

(g)                                 any liabilities of the Benefit Plans.

 

2.6                               Further Assurances; Further Conveyances and
Assumptions; Consent of Third Parties

 

(a)                                  From time to time following the Closing,
Seller and Buyer shall, and shall cause their respective Affiliates to, execute,
acknowledge and deliver all such further conveyances, notices, assumptions,
releases and acquittances and such other instruments, and shall take such
further actions, as may be necessary or appropriate to assure fully to Buyer and
its Affiliates and each of their respective successors or assigns, all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
intended to be conveyed to Buyer or a Buyer Designee under this Agreement and
the Collateral Agreements and to assure fully to Seller and its Affiliates and
each of their respective successors and assigns, the assumption of the
liabilities and obligations intended to be assumed by Buyer or a Buyer Designee
under this Agreement and the Collateral Agreements, and to otherwise make
effective the transactions contemplated hereby and thereby (including
(i) transferring back to Seller any asset or liability not contemplated by this
Agreement to be a Purchased Asset or an Assumed Liability, respectively, which
asset or liability was transferred to Buyer or a Buyer Designee at the Closing
and (ii) transferring to Buyer or a Buyer Designee any asset or liability
contemplated by this Agreement to be a Purchased Asset or an Assumed Liability,
respectively, which was not transferred to Buyer or a Buyer Designee at the
Closing).

 

--------------------------------------------------------------------------------


 

(b)                                 Nothing in this Agreement nor the
consummation of the transactions contemplated hereby shall be construed as an
attempt or agreement to assign any Purchased Asset that by its terms or by Law
is non-assignable without the consent of a Third Party or a Governmental Body or
is cancelable by a Third Party in the event of an assignment (“Non-assignable
Assets”) unless and until such consent shall have been obtained. Seller shall,
and shall cause its Affiliates to use commercially reasonable efforts to obtain
such consents promptly, and Buyer shall cooperate with Seller in such efforts. 
To the extent permitted by applicable Law, in the event consents to the
assignment thereof cannot be obtained, Seller and Buyer shall, and shall cause
their respective Affiliates to, cooperate in a mutually agreeable arrangement
under which (i) Buyer or a Buyer Designee would obtain the benefits and assume
the obligations under such Non-assignable Assets in accordance with this
Agreement including by sub-contracting, sub-licensing, or sub-leasing to Buyer
or a Buyer Designee, or (ii) such Non-assignable Assets would be held, as of and
from the Closing Date, by Seller in trust for Buyer or a Buyer Designee and the
covenants and obligations thereunder would be performed by Buyer or a Buyer
Designee in Seller’s name and all benefits and obligations existing thereunder
would be for Buyer’s or the applicable Buyer Designee’s account. Seller shall,
and shall cause its Affiliates to, also take or cause to be taken at Buyer’s or
a Buyer Designee’s expense such actions in its name or otherwise as Buyer may
reasonably request so as to provide Buyer or the applicable Buyer Designee with
the benefits of the Non-assignable Assets and to effect collection of money or
other consideration that becomes due and payable under the Non-assignable
Assets, and Seller shall promptly pay over to Buyer the applicable Buyer
Designee all money or other consideration received by it in respect to all
Non-assignable Assets.

 

(c)                                  Seller shall, and shall cause its
Affiliates to, use their respective commercially reasonable efforts to obtain,
or to cause to be obtained, any consent, substitution, approval, or amendment
required from any Third Party to transfer all obligations under any and all
Contracts, Leases, Licenses, Governmental Permits, certificates, approvals,
authorizations or other rights or obligations or liabilities that constitute
Assumed Liabilities to Buyer so that, in any such case, Buyer and its Affiliates
shall be solely responsible for such Assumed Liabilities and shall enjoy all the
rights and privileges set forth under the Contracts, Leases, Licenses,
Governmental Permits, certificates, approvals, authorizations or other rights or
obligations giving rise thereto (the “Required Consents”).  The Required
Consents are listed on Schedule 2.6(c).  Buyer shall, and shall cause its
Affiliates to, use their respective commercially reasonable efforts to assist
Seller in obtaining the Required Consents.

 

(d)                                 As of and from the Closing Date, Seller on
behalf of itself and its Affiliates authorizes Buyer, to the extent permitted by
applicable Law and the terms of the Non-assignable Assets, at Buyer’s expense,
to perform all the obligations and receive all the benefits of Seller or its
Affiliates under the Non-assignable Assets and appoints Buyer its
attorney-in-fact to act in its name on its behalf or in the name of the
applicable Affiliate of Seller and on such Affiliate’s behalf with respect
thereto.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, unless and until any consent or approval with respect to any
Non-assignable Asset is obtained, such Non-assignable Asset shall not constitute
a Purchased Asset and any associated liability shall not constitute an Assumed
Liability for any purpose under this Agreement.

 

--------------------------------------------------------------------------------


 

2.7                               Proprietary Information

 

Unless expressly set forth in this Agreement or in any Collateral Agreement, no
title, right or license of any kind is granted to Buyer pursuant to this
Agreement with respect to Proprietary Information of Seller or any Affiliate of
Seller (other than Assigned Intellectual Property), either directly or
indirectly, by implication, by estoppel or otherwise.

 

2.8                               Bulk Sales Law

 

Subject to the provisions of Section 9.2(b)(ii), Buyer hereby waives compliance
by Seller with the requirements and provisions of any “bulk-transfer” Laws of
any jurisdiction, including Article 6 of the Pennsylvania Uniform Commercial
Code, that may otherwise be applicable with respect to the sale of any or all of
the Purchased Assets to Buyer or a Buyer Designee.

 

2.9                               Taxes

 

(a)                                  All (i) recording and filing fees and
(ii) transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes incurred in connection with the transactions contemplated by
this Agreement shall be shared equally by Buyer and Seller.

 

(b)                                 All personal property Taxes and similar ad
valorem obligations levied with respect to the Purchased Assets for a Straddle
Period shall be apportioned between Seller and Buyer based on the number of days
of such Straddle Period, and Seller shall be liable for the proportionate amount
of such Taxes that is attributable to the Pre-Closing Tax Period within such
Straddle Period, and Buyer shall be liable for the proportionate amount of such
Taxes that is attributable to the Post-Closing Tax Period within such Straddle
Period. Any refund, rebate, abatement or other recovery of such Taxes
attributable to the Pre-Closing Tax Period shall be for the account of the
Seller, and any refund, rebate, abatement or other recovery of such Taxes
attributable to the Post-Closing Tax Period shall be for the account of the
Buyer.

 

2.10                        Buyer Designee

 

The parties agree that Buyer may assign the right to purchase certain of the
Purchased Assets to one or more Buyer Designees or that one or more Buyer
Designees may enter into a Collateral Agreement. Notwithstanding any such
assignment or execution of a Collateral Agreement by a Buyer Designee, Buyer
shall remain liable for, and any such assignment or execution shall not relieve
Buyer of, its obligations hereunder or thereunder.  Any reference to Buyer in
this Agreement shall to the extent applicable also be deemed a reference to the
applicable Buyer Designee, except where in context of this Agreement such use
would not be appropriate.

 

3.                                      Representations and Warranties of Seller

 

TriQuint, for itself and its applicable Subsidiaries, hereby represents and
warrants to Buyer and any Buyer Designee as follows, which representations and
warranties are true, correct, and complete as of the date of this Agreement
(unless made as of a specific date) and will be true, correct, and complete as
of the Closing Date (as though made then and as though the

 

--------------------------------------------------------------------------------


 

Closing Date were substituted for the date of this Agreement throughout this
Section 3), except as set forth in the schedules hereto.

 

3.1                               Organization and Qualification; Subsidiaries

 

(a)                                  TriQuint is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has all requisite corporate power and authority to carry on its business
(including, without limitation, the Optoelectronics Business) as currently
conducted by it and to own or lease and operate its assets (including, without
limitation, the Purchased Assets).  TriQuint is duly qualified to do business
and is in good standing as a foreign corporation (in any jurisdiction that
recognizes such concept) in each jurisdiction where the ownership or operation
of the Purchased Assets or the operation or conduct of the Optoelectronics
Business requires such qualification, except where the failure to be so
qualified or in good standing, individually or in the aggregate, has not had and
could not reasonably be expected to have a Seller Material Adverse Effect.

 

(b)                                 Schedule 3.1(b) sets forth a list of each
Affiliate of Seller that has title to any Purchased Asset or an obligation for
an Assumed Liability.  Except as set forth on Schedule 3.1(b), each Subsidiary
is duly organized, validly existing and in good standing (in any jurisdiction
that recognizes such concept) under the Laws of its jurisdiction of organization
and has all requisite corporate or similar power and authority to own, lease and
operate the Purchased Assets owned by it and to carry on its portion of the
Optoelectronics Business as presently conducted and is duly qualified to do
business and is in good standing as a foreign corporation or other entity (in
any jurisdiction that recognizes such concept) in each jurisdiction where the
ownership or operation of its properties and assets or the conduct of its
business requires such qualification, except for failures to be so duly
organized, validly existing, qualified or in good standing that, individually or
in the aggregate, have not had and could not reasonably be expected to have a
Seller Material Adverse Effect.  The Subsidiaries listed on Schedule 3.1(b) are
the only Affiliates of Seller that have title to any Purchased Asset or any
obligation that is an Assumed Liability, in each case related to the
Optoelectronics Business as currently conducted.

 

3.2                               Authorization

 

(a)                                  TriQuint has all requisite corporate power
and authority to execute, deliver and perform this Agreement and the Collateral
Agreements to which it will be a party and to effect the transactions
contemplated hereby and thereby, and the execution, delivery and performance of
this Agreement and the Collateral Agreements to which it will be a party has
been duly authorized by all requisite corporate action.

 

(b)                                 Each Subsidiary has all requisite corporate
power and authority to execute and deliver the Collateral Agreements to which it
will be a party and to effect the transactions contemplated thereby and has duly
authorized the execution, delivery and performance of the Collateral Agreements
to which it will be a party by all requisite corporate action.

 

3.3                               Binding Effect

 

This Agreement has been duly executed and delivered by TriQuint and this
Agreement is, and the Collateral Agreements to which TriQuint and each
Subsidiary will be a party when duly

 

--------------------------------------------------------------------------------


 

executed and delivered by TriQuint or such Subsidiary will be, valid and legally
binding obligations of TriQuint or such Subsidiary, enforceable against TriQuint
or such Subsidiary, as applicable, in accordance with their respective terms,
except to the extent that enforcement of the rights and remedies created hereby
and thereby may be affected by bankruptcy, reorganization, moratorium,
insolvency and similar Laws of general application affecting the rights and
remedies of creditors and by general equity principles.

 

3.4                               Non-Contravention; Consents

 

(a)                                  Assuming that all Required Consents have
been obtained, the execution, delivery and performance of this Agreement by
TriQuint and the Collateral Agreements by TriQuint or any Subsidiary that is a
party thereto and the consummation of the transactions contemplated hereby and
thereby do not and will not: (i) result in a breach or violation of, or conflict
with, any provision of TriQuint’s or the applicable Subsidiary’s charter,
by-laws or similar organizational document, (ii) violate or result in a breach
of or constitute an occurrence of default under any provision of, result in the
acceleration or cancellation of any obligation under, or give rise to a right by
any party to terminate or amend its obligations under, any mortgage, deed of
trust, conveyance to secure debt, note, loan, indenture, lien, lease, agreement,
license, permit, instrument, order, judgment, decree or other arrangement or
commitment to which TriQuint or the applicable Subsidiary is a party or by which
it is bound and which relates to the Optoelectronics Business or the Purchased
Assets, or (iii) violate any order, judgment, decree, rule or regulation of any
court or any Governmental Body having jurisdiction over TriQuint, a Subsidiary,
the Optoelectronics Business or the Purchased Assets, other than in the case of
clauses (ii) and (iii), any such violations, breaches, defaults, accelerations
or cancellations of obligations or rights that, individually or in the
aggregate, have not had and could not reasonably be expected to have a Seller
Material Adverse Effect.

 

(b)                                 No consent, approval, order or authorization
of, or registration, declaration or filing with, any Person is required to be
obtained by Seller in connection with the execution, delivery and performance of
this Agreement or the Collateral Agreements or for the consummation of the
transactions contemplated hereby or thereby by TriQuint or a Subsidiary, except
for (i) any filings required to be made under any applicable Mexican Laws
relating to transfers of interests in corporations, (ii) the Required Consents,
and (iii) such consents, approvals, orders, authorizations, registrations,
declarations or filings the failure of which to be obtained or made,
individually or in the aggregate, have not had and could not reasonably be
expected to have a Seller Material Adverse Effect.

 

3.5                               Title to Property; Principal Equipment

 

(a)                                  Seller has and at the Closing will have
good and valid title in and to, or a valid and binding leasehold interest or
license in, the personal tangible Purchased Assets free and clear of any
Encumbrance.

 

(b)                                 Each personal tangible Purchased Asset is in
good repair and operating condition, suitable for the purposes for which it is
currently being used, but is otherwise being transferred on a “where is” and, as
to condition, “as is” basis.

 

--------------------------------------------------------------------------------


 

3.6                               Permits; Licenses

 

Except as set forth on Schedule 3.6, there are no material Governmental Permits
necessary for or used by Seller to operate the Optoelectronics Business as now
being operated or to use or occupy the Leased Premises, which Governmental
Permits are required by currently effective Laws. Seller owns, holds or
possesses all Governmental Permits necessary to own or lease, operate and use
the Purchased Assets or own, use or occupy the Leased Premises and to carry on
and conduct the Optoelectronics Business and its operations as presently
conducted, except for such Governmental Permits, the absence of which,
individually or in the aggregate, has not had and could not reasonably be
expected to have a Seller Material Adverse Effect.  The Governmental Permits
held, owned or possessed by Seller are valid and in full force and effect and no
proceeding is recorded, pending or, to Seller’s knowledge, threatened seeking
the suspension, modification, limitation or revocation of any such Governmental
Permit. Seller is not in violation of or default under any such Governmental
Permits which, individually or in the aggregate, has had or could reasonably be
expected to have a Seller Material Adverse Effect.

 

3.7                               Real Estate; Environmental Matters

 

(a)                                  Schedule 3.7(a) contains a complete and
accurate list of the Leased Premises and the Assumed Leases.  Seller has
provided Buyer with a complete and correct copy of each Assumed Lease. Each
Assumed Lease is in full force and effect and, to Seller’s knowledge, Seller has
not violated, and the landlord has not waived, any of the material terms or
conditions of any Assumed Lease and, to Seller’s knowledge, all the covenants to
be performed by Seller and the landlord under each Assumed Lease prior to the
date hereof have been performed in all material respects.

 

(b)                                 The use of the Leased Premises, as presently
used by the Optoelectronics Business, does not violate any local zoning or
similar land use laws or governmental regulations which violation, individually
or in the aggregate, has had or could reasonably be expected to have a Seller
Material Adverse Effect. Seller is not in violation of or in noncompliance with
any covenant, condition, restriction, order or easement affecting any of the
Leased Premises where such violation or noncompliance, individually or in the
aggregate, has had or could reasonably be expected to have a Seller Material
Adverse Effect.  There is no condemnation or, to Seller’s knowledge, threatened
condemnation affecting any of the Leased Premises.

 

(c)                                  In respect of the Optoelectronics Business
and the Leased Premises:

 

(1)                                  none of Seller, any of the Leased Premises,
or the operations of the Optoelectronics Business, is subject to any on-going
investigation by, order from or agreement with any Person respecting (A) any
Environmental Law, or (B) any remedial action arising from the release or
threatened release of a Hazardous Substance into the environment;

 

(2)                                  Seller is not subject to any judicial or
administrative proceeding, order, judgment, decree or settlement alleging or
addressing a violation of or liability under any Environmental Law, and Seller
has not received any citation, directive, inquiry, notice, order, summons,
warning, or other communication that relates to

 

--------------------------------------------------------------------------------


 

Hazardous Substances, any alleged, actual, or potential violation or failure to
comply with an applicable Environmental Law, or any alleged, actual, or
potential obligation to undertake or bear the cost of any Environmental
Liabilities with respect to the premises from which the Optoelectronics Business
is conducted;

 

(3)                                  Seller has filed all notices required to be
filed under any Environmental Law indicating past or present treatment, storage
or disposal of a Hazardous Substance or reporting a spill or release of a
Hazardous Substance into the environment except where the failure to file any
such notices, individually or in the aggregate, has not had and could not
reasonably be expected to have a Seller Material Adverse Effect; and

 

(4)                                  to Seller’s  knowledge, there have been no
releases, or threatened releases of any Hazardous Substances into, on or under
any of the Leased Premises, in any case in such a way as to create any liability
(including the costs of investigation and remediation) under any applicable
Environmental Law.

 

3.8                               Compliance With Laws

 

With respect to the Optoelectronics Business conducted by Seller, Seller is in
compliance with all applicable Laws and all decrees, orders, judgments, writs,
injunctions, permits and licenses of or from Governmental Bodies by which the
Optoelectronics Business or the Purchased Assets are bound or affected except
for instances of noncompliance that, individually or in the aggregate, have not
had and could not reasonably be expected to have a Seller Material Adverse
Effect.

 

3.9                               Litigation

 

There is no action, suit, consent decree, proceeding, arbitration or
governmental investigation pending or, to Seller’s knowledge, threatened
(i) against Seller, the Optoelectronics Business or the Purchased Assets, which
seeks to restrain or enjoin the consummation of the transactions contemplated
hereby, or (ii) with respect to the Optoelectronics Business, the Purchased
Assets, the Assumed Liabilities or the Transferred Employees that, individually
or in the aggregate, has had or could be reasonably expected to have a Seller
Material Adverse Effect. Further to Seller’s knowledge there is no basis for any
such action, suit, proceeding, arbitration or investigation that is not yet
pending or threatened.

 

3.10                        Business Employees

 

(a)                                  Schedule 3.10(a) shows for each Business
Employee, the name, title, location, service start date, annual salary or wages
as of such date, aggregate annual compensation for Seller’s most recent
completed fiscal year and whether such employee is represented by the
Confederacion de Trabajadores de Mexico. Except as set forth on
Schedule 3.10(a), none of the Business Employees is covered by any union,
collective bargaining agreement or other similar labor agreement, formal or
informal, nor, to Seller’s knowledge, has there been any labor union organizing
activities relating to the Business Employees within the past two years.

 

--------------------------------------------------------------------------------


 

(b)                                 With respect to each Benefit Plan identified
on Schedule 3.10(b), Seller has made available to the Buyer true and complete
copies of the most recent summary plan or other written description thereof.
Each Benefit Plan listed on Schedule 3.10(b) has been operated in material
compliance with all applicable Laws, including ERISA.  Each Benefit Plan that is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter, or has pending or has time remaining in which to
file an application for such determination, from the IRS, and Seller is not
aware of any reason why any such determination letter should be revoked or not
issued or reissued.  Seller is not a party to any agreement, contract,
arrangement or plan that has resulted or could result, separately or in the
aggregate, in the payment of any “excess parachute payments” within the meaning
of Section 280G of the Code or any similar provisions of foreign, state or local
law.

 

(c)                                  With respect to the Optoelectronics
Business, there is not presently pending or existing, and to Seller’s knowledge
there is not threatened, (i) any strike, slowdown, picketing, or work stoppage,
(ii) any application for certification of a collective bargaining agent, or
(iii) any controversies between Seller and any of its employees that (in the
case of clause (iii) only) individually or in the aggregate, have had or could
reasonably be expected to have a Seller Material Adverse Effect.

 

3.11                        Contracts

 

(a)                                  Schedule 3.11 contains a complete and
accurate list of all existing Contracts of Seller that are not cancelable by
notice to the other parties in thirty days or less and:

 

(1)                                  involve or could reasonably be expected to
involve payments by or to Seller either of more than $50,000 per year or more
than $100,000 in the aggregate over the full term thereof;

 

(2)                                  are with Business Employees;

 

(3)                                  contain any provision or covenant
prohibiting or limiting the ability of Seller to engage in any activity relating
to or involving the Optoelectronics Business (including geographical
restrictions) or to compete, directly or indirectly, with any Person as to the
Optoelectronics Business;

 

(4)                                  create or obligate Seller to participate in
any joint venture or similar arrangement with respect to or affecting the
Optoelectronics Business or the Purchased Assets;

 

(5)                                  relate to any material license relating to
the Optoelectronics Business or the Purchased Assets; and

 

(6)                                  constitute any other agreement, commitment,
arrangement or plan that is material to the Optoelectronics Business (the
Contracts listed on Schedule 3.11, collectively, the “Material Contracts”).

 

(b)                                 Each Material Contract is valid, binding and
enforceable against TriQuint or the applicable Subsidiary and, to Seller’s
knowledge, the other parties thereto in accordance

 

--------------------------------------------------------------------------------


 

with its terms and is in full force and effect.  Seller has not received any
notice that it is in default under or in breach of or is otherwise delinquent in
performance under any Material Contract, and, to Seller’s knowledge, each of the
other parties thereto has performed all obligations required to be performed by
it under, and is not in default under, any Material Contract and no event has
occurred that, with notice or lapse of time, or both, would constitute such a
default, except for breaches, failures of performance or defaults that,
individually or in the aggregate, have not had and could not reasonably be
expected to have a Seller Material Adverse Effect. Seller has made available to
Buyer true and complete copies of all Material Contracts.

 

3.12                        Revenues; Financial Information; Absence of Certain
Changes

 

(a)                                  Schedule 3.12(a) sets forth (1) a statement
of profit and loss for the Optoelectronics Business (including the operations of
TriQuint Mexico) for fiscal years 2003 and 2004 and for each fiscal quarter of
fiscal years 2003 and 2004, as well as a balance sheet of TriQuint Mexico as of
December 31, 2003 and December 31, 2004 (collectively, the “Financial
Statements”).  The Financial Statements were derived from and have been prepared
in accordance with the books and records of TriQuint and the Subsidiaries (which
are accurate and complete in all material respects) on a consistent basis
throughout the periods covered thereby and presents fairly the results of
operations of the Optoelectronics Business and the financial position of
TriQuint Mexico for such periods. The revenue of the Optoelectronics Business
reflected on Schedule 3.12(a) has been recognized in accordance with GAAP and
SAB 101 (as noted on Schedule 3.12(a)).

 

(b)                                 Except as set forth in Schedule 3.12(b),
since December 31, 2004, the Optoelectronics Business has been conducted in the
ordinary course consistent with past practices and there has not been:

 

(1)                                  any event, occurrence, development or state
of circumstances or facts which, individually or in the aggregate, has had or
could reasonably be expected to have a Seller Material Adverse Effect;

 

(2)                                  any creation or other incurrence of any
Encumbrance on any Purchased Asset;

 

(3)                                  any material damage, destruction or other
casualty loss (whether or not covered by insurance) affecting the
Optoelectronics Business or any Purchased Asset;

 

(4)                                  any transaction or commitment made, or any
contract or agreement entered into, by Seller relating to the Optoelectronics
Business or any Purchased Asset (including the acquisition or disposition of any
assets) or any relinquishment by Seller of any contract or other right, in
either case, material to the Optoelectronics Business, other than transactions
and commitments in the ordinary course of business consistent with past
practices and those contemplated by this Agreement and the Collateral
Agreements;

 

(5)                                  any change in any method of accounting or
accounting practice by Seller with respect to the Optoelectronics Business;

 

--------------------------------------------------------------------------------


 

(6)                                  any (i) employment, deferred compensation,
severance, retirement or other similar agreement entered into with any Business
Employee (or any amendment to any such existing agreement), or (ii) change in
compensation or other benefits payable to any Business Employee pursuant to any
severance or retirement plans or policies thereof;

 

(7)                                  any labor dispute, other than routine
individual grievances, or any activity or proceeding by a labor union or
representative thereof to organize the Business Employees, which employees were
not subject to a collective bargaining agreement, or any lockouts, strikes,
slowdowns, work stoppages or threats thereof by or with respect to Business
Employees; or

 

(8)                                  any shipments or sales of quantities of
products of the Optoelectronics Business to customers, including distributors,
other than in the ordinary course consistent with their past requirements.

 

(c)                                  Seller has not received or booked any
prepaid revenues applicable to the Optoelectronics Business applicable to
performance due after the Closing Date.

 

(d)                                 Seller has reserved $3,495,540 against the
aggregate product warranty liability to be assumed by Buyer hereunder.

 

3.13                        Intellectual Property

 

(a)                                  TriQuint or one of its Subsidiaries owns or
has a valid right to grant the licenses to all of the Proprietary Information
that it is licensing to Buyer pursuant to the Intellectual Property Agreement
(collectively, the “Licensed Intellectual Property”).

 

(b)                                 In connection with the operation of the
Optoelectronics Business,

 

(1)                                  to Seller’s knowledge, none of Seller or
any of its Affiliates has infringed, misappropriated or otherwise violated any
intellectual property rights or other proprietary rights of any third Person;

 

(2)                                  there is no suit, or proceeding pending
against, or, to Seller’s knowledge, threatened against or written claim
affecting, the Optoelectronics Business (A) based upon, or challenging or
seeking to deny or restrict, the rights of Seller or any of its Affiliates in
any of the Licensed Intellectual Property, (B) alleging that the use of the
Licensed Intellectual Property or any services provided, processes used, or
products manufactured, used, imported, offered for sale or sold with respect to
the Optoelectronics Business do or may conflict with, misappropriate, infringe
or otherwise violate any intellectual property rights or other proprietary
rights of any third party, or (C) alleging that Seller or any of its Affiliates
infringed, misappropriated, or otherwise violated any intellectual property
rights or other proprietary rights of any third party; and

 

(3)                                  (A) the Licensed Intellectual Property
constitutes all the material intellectual property rights or other material
proprietary rights owned or licensed (to the extent Seller has a right to
license or sublicense Buyer thereunder without payment of a

 

--------------------------------------------------------------------------------


 

fee) by Seller or one of its Affiliates that are used in the Optoelectronics
Business other than licenses to standard office personal computer, productivity,
and networking software; provided that Buyer’s sole remedy for Seller’s failure
to deliver any Licensed Intellectual Property is as set forth in the
Intellectual Property Agreement; (B) there exist no restrictions on the
disclosure, use, license or transfer of the Licensed Intellectual Property
(other than the restrictions imposed in the Intellectual Property Agreement);
and (C) the consummation of the transactions contemplated by this Agreement will
not alter, impair or extinguish any Licensed Intellectual Property.

 

(c)                                  To Seller’s knowledge, (i) none of the
Licensed Intellectual Property has been adjudged invalid or unenforceable in
whole or part, and (ii) all such Licensed Intellectual Property is valid and
enforceable.

 

(d)                                 Seller or an Affiliate of Seller has taken
reasonable actions to maintain and protect the Licensed Intellectual Property,
including payment of applicable maintenance fees and filing of applicable
statements of use other than certain foreign applications which Seller has
dropped in the ordinary course of business.

 

(e)                                  Seller or one of its Affiliates has taken
commercially reasonable measures to maintain the confidentiality of all
confidential intellectual property rights or other proprietary rights.  To
Seller’s knowledge, there has been no misappropriation of confidential
intellectual property that, individually or in the aggregate, has had or could
reasonably be expected to have a Seller Material Adverse Effect.  Seller and its
Affiliates have taken commercially reasonable efforts to ensure that
confidentiality provisions are in place for those Business Employees having
access to confidential intellectual property which is material to the
Optoelectronics Business.  To Seller’s knowledge, there is no infringement of
the Licensed Intellectual Property by any third party.

 

3.14                        Product Liability and Recalls

 

(a)                                  Each of the products produced or sold by
Seller in connection with the Optoelectronics Business is, and at all times up
to and including the sale thereof has been, in compliance in all material
respects with all applicable Laws.  To Seller’s knowledge, there is no design or
manufacturing defect that has been established or is being investigated with
respect to any of such products.

 

(b)                                 There has been no action, suit, claim,
inquiry, proceeding or investigation in any case by or before any court or
Governmental Body pending or, to Seller’s knowledge, threatened against or
involving the Optoelectronics Business relating to any product alleged to have
been designed, manufactured or sold by Seller in connection with the
Optoelectronics Business and alleged to have been defective or improperly
designed or manufactured, nor to Seller’s knowledge is there any pattern of
product failure relating to any products designed, manufactured or sold by the
Optoelectronics Business.

 

(c)                                  There has been no pending, or to Seller’s
knowledge, threatened recall or investigation of any product sold by Seller in
connection with the Optoelectronics Business.

 

--------------------------------------------------------------------------------


 

3.15                        Product Warranty

 

Schedule 3.15 includes copies of the standard or individually negotiated terms
and conditions of sale for products of the Optoelectronics Business (containing
applicable guaranty, warranty and indemnity provisions). The products
manufactured by the Optoelectronics Business have been sold by Seller in
accordance with the provided terms and conditions of sale.  Seller has not
varied the terms of any product warranties from the terms provided on
Schedule 3.15.

 

3.16                        Inventory

 

The Inventory is, and as of the Closing Date, will be, of quality and quantity
usable or saleable in the ordinary course of the Optoelectronics Business,
except in each case for obsolete items and items of below-standard quality that
have been written down to estimated net realizable value in accordance with
GAAP.

 

3.17                        Customers and Suppliers

 

Schedule 3.17 contains, with respect to the Optoelectronics Business, lists
setting forth (i) the customers thereof, and (ii) the suppliers thereto, ranked
by dollar amount, over the 12-month period ended December 31, 2004.  All
purchase and sale orders and other commitments for purchases and sales made by
Seller in connection with the Optoelectronics Business have been made in the
ordinary course of business in accordance with past practices, and no payments
have been made to any supplier or their representatives other than payments to
such suppliers or their representatives for the payment of the invoiced price of
supplies purchased or goods sold in the ordinary course of business.

 

3.18                        Restrictions on the Business

 

Except for this Agreement, to the Seller’s knowledge, there is no agreement,
judgment, injunction, order or decree affecting (i) Seller’s conduct of the
Optoelectronics Business as currently conducted, or (ii) Buyer’s ability to
conduct the Optoelectronics Business after the Closing as currently conducted by
Seller.

 

3.19                        Brokers

 

No broker, investment banker, financial advisor or other Person is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Seller or any Affiliate of Seller.

 

3.20                        Taxes

 

(a)                                  There are no Encumbrances (other than
Permitted Encumbrances) for Taxes upon any of the Purchased Assets and no
action, proceeding or, to the Seller’s knowledge, investigation has been
instituted against TriQuint or any Subsidiary that would give rise to any such
Encumbrances.

--------------------------------------------------------------------------------


 

(b)                                 TriQuint and each Subsidiary have duly and
timely filed all material Tax Returns that it was required to file; all such
Returns were correct and complete in all material respects; and all Taxes owed
and shown as due on any Return, have been paid.

 

(c)                                  None of the Purchased Assets is an asset or
property that is or will be required to be treated as (a) described in
Section 168(f)(8) of the U.S. Internal Revenue Code of 1954 and in effect
immediately before the enactment of the Tax Reform Act of 1986, or (b) tax
exempt use property within the meaning of Section 168(h)(1) of the Code.

 

(d)                                 Since January 2, 2003, with respect to the
Optoelectronics Business, no written notice has been received by Seller or any
Affiliate thereof from any Governmental Body in any jurisdiction in which a Tax
Return has not been filed claiming that a Tax Return must be filed by Subsidiary
or any Affiliate thereof for that jurisdiction, except where the same has not
had and could not reasonably be expected to have a Seller Material Adverse
Effect.

 

(e)                                  All material Taxes that have been required
to have been withheld with respect to all employees, consultants or independent
contractors engaged in the Optoelectronics Business have been timely remitted to
the applicable Tax authority.

 

(f)                                    With respect to the Optoelectronics
Business, no material Tax Return of TriQuint or any Subsidiary is currently
under audit and no written notice of any such audit or similar examination has
been received; and there is no currently effective agreement or other document
extending, or having the effect of extending, the period of assessment or
collection of any material Taxes, nor has there been any request in writing by
Seller or its Affiliates for any such extension, except where the same has not
had and could not reasonably be expected to have a Seller Material Adverse
Effect.

 

3.21                        Accounts Receivable

 

All Accounts Receivable that are reflected on the accounting records of Seller
as of the date hereof arose from sales actually made or services actually
performed by Seller in the ordinary course of business. Schedule 2.1(i) contains
a complete and accurate list of all Accounts Receivable as of the date hereof,
which list sets forth the aging of each such Account Receivable.

 

3.22                        Transactions with Affiliates

 

Except as set forth on Schedule 3.22, there are no loans, leases, contracts,
agreements, understandings or commitments (written or oral) between
(a) TriQuint, on the one hand, and any Affiliate, stockholder, officer,
director, employee, agent, consultant or representative thereof, on the other,
relating to the Optoelectronics Business, or (b) TriQuint’s Optoelectronics
Business division, on the one hand, and any other division of TriQuint, on the
other, and there have been no such transactions from January 2, 2003 through the
date hereof.

 

3.23                        No Other Representations or Warranties

 

Except for the representations and warranties contained in this Section 3 and in
the Collateral Agreements, neither Seller, nor any Affiliate of Seller makes any
representations or warranties, and Seller hereby disclaims any other
representations or warranties, whether made by

 

--------------------------------------------------------------------------------




Seller, or any Affiliate of Seller, or any of their respective officers,
directors, employees, agents or representatives, with respect to the execution
and delivery of this Agreement or any Collateral Agreement, the transactions
contemplated hereby or the Optoelectronics Business, notwithstanding the
delivery or disclosure to Buyer or its representatives of any documentation or
other information with respect to any one or more of the foregoing. 
Notwithstanding anything to the contrary herein, no representation or warranty
contained in this Section 3 is intended to, or does, cover or otherwise pertain
to any assets that are not included in the Purchased Assets or any liabilities
that are not included in the Assumed Liabilities.

 

4.                                      Representations and Warranties of Buyer

 

Buyer hereby represents and warrants to TriQuint as follows, which
representations and warranties are true, correct, and complete as of the date of
this Agreement (unless made as of a specific date) and will be true, correct,
and complete as of the Closing Date (as though made then and as though the
Closing Date were substituted for the date of this Agreement throughout this
Section 4), except as set forth in the schedules hereto.

 

4.1                               Organization and Qualification

 

Each of Buyer and any Buyer Designee is a corporation duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization and each of Buyer and any Buyer Designee has all
requisite legal power and authority to carry on its business as currently
conducted by it and to own or lease and operate its properties. Each of Buyer
and any Buyer Designee is duly qualified to do business and is in good standing
as a foreign corporation (in any jurisdiction that recognizes such concept) in
each jurisdiction where the ownership or operation of its assets or the conduct
of its business requires such qualification, except where the failure to be so
qualified or in good standing, individually or in the aggregate, has not had and
could not reasonably be expected to have a material adverse effect on Buyer’s
business taken as a whole or on Buyer’s or any Buyer Designee’s ability to
consummate the transactions under this Agreement and the Collateral Agreements.

 

4.2                               Authorization; Binding Effect

 

(a)                                  Each of Buyer and any Buyer Designee has
all requisite corporate power and authority to execute, deliver and perform this
Agreement and the Collateral Agreements to which it will be a party, as the case
may be, and to effect the transactions contemplated hereby and thereby and the
execution, delivery and performance of this Agreement and the Collateral
Agreements by Buyer or a Buyer Designee has been duly authorized by all
requisite corporate action.

 

(b)                                 This Agreement has been duly executed and
delivered by Buyer and this Agreement is, and the Collateral Agreements to which
Buyer or a Buyer Designee will be a party when duly executed and delivered by
Buyer or such Buyer Designee will be, valid and legally binding obligations of
Buyer or such Buyer Designee enforceable against Buyer or such Buyer Designee in
accordance with their respective terms, except to the extent that enforcement of
the rights and remedies created hereby and thereby may be affected by
bankruptcy, reorganization,

 

--------------------------------------------------------------------------------


 

moratorium, insolvency and similar Laws of general application affecting the
rights and remedies of creditors and by general equity principles.

 

4.3                               Non-Contravention; Consents

 

(a)                                  Assuming that the consents specified in
Section 4.3(b) below have been obtained, the execution, delivery and performance
of this Agreement and the Collateral Agreements by Buyer and any Buyer Designee
and the consummation of the transactions contemplated hereby and thereby do not
and will not: (i) result in a breach or violation of any provision of Buyer’s or
any Buyer Designee’s charter or by-laws or similar organizational document
(ii) violate or result in a breach of or constitute an occurrence of default
under any provision of, result in the acceleration or cancellation of any
obligation under, or give rise to a right by any party to terminate or amend its
obligations under, any mortgage, deed of trust, conveyance to secure debt, note,
loan, indenture, lien, lease, agreement, instrument, order, judgment, decree or
other arrangement or commitment to which Buyer or any Buyer Designee is a party
or by which it or its assets or properties are bound, or (iii) violate any
applicable Law, order, judgment, injunction, decree, rule or regulation of any
court or any Governmental Body having jurisdiction over Buyer or any Buyer
Designee or any of their respective properties.

 

(b)                                 No consent, approval, order or authorization
of, or registration, declaration or filing with, any Person is required to be
obtained by Buyer or any Buyer Designee in connection with the execution,
delivery and performance of this Agreement or the Collateral Agreements or for
the consummation of the transactions contemplated hereby or thereby.

 

4.4                               Brokers

 

No broker, investment banker, financial advisor or other Person is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with the transactions contemplated by this Agreement based on
arrangements made by or on behalf of Buyer or an Affiliate of Buyer.

 

4.5                               No Inducement or Reliance; Independent
Assessment

 

(a)                                  With respect to the Purchased Assets, the
Optoelectronics Business and any other rights or obligations to be transferred
hereunder or under the Collateral Agreements or pursuant hereto or thereto,
Buyer has not been induced by and has not relied upon any representations,
warranties or statements, whether express or implied, made by TriQuint, any
Affiliate of TriQuint, or any agent, employee, attorney or other representative
of TriQuint or by any other Person representing or purporting to represent
TriQuint that are not expressly set forth in this Agreement or in the Collateral
Agreements (including the Schedules and Exhibits hereto and thereto), whether or
not any such representations, warranties or statements were made in writing or
orally, and none of TriQuint, any Affiliate of TriQuint, or any agent, employee,
attorney, other representative of TriQuint or other Person shall have or be
subject to any liability to Buyer or any other Person resulting from the
distribution to Buyer, or Buyer’s use of, any such information, including any
information, documents or material made available in any “data rooms” or
management presentations or in any other form in expectation of the transactions
contemplated hereby.

 

--------------------------------------------------------------------------------


 

(b)                                 Buyer acknowledges that it has made its own
assessment of the present condition and the future prospects of the
Optoelectronics Business and is sufficiently experienced to make an informed
judgment with respect thereto.  Buyer further acknowledges that neither Seller
nor any Affiliate of Seller has made any warranty, express or implied, as to the
future prospects of the Optoelectronics Business or its profitability for Buyer,
or with respect to any forecasts, projections or Optoelectronics Business plans
prepared by or on behalf of Seller and delivered to Buyer in connection with the
Optoelectronics Business and the negotiation and the execution of this
Agreement.

 

4.6                               Sufficiency of Funds

 

Buyer has delivered to TriQuint true and correct copies of non-binding term
sheets relating to proposed debt and equity financing transactions (the “Term
Sheets”).  Assuming the consummation of the transactions described in the Term
Sheets, Buyer would have sufficient funds to pay the cash portion of the
Purchase Price and any expenses incurred by Buyer in connection with the
transactions contemplated by this Agreement or the Collateral Agreements.  Buyer
(i) has the resources and capabilities (financial or otherwise) to perform its
obligations hereunder and under the Collateral Agreements, but for part of the
cash portion of the Purchase Price; and (ii) has not incurred any obligation,
commitment, restriction or liability of any kind, absolute or contingent,
present or future, which would impair or adversely affect such resources and
capabilities.  Buyer intends to consummate the transactions described in the
Term Sheets, on terms at least as favorable to the lenders and investors as the
terms described in the Term Sheets.  To Buyer’s best knowledge, the other
parties to the transactions described in the Term Sheets are ready, willing, and
able to consummate such transactions.

 

4.7                               No Other Representations or Warranties

 

Except for the representations and warranties contained in this Section 4 and in
the Collateral Agreements, neither Buyer nor Affiliate of Buyer makes any
representations or warranties, and Buyer hereby disclaims any other
representations or warranties, whether made by Buyer, any Affiliate of Buyer, or
any of their officers, directors, employees, agents or representatives, with
respect to the execution and delivery of this Agreement or any Collateral
Agreement or the transactions contemplated hereby and thereby, notwithstanding
the delivery or disclosure to Seller or its representatives of any documentation
or other information with respect to any one or more of the foregoing.

 

5.                                      Certain Covenants

 

5.1                               Access and Information

 

(a)                                  Seller shall give, or cause its Affiliates
to give, to Buyer and its Affiliates, and their respective officers, employees,
accountants, counsel and other representatives (including financing sources)
reasonable access during Seller’s or the applicable Affiliate’s normal business
hours throughout the period prior to the Closing to all of Seller’s or the
applicable Affiliate’s properties, books, contracts, commitments, reports of
examination and records relating to the Optoelectronics Business, the Purchased
Assets and the Assumed Liabilities (but excluding those related primarily to the
Excluded Assets and Excluded Liabilities

 

--------------------------------------------------------------------------------


 

and subject to any limitations that are reasonably required to preserve any
applicable attorney-client privilege or legal or contractual Third-Party
confidentiality obligation, in which case excerpts or summaries shall be
provided). Seller shall assist, and cause its Affiliates to assist, Buyer and
its Affiliates, representatives and financing sources in making such
investigation and shall cause its counsel, accountants, engineers, consultants
and other non employee representatives to be reasonably available to any of them
for such purposes.

 

(b)                                 After the Closing Date, Seller and Buyer
shall provide, and shall cause their respective Affiliates to provide, to each
other and to their respective officers, employees, accountants, counsel and
other representatives, upon request (subject to any limitations that are
reasonably required to preserve any applicable attorney-client privilege or
legal or contractual Third-Party confidentiality obligation), reasonable access
for inspection and copying of all Business Records, Governmental Permits,
Licenses, Contracts and any other information existing as of the Closing Date
and relating to the Optoelectronics Business, the Purchased Assets, the Assumed
Liabilities or the Transferred Employees and shall make their respective
personnel reasonably available for interviews, depositions and testimony in any
legal matter concerning transactions contemplated by this Agreement, the
operations or activities relating to the Optoelectronics Business, the Purchased
Assets, the Assumed Liabilities or the Transferred Employees and as otherwise
may be necessary or desirable to enable the party requesting such assistance
to:  (i) comply with any reporting, filing or other requirements imposed by any
Governmental Body; (ii) assert or defend any claims or allegations in any
litigation or arbitration or in any administrative or legal proceeding other
than claims or allegations that one party to this Agreement has asserted against
the other; (iii) prepare any and all historical or pro forma financial
statements related to the Optoelectronics Business for purposes of complying, or
preparing to comply, with any rules or regulations of the Securities and
Exchange Commission; or (iv)  subject to clause (ii) above, perform its
obligations under this Agreement.  The party requesting such information or
assistance shall reimburse the other party for all reasonable and necessary
out-of-pocket costs and expenses, if any, incurred by such party in providing
such information and in rendering such assistance.  The access to files, books
and records contemplated by this Section 5.1(b) shall be during normal business
hours and upon reasonable prior notice and shall be subject to such reasonable
limitations as the party having custody or control thereof may impose to
preserve the confidentiality of information contained therein.  Seller will make
any access software that is necessary for access to Business Records under this
paragraph, available without charge, and shall permit and assist to make
electronic copies of any Business Records available electronically, all subject
to reasonable security measures.

 

(c)                                  For a period of three (3) years after the
Closing Date, Buyer shall not destroy or otherwise dispose of any Business
Records, Licenses and Governmental Permits that are included in the Purchased
Assets.  Thereafter, for a period of four (4) additional years, Buyer shall not
destroy or otherwise dispose of any of such materials without first giving
TriQuint at least thirty (30) days’ prior written notice of its intention to do
so, during which period TriQuint may request that such records be delivered to
it at TriQuint’s expense.

 

(d)                                 After the Closing Date and until
September 30, 2005, Buyer shall permit Seller reasonably to access, use and
occupy the Leased Premises for the purpose of storing, removing, and disposing
of any Excluded Assets that may be located in the Leased Premises on the Closing
Date.  To facilitate the disposition of the Excluded Assets, Buyer shall also
permit

 

--------------------------------------------------------------------------------


 

Seller to invite into the Leased Premises representatives of potential buyers,
auction companies, and other Persons as reasonably requested by Seller.

 

5.2                               Conduct of the Optoelectronics Business

 

From and after the date of this Agreement and through the Closing Date, except
as otherwise contemplated by this Agreement or in Schedule 5.2 or as Buyer shall
otherwise expressly consent to in writing, Seller, with respect to the
Optoelectronics Business:

 

(a)                                  will carry on the Optoelectronics Business
in the ordinary course consistent with past practice and use commercially
reasonable efforts to keep intact the Optoelectronics Business, keep available
the services of the Business Employees and preserve the relationships of the
Optoelectronics Business with customers, suppliers, licensors, licensees,
distributors and others that have a business relationship with the
Optoelectronics Business;

 

(b)                                 will not permit, other than as may be
required by Law, all or any of the Purchased Assets to be sold, licensed,
disposed of, or subjected to any Encumbrance, other than sales of Inventory
consistent with Section 5.2(c), and will use, operate, maintain and repair the
Purchased Assets in the ordinary course consistent with past practice;

 

(c)                                  will not sell Inventory outside of the
ordinary course of business consistent with past practice and will maintain
Inventory sufficient to meet expected customer requirements, consistent with
past practice, including sufficient raw materials, capacity and work in process
in light of anticipated demand and customary cycle times;

 

(d)                                 will not acquire any asset that will be a
Purchased Asset except in the ordinary course of business consistent with past
practice;

 

(e)                                  will not enter into, terminate or
materially extend or materially modify any Material Contract except in the
ordinary course of business consistent with past practice;

 

(f)                                    will not incur or assume any liabilities,
obligations or indebtedness for borrowed money, other than in the ordinary
course of business consistent with past practice or that will constitute
Excluded Liabilities;

 

(g)                                 will not other than in the ordinary course
of business consistent with past practice increase the salaries, wage rates,
other compensation or fringe benefits of any Business Employees;

 

(h)                                 shall, in good faith and consistent with
past practice, pay any due Accounts Payable;

 

(i)                                     shall provide to Buyer, promptly upon
receipt thereof, a copy of any notice from any Governmental Body or other Third
Party of the revocation, suspension, violation, or limitation of the rights of
Seller or an Affiliate thereof under any material license or permit held by any
of them relating to the Optoelectronics Business, or any notice of material
violation relating to any real property owned, leased or used by Seller or an
Affiliate thereof in connection with the Optoelectronics Business, as well as
give written notice to Buyer promptly upon the

 

--------------------------------------------------------------------------------


 

commencement of any action, investigation, arbitration or proceeding (including
any proceeding before any Governmental Body), or promptly upon obtaining
knowledge of any facts giving rise to a threat of any such action,
investigation, arbitration or proceeding that could, if adversely determined,
reasonably be expected to have a Seller Material Adverse Effect;

 

(j)                                     shall promptly notify Buyer upon
(1) becoming aware of any order or complaint praying for an order restraining or
enjoining the performance of this Agreement or consummation of the transactions
contemplated hereby, or (2) receiving any notice from any Governmental Body of
its intention (i) to institute an investigation into, or institute a suit or
proceeding to restrain or enjoin performance of this Agreement or the
consummation of the transactions contemplated hereby, or (ii) to nullify or
render ineffective this Agreement or the transactions contemplated hereby if
consummated;

 

(k)                                  shall promptly notify Buyer in writing of,
and furnish any information that Buyer may reasonably request with respect to,
any material claim or litigation asserted or, to the knowledge of Seller,
threatened by or against Seller or its Affiliates relating to the
Optoelectronics Business; any notice of default or potential default received by
Seller or its Affiliates under any Material Contract, or any material adverse
development with respect to any such claim or litigation or default or potential
default; any event or condition that would cause any of the conditions to
Buyer’s obligation to consummate the transactions contemplated by this Agreement
not to be fulfilled; and any other occurrence of any kind that has had or could
reasonably be expected to have a Seller Material Adverse Effect;

 

(l)                                     shall, no more than fifteen (15) days
and not less than three (3) days prior to the Closing Date, provide to Buyer a
list identifying all material agreements (written or oral) relating to the
Optoelectronics Business and entered into by TriQuint and/or the Subsidiaries
subsequent to the date hereof, and if requested by Buyer, correct and complete
copies of such agreements (or summary of any oral agreements);

 

(m)                               will cause TriQuint Mexico’s accounts
receivable from Seller and its Affiliates, and TriQuint Mexico’s accounts
payable to Seller and its Affiliates to be paid, canceled or otherwise
discharged  in full prior to the Closing Date;

 

(n)                                 will cause trade accounts receivable and
other rights to payment from Seller and its Affiliates as customers of the
Optoelectronics Business, and trade accounts payable to Seller and its
Affiliates for materials and services used in the Optoelectronics Business to be
paid, canceled or otherwise discharged in full prior to the Closing Date;

 

(o)                                 will not do any other act which would cause
any representation or warranty of Seller in this Agreement to be or become
untrue in any material respect or intentionally omit to take any action
necessary to prevent any such representation or warranty from being untrue in
any material respect; and

 

(p)                                 will not enter into any agreement or
commitment with respect to any of the foregoing.

 

--------------------------------------------------------------------------------


 

5.3                               Allocation of Consideration

 

TriQuint and Buyer recognize their mutual obligations pursuant to Section 1060
of the Code to timely file IRS Form 8594 (the “Asset Acquisition Statement”)
with their respective federal income tax returns.  Accordingly, TriQuint and
Buyer shall, no later than ninety (90) days after the Closing Date, attempt in
good faith to (i) enter into a Purchase Price allocation agreement providing for
the allocation of the Purchase Price among the Purchased Assets consistent with
the provisions of Section 1060 of the Code and the Treasury Regulations
thereunder (it being agreed that the portion of the cash portion of the Purchase
Price allocation in respect of the equity participation rights of TriQuint
Mexico, being purchased pursuant to the Equity Purchase Agreement, shall be
equal to the book value of such entity) and (ii) cooperate in the preparation of
the Asset Acquisition Statement in accordance with clause (i) for timely filing
with their respective federal income tax returns.  If TriQuint and Buyer shall
have agreed on a Purchase Price allocation and an Asset Acquisition Statement,
then TriQuint and Buyer shall file the Asset Acquisition Statement in the form
so agreed and neither TriQuint nor Buyer shall take a Tax position which is
inconsistent with such Purchase Price allocation, unless compelled to do
otherwise by the IRS.

 

5.4                               Business Employees

 

(a)                                  As of the Closing Date, Buyer shall make
offers of employment to those Business Employees listed on Schedule 5.4(a).
Schedule 5.4(a) shall be prepared and agreed upon by Seller and Buyer prior to
the Closing Date; provided that Schedule 5.4(a) shall include at least 80% of
the Business Employees.  Seller shall provide Buyer or a Buyer Designee with
reasonable access to the Business Employees to allow Buyer or a Buyer Designee
to make offers of employment and will not take any action, or cause any of the
Subsidiaries to take any action, which would impede, hinder, interfere or
otherwise compete with Buyer’s or a Buyer Designee’s effort to hire any Business
Employees. Business Employees who accept Buyer’s or a Buyer Designee’s offer of
employment, as of the Closing Date, are referred to as “Transferred Employees.”
Employment with Buyer or a Buyer Designee of Transferred Employees shall be
effective as of the day following the close of business on the Closing Date.

 

(b)                                 Buyer shall maintain, or cause each Buyer
Designee to maintain, for a period of at least twelve (12) months after the
Closing Date, severance benefits under terms and conditions no less favorable
than those set forth on Schedule 5.4(b) to Transferred Employees whose
employment is terminated involuntarily by Buyer on or before the first
anniversary of the Closing Date other than terminations in circumstances that
would not require payments of severance benefits under Seller’s severance plan. 
As of the Closing Date, Buyer intends to keep in effect the terms and conditions
of employment of the Transferred Employees, as in effect on the Closing Date;
however, Buyer reserves the right to review such terms and conditions and make
any changes therein (including, cancellation or replacement thereof) as Buyer
deems necessary or appropriate in its discretion.

 

(c)                                  Buyer or a Buyer Designee shall provide, or
shall cause to be provided, to Transferred Employees employee benefits on terms
that are no less favorable than employee benefits offered to similarly situated
employees of Buyer or the applicable Buyer Designee. Except as expressly set
forth in this Section 5.4, no assets of any Benefit Plan shall be transferred

 

--------------------------------------------------------------------------------


 

to Buyer or any Affiliate of Buyer.  Each employee benefit plan, program, policy
and arrangement of Buyer or an Affiliate of Buyer, including any Pension Plans,
Welfare Plans, vacation plans and severance plans, shall recognize to the extent
permitted by Buyer’s or a Buyer Designee’s plans and to the extent that it is
administratively feasible to do so at no additional cost or expense to Buyer or
Buyer Designee for purposes of determining eligibility to participate, vesting
and for any schedule of benefits based on service, all service with Seller,
including service with predecessor employers that was recognized by Seller and
any prior unbridged service with Seller, provided that such service shall not be
recognized to the extent such recognition would result in a duplication of
benefits. Buyer or the applicable Buyer Designee will continue to provide
tuition assistance to those Transferred Employees who are receiving such
benefits as of the Closing Date for the current academic session, in each case
as set forth on Schedule 3.10(a). Upon hire, Seller shall pay out to each
Transferred Employee the amount of paid time off and sabbatical credited to such
Transferred Employee by Seller as of the Closing Date.

 

(d)                                 Seller intends that the transactions
contemplated by this Agreement shall not constitute a severance of employment of
any Transferred Employee prior to or upon the consummation of the transactions
contemplated hereby and that such employees will have continuous and
uninterrupted employment immediately before and immediately after the Closing
Date.  Buyer intends that each Transferred Employee shall be treated as a new
employee of Buyer or the applicable Buyer Designee, subject only to Buyer’s
commitments hereunder.

 

(e)                                  Buyer agrees that its and its Affiliates’
health and welfare plans shall, to the extent permitted by such plans, waive any
pre-existing condition exclusion (to the extent such exclusion was waived under
applicable health and welfare plans offered to the Transferred Employees by
Seller) and any proof of insurability.  Seller shall remain responsible for any
benefits payable under a Benefit Plan with respect to claims incurred by
Business Employees prior to or on the Closing Date.

 

(f)                                    The parties agree to cooperate in good
faith to determine whether any notification may be required under the Worker
Adjustment and Retraining Notification Act (the “WARN Act”) as a result of the
transactions contemplated by this Agreement.  Seller will be responsible for
providing any notification that may be required under the WARN Act with respect
to Business Employees terminated on or before the Closing Date. Buyer will be
responsible for providing any notification that may be required under the WARN
Act with respect to any Transferred Employees terminated after the Closing Date.

 

(g)                                 Nothing in this Agreement shall require
Buyer or a Buyer Designee to employ any Business Employees, or to employ any
Transferred Employee on anything other than an at-will basis, terminable at any
time with or without cause.  Neither Buyer, Buyer’s Designee, nor Seller shall
make any representation inconsistent with the terms of this Agreement to any
Business Employees regarding Buyer’s or Buyer Designee’s intentions or plans to
hire or not hire any Business Employees or to assume or honor or to not assume
or honor any collective bargaining agreement, or regarding Seller’s intention to
continue to employ or not employ any Business Employees after the Closing Date. 
Buyer, Buyer’s Designee, and Seller shall instruct their respective management
and supervisory employees involved in negotiating this transaction to refrain
from any representations that are inconsistent with the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

5.5                               Collateral Agreements; Leased Equipment

 

(a)                                  On or before the Closing Date, subject to
satisfaction of the conditions to Closing set forth in Article 8, Buyer or a
Buyer Designee shall execute and deliver to TriQuint, and TriQuint or the
applicable Subsidiary shall execute and deliver to Buyer or a Buyer Designee the
Collateral Agreements.

 

(b)                                 Prior to the Closing Date, Seller and Buyer
shall negotiate in good faith the terms of the Stock Purchase Agreement and the
Breingsville Lease.

 

(c)                                  Prior to the Closing Date, Seller shall
provide Buyer with the costs and other terms applicable to the Leased Equipment
and Buyer shall decide whether such Leased Equipment will (i) transfer to Buyer
as of the Closing Date by Buyer assuming the leases for such equipment in which
case such lease agreement shall be deemed a Contract hereunder, (ii) be acquired
by Buyer as of the Closing Date by Buyer paying for the costs of purchasing such
equipment to the applicable Third Party pursuant to the equipment rentals or
leases (the “Purchased Leased Equipment”), or (iii) remain the property of
Seller as of the Closing Date (the “Excluded Leased Equipment”).  The Purchased
Leased Equipment is set forth on Schedule 5.5(c)(ii).  The Excluded Leased
Equipment is set forth on Schedule 5.5(c)(iii).

 

5.6                               Commercially Reasonable Efforts

 

Upon the terms and subject to the conditions set forth in this Agreement (and
specifically without limiting the obligations of Seller pursuant to
Section 5.11), each of the parties agrees to use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this
Agreement.  Without limiting the generality of the foregoing, the parties shall
use commercially reasonable efforts to: (i) take all acts necessary to cause the
conditions to Closing to be satisfied as promptly as practicable (including,
without limitation, Buyer using commercially reasonable efforts to satisfy the
condition set forth in Section 8.1(e) by effecting the consummation of the
transactions described in the Term Sheets); (ii) obtain all necessary actions or
nonactions, waivers, consents and approvals from Governmental Bodies, make of
all necessary registrations and filings (including filings with Governmental
Bodies, if any) and take of all steps as may be necessary to obtain an approval
or waiver from, or to avoid an action or proceeding by any Governmental Body;
and (iii) obtain of all necessary consents, approvals or waivers from Third
Parties required to be obtained by each such party.

 

5.7                               Contacts with Suppliers and Customers

 

Prior to the Closing, without the prior consent of Seller, Buyer shall not
contact any suppliers to, or customers of, the Optoelectronics Business in
connection with or pertaining to any subject matter of this Agreement or the
Collateral Agreements. In contemplation of the Closing, Seller and Buyer agree
to cooperate in contacting certain suppliers to, and customers of, the
Optoelectronics Business in connection with and pertaining to the subject matter
of this Agreement and the Collateral Agreements.

 

--------------------------------------------------------------------------------


 

5.8                               Use of Seller’s Name

 

(a)                                  Buyer and Seller agree as follows:

 

(1)                                  Nothing in this Agreement grants any
license or rights to Buyer or its Affiliates to use any names or trademarks of
Agere Systems, Inc.

 

(2)                                  Nothing in this Agreement grants any
license or rights to Buyer or its Affiliates to use “TriQuint,” “TriQuint
Semiconductor,” “TriQuint Optoelectronics,” or any similar mark, or any other
trademark, design, or logo previously or currently used by Seller of any of
Seller’s Affiliates not otherwise purchased by Buyer hereunder of under the
Collateral Agreements.

 

(3)                                  Notwithstanding Section 5.8(a)(2), Buyer
shall have the right to sell existing inventory and to use existing packaging,
labeling, containers, supplies, advertising materials, technical data sheets and
any similar materials bearing Seller’s names or any other trademark, design or
logo previously or currently used by Seller or any of its Affiliates until the
earlier of (i) twelve months after the Closing Date or (ii) the depletion of
such existing inventory and materials.  If such existing inventory or materials
are depleted within twelve months after the Closing Date, and if Buyer requires
new inventory or materials with Seller’s name, trademark, design or logo within
that time in order to fulfill customer orders, then with Seller’s consent (which
will not be unreasonably withheld) Buyer may continue the use of Seller’s name,
trademark, design or logo on new inventory or materials as necessary to fulfill
such customer orders.  In no event may Buyer use Seller’s names or any other
trademark, design or logo previously or currently used by Seller or any of its
Affiliates after the first anniversary of the Closing Date.

 

(b)                                 In no event shall Buyer or any Affiliate of
Buyer advertise or hold itself out as Seller or an Affiliate of Seller after the
Closing Date.

 

5.9                               Deposit; No Negotiation or Solicitation

 

(a)                                  The parties acknowledge that Buyer has
deposited $500,000 with Ater Wynne LLP, counsel for Seller (“Deposit Holder”),
pursuant to the terms of a deposit agreement (“Deposit Agreement”) among Buyer,
TriQuint, and Deposit Holder, substantially in the form attached hereto as
Exhibit F.  The Deposit Agreement provides, among other things, that (i) the
$500,000 deposit is non-refundable and will be paid to Seller at the Closing (as
part of the cash portion of the Purchase Price) or upon the termination of this
Agreement for any reason other than by Buyer as described in
Section 11.1(b) (except due to non-satisfaction of the condition set forth in
Section 8.1(e)), and (ii) if this Agreement is terminated by Buyer pursuant to
Section 11.1(b) (except due to non-satisfaction of the condition set forth in
Section 8.1(e)), the deposit will be paid without interest to Buyer.  In the
event of any inconsistency between the terms of the Deposit Agreement and the
provisions of this Section 5.9, the Deposit Agreement will control.

 

(b)                                 Prior to the Closing Date, Seller and its
Affiliates will not (and Seller will cause each of its employees, officers,
directors, representatives, and agents not to) directly or indirectly
(a) solicit, initiate, entertain or encourage the submission of any proposal,
offer or any

 

--------------------------------------------------------------------------------


 

discussions that might reasonably be expected to lead to or result in any
proposal or offer from any Person relating to the direct or indirect acquisition
of the Optoelectronics Business or any portion of the Purchased Assets (other
than purchases of goods or services from the Optoelectronics Business in the
ordinary course of business consistent with past practice), or (b) participate
in any discussions or negotiations regarding the Optoelectronics Business,
furnish any information with respect thereto, or assist or participate in, or
facilitate in any other manner any effort or attempt by any Person to do or seek
any of the foregoing, except as otherwise agreed herein.  Seller will notify
Buyer if any Person makes any proposal, offer, inquiry or contact with respect
to any of the foregoing within two Business Days after receipt of any such offer
or proposal.  Seller will notify Buyer promptly if any Person makes any
proposal, offer, inquiry, or contact with respect to any of the foregoing.

 

5.10                        Non-Competition

 

(a)                                  Seller agrees that, as part of the
consideration for the payment of the Purchase Price, for a period of three
(3) years immediately following the Closing Date, neither Seller nor any of its
Affiliates will directly or indirectly,

 

(1)                                  as a principal, stockholder or otherwise,
operate, perform or have any ownership interest in any business that develops,
manufactures, sells, installs or distributes products in competition with the
Optoelectronics Business, except that Seller may (i) purchase or otherwise
acquire by merger, purchase of assets, stock, controlling interest or otherwise
any Person or business or engage in any similar merger and acquisition activity
with any Person the primary business (defined below) of which is not in
competition with the Optoelectronics Business, or (ii) use or license its
Proprietary Information to the extent permitted by the Intellectual Property
Agreement.  For the purposes of this Section 5.10(a), ownership of securities of
a company whose securities are publicly traded under a recognized securities
exchange not in excess of 10% of any class of such securities shall not be
considered to be competition with the Optoelectronics Business, and a Person
shall not be considered to be in the “primary business” of competing with the
Optoelectronics Business if such Person derives less than 20% of its revenues
from products that compete with the Optoelectronics Business, or

 

(2)                                  solicit for employment or employ anyone who
is then, or had within the preceding twelve (12) months been, an employee of
Buyer or a Buyer Designee.

 

(b)                                 Seller acknowledges that the restrictions
set forth in Section 5.10(a) constitute a material inducement to Buyer’s
entering into and performing this Agreement. Seller further acknowledges,
stipulates and agrees that a breach of such obligation could result in
irreparable harm and continuing damage to Buyer for which there may be no
adequate remedy at law and further agrees that in the event of any breach of
said obligation, Buyer may be entitled to injunctive relief and to such other
relief as is proper under the circumstances.

 

(c)                                  If any provision contained in this
Section shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Section 5.10, but this Section 5.10 shall be construed

 

--------------------------------------------------------------------------------


 

as if such invalid, illegal or unenforceable provision had never been contained
herein.  It is the intention of the parties that if any of the restrictions or
covenants contained herein is held to cover a geographic area or to be for a
length of time which is not permitted by applicable Law, or in any way construed
to be too broad or to any extent invalid, such provision shall not be construed
to be null, void and of no effect, but to the extent such provision would be
valid or enforceable under applicable Law, a court of competent jurisdiction
shall construe and interpret or reform this Section 5.10 to provide for a
covenant having the maximum enforceable geographic area, time period and other
provisions (not greater than those contained herein) as shall be valid and
enforceable under such applicable Law.

 

5.11                        Consents

 

Seller shall, and shall cause its Affiliates to, use their respective
commercially reasonable efforts to obtain, or cause to be obtained, all of the
Required Consents.  Buyer shall reasonably cooperate (at no cost or expense to
Buyer) in Seller’s efforts in connection therewith.

 

6.                                      Confidential Nature of Information

 

6.1                               Confidentiality Agreement

 

Buyer agrees that the Confidentiality Agreement shall apply to (a) all
documents, materials and other information that it shall have obtained regarding
Seller or its Affiliates during the course of the negotiations leading to the
consummation of the transactions contemplated hereby (whether obtained before or
after the date of this Agreement), any investigations made in connection
therewith and the preparation of this Agreement and related documents and
(b) all analyses, reports, compilations, evaluations and other materials
prepared by Buyer or its counsel, accountants or financial advisors that contain
or otherwise reflect or are based upon, in whole or in part, any of the provided
information; provided, however, that subject to Section 6.2(a), the
Confidentiality Agreement shall terminate as of the Closing and shall be of no
further force and effect thereafter with respect to information of Seller or its
Affiliates the ownership of which is transferred to Buyer or a Buyer Designee.

 

6.2                               Seller’s Proprietary Information

 

(a)                                  Except as provided in Section 6.2(b) and
except for such Proprietary Information the ownership of which is transferred to
Buyer or a Buyer Designee as part of the Purchased Assets, after the Closing and
for a period of five (5) years following the Closing Date, Buyer agrees that it
will keep confidential all of Seller’s and its Affiliates’ Proprietary
Information that is received from, or made available by, Seller in the course of
the transactions contemplated hereby, including, for purposes of this
Section 6.2, information about the Optoelectronics Business’s business plans and
strategies, marketing ideas and concepts, especially with respect to unannounced
products and services, present and future product plans, pricing, volume
estimates, financial data, product enhancement information, business plans,
marketing plans, sales strategies, customer information (including customers’
applications and environments), market testing information, development plans,
specifications, customer requirements, configurations, designs, plans, drawings,
apparatus, sketches, software, hardware,

 

--------------------------------------------------------------------------------


 

data, prototypes, connecting requirements or other technical and business
information. This clause shall not restrict the use of any licensed assets
within the scope of the license.

 

(b)                                 Notwithstanding the foregoing, such
Proprietary Information shall not be deemed confidential and Buyer shall have no
obligation with respect to any such Proprietary Information that:

 

(1)                                  at the time of disclosure was already known
to Buyer other than as a result of this transaction, free of restriction as
evidenced by documentation in Buyer’s possession;

 

(2)                                  is or becomes publicly known through
publication, inspection of a product, or otherwise, and through no negligence or
other wrongful act of Buyer;

 

(3)                                  is received by Buyer from a Third Party
without similar restriction and without breach of any agreement;

 

(4)                                  to the extent it is independently developed
by Buyer; or

 

(5)                                  is, subject to Section 6.2(c), required to
be disclosed under applicable Law or judicial process.

 

(c)                                  If Buyer (or any of its Affiliates) is
requested or required (by oral question, interrogatory, request for information
or documents, subpoena, civil investigative demand or similar process) to
disclose any Proprietary Information, Buyer will promptly notify Seller of such
request or requirement and will cooperate with Seller such that Seller may seek
an appropriate protective order or other appropriate remedy.  If, in the absence
of a protective order or the receipt of a waiver hereunder, Buyer (or any of its
Affiliates) is in the opinion of Buyer’s counsel compelled to disclose the
Proprietary Information or else stand liable for contempt or suffer other
censure or penalty, Buyer (or its Affiliate) may disclose only so much of the
Proprietary Information to the party compelling disclosure as is required by
Law.  Buyer will exercise its (and will cause its Affiliates to exercise their)
reasonable commercial efforts to obtain a protective order or other reliable
assurance that confidential treatment will be accorded to such Proprietary
Information.

 

6.3                               Buyer’s Proprietary Information

 

(a)                                  Except as provided in Section 6.3(b), after
the Closing Date and for a period of five (5) years thereafter, Seller agrees
that it will keep confidential all of Seller’s and its Affiliates’ Proprietary
Information the ownership of which or exclusive use of which is transferred to
Buyer as part of the Purchased Assets, including, for purposes of this
Section 6.3, information about the Optoelectronics Business’s business plans and
strategies, marketing ideas and concepts, especially with respect to unannounced
products and services, present and future product plans, pricing, volume
estimates, financial data, product enhancement information, business plans,
marketing plans, sales strategies, customer information (including customers’
applications and environments), market testing information, development plans,
specifications, customer requirements, configurations, designs, plans, drawings,
apparatus, sketches, software, hardware, data, prototypes, connecting
requirements or other technical and business information.

 

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, such
Proprietary Information regarding the Optoelectronics Business shall not be
deemed confidential and Seller shall have no obligation with respect to any such
Proprietary Information that:

 

(1)                                  is or becomes publicly known through
publication, inspection of a product, or otherwise, and through no negligence or
other wrongful act of Seller;

 

(2)                                  is received by Seller from a Third Party
without similar restriction and without breach of any agreement; or

 

(3)                                  is, subject to Section 6.3(c), required to
be disclosed under applicable Law or judicial process.

 

(c)                                  If Seller (or any of its Affiliates) is
requested or required (by oral question, interrogatory, request for information
or documents, subpoena, civil investigative demand or similar process) to
disclose any Proprietary Information regarding the Optoelectronics Business,
Seller will promptly notify Buyer of such request or requirement and will
cooperate with Buyer such that Buyer may seek an appropriate protective order or
other appropriate remedy.  If, in the absence of a protective order or the
receipt of a waiver hereunder, Seller (or any of its Affiliates) is in the
opinion of Seller’s counsel compelled to disclose the Proprietary Information or
else stand liable for contempt or suffer other censure or penalty, Seller (or
its Affiliate) may disclose only so much of the Proprietary Information to the
party compelling disclosure as is required by Law.  Seller will exercise its
(and will cause its Affiliates to exercise their) reasonable commercial efforts
to obtain a protective order or other reliable assurance that confidential
treatment will be accorded to such Proprietary Information.

 

6.4                               Confidential Nature of Agreements

 

Both parties agree that the terms and conditions of this Agreement, the
Collateral Agreements and all Schedules, attachments and amendments hereto and
thereto shall be considered Proprietary Information protected under this
Article 6, except to the extent (a) that disclosure thereof is required under
accounting, stock exchange or federal securities or labor relations Laws
disclosure obligations, or (b) that disclosure thereof is reasonably required in
connection with Buyer’s efforts to consummate the transactions described in the
Term Sheets, provided that any disclosure described in clause (b) may be made
only to parties that have agreed to keep the information confidential and have
agreed not to use the information for any purpose other than to investigate and
consummate the transactions described in the Term Sheets.

 

6.5                               Other Confidentiality Agreements

 

Notwithstanding anything in this Article 6 to the contrary, in the event that
any such Proprietary Information is also subject to a limitation on disclosure
or use contained in another written agreement between Buyer and Seller or either
of their respective Affiliates that is more restrictive than the limitation
contained in this Article 6, then the limitation in such agreement shall
supersede this Article 6.

 

--------------------------------------------------------------------------------


 

7.                                      Closing

 

At the Closing, the following transactions shall take place:

 

7.1                               Deliveries by Seller

 

On the Closing Date, TriQuint shall, or shall cause a Subsidiary to, execute and
deliver to Buyer or a Buyer Designee the following:

 

(a)                                  the Collateral Agreements;

 

(b)                                 all consents, waivers or approvals,
including, without limitation, the Required Consents, theretofore required to be
obtained by Seller with respect to the sale of the Purchased Assets, or
assignment of the Contracts, or the consummation of the transactions
contemplated by this Agreement or the Collateral Agreements;

 

(c)                                  a certificate of an appropriate officer of
Seller, dated the Closing Date, certifying the fulfillment of the conditions set
forth in Sections 8.1(a) and (b);

 

(d)                                 an opinion of counsel to Seller, in the form
attached hereto as Exhibit G;

 

(e)                                  all such other bills of sale, assignments
and other instruments of assignment, transfer or conveyance as Buyer or a Buyer
Designee may reasonably request or as may be otherwise necessary to evidence and
effect the sale, transfer, assignment, conveyance and delivery of the Purchased
Assets to Buyer or a Buyer Designee or and to put Buyer or a Buyer Designee in
actual possession or control of the Purchased Assets; and

 

(f)                                    an affidavit by TriQuint and each
Subsidiary, dated as of the Closing Date and in a form acceptable to Buyer,
stating under penalty of perjury, the transferor’s name, taxpayer identification
number, address and that the transferor is not a foreign person, pursuant to
Section 1445(b)(2) of the Code and the Treasury Regulations thereunder.

 

7.2                               Deliveries by Buyer or a Buyer Designee

 

On the Closing Date, Buyer shall, or shall cause a Buyer Designee to, execute
and deliver to TriQuint or a Subsidiary the following:

 

(a)                                  the Purchase Price;

 

(b)                                 the Collateral Agreements;

 

(c)                                  certified copies of the resolutions of the
Board of Directors of Buyer authorizing and approving this Agreement and the
Collateral Agreements and the consummation of the transactions contemplated
hereby and thereby;

 

(d)                                 incumbency certificates relating to each
person executing (as a corporate officer or otherwise on behalf of another
Person) any document executed by Buyer or a Buyer Designee and delivered to
Seller pursuant to the terms of this Agreement and/or the Collateral

 

--------------------------------------------------------------------------------


 

Agreements;

 

(e)                                  a certificate of an appropriate officer of
Buyer, dated the Closing Date, certifying as to accuracy of Buyer’s
representations and warranties as of the date hereof and the Closing Date;

 

(f)                                    a certificate of an appropriate officer
of Buyer, dated the Closing Date, certifying the fulfillment of the conditions
set forth in Sections 8.2(a) and (b); and

 

(g)                                 all such other documents and instruments as
Seller may reasonably request or as may be otherwise necessary or desirable to
evidence and effect the assumption by Buyer or a Buyer Designee of the Assumed
Liabilities.

 

7.3                               Closing Date

 

Subject to the satisfaction or waiver of the conditions set forth in Article 8
hereof, the Closing shall take place at the offices of Seller in Breinigsville,
Pennsylvania, at 10:00 a.m. local time on April 29, 2005, or at such other place
or time or on such other date as Seller and Buyer may agree upon in writing
(such date and time being referred to herein as the “Closing Date”).

 

7.4                               Contemporaneous Effectiveness

 

All acts and deliveries prescribed by this Article 7, with respect to the
Closing, regardless of chronological sequence, will be deemed to occur
contemporaneously and simultaneously on the occurrence of the last act or
delivery, and none of such acts or deliveries will be effective until the last
of the same has occurred.

 

8.                                      Conditions Precedent to Closing

 

8.1                               Conditions Precedent to Buyer’s Obligations

 

The obligations of Buyer to effect the Closing of the transactions contemplated
hereby are subject to the fulfillment, prior to or at the Closing, of each of
the following conditions, any of which may be waived in writing by Buyer:

 

(a)                                  Representations and Warranties of Seller
True and Correct at Closing.  The representations and warranties of Seller
contained in this Agreement or in any Schedule, certificate or document
delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects (but without regard to any qualifications therein as to materiality or
material adverse effect) at and as of the Closing Date, as though such
representations and warranties were made at and as of the Closing Date, except
(i) as affected by the transactions contemplated hereby and (ii) to the extent
that such representations and warranties are made as of a specified date, in
which case such representations and warranties shall be true and correct as of
the specified date.

 

(b)                                 Performance by Seller. TriQuint and/or the
applicable Subsidiary shall have delivered all of the documents required under
Section 7.1 and shall have otherwise performed in all material respects all
obligations and agreements and complied in all material

 

--------------------------------------------------------------------------------


 

respects with all covenants required by this Agreement to be performed or
complied with by it prior to or at the Closing, including executing the
Collateral Agreements.

 

(c)                                  No Seller Material Adverse Effect.  There
shall not have occurred a Seller Material Adverse Effect from the date hereof to
the Closing Date.

 

(d)                                 Required Consents.  Seller shall have
obtained all Required Consents.

 

(e)                                  Financing.   Buyer shall have arranged for
equity and/or debt financing, on terms and conditions satisfactory to it, for
the payment of the cash portion of the Purchase Price and any expenses incurred
by Buyer in connection with the transactions contemplated by this Agreement or
the Collateral Agreements.

 

(f)                                    Non-assignable Assets.  The
Non-assignable Assets shall not collectively represent a material portion of the
Purchased Assets.

 

(g)                                 No Injunctive Proceedings.  No action, suit,
or proceeding shall be pending or threatened before any Governmental Body
wherein an order would (a) prevent consummation of any of the transactions
contemplated by this Agreement, (b) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation, (c) affect adversely
the right of Buyer or Seller to consummate the transactions contemplated by this
Agreement, or (d) affect adversely the right of Seller or Buyer to own its
assets and to operate its business (and no such order shall be in effect).

 

(h)                                 Transferred Employees.  Eighty percent (80%)
of the Business Employees listed on Schedule 5.4(a) to whom Buyer has made an
offer of employment have accepted employment with Buyer.

 

(i)                                     Stock Purchase Agreement and
Breinigsville Lease.  The parties shall have negotiated the
(i)                                      Stock Purchase Agreement and
Breinigsville Lease on terms reasonably acceptable to each, and shall have
executed and delivered the same.

 

8.2                               Conditions Precedent to Seller’s Obligations

 

The obligations of Seller to effect the Closing of the transactions contemplated
hereby are subject to the fulfillment, prior to or at the Closing, of each of
the following conditions, any of which may be waived in writing by TriQuint:

 

(a)                                  Representations and Warranties of Buyer
True and Correct at Closing.  The representations and warranties of Buyer
contained in this Agreement or in any Schedule, certificate or document
delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects (but without regard to any qualifications therein as to materiality or
material adverse effect) at and as of the Closing Date as though such
representations and warranties were made at and as of the Closing Date, except
to the extent that such representations and warranties are made as of a
specified date, in which case such representations and warranties shall be true
and correct  as of the specified date; provided, that this condition shall be
deemed satisfied unless the failure of any such representations and warranties
to be true and correct, individually or in the aggregate, at and

 

--------------------------------------------------------------------------------


 

as of the Closing Date has not had and could not reasonably be expected to have
a material adverse effect on Buyer’s business taken as a whole or on Buyer’s or
any Buyer Designee’s ability to consummate the transactions under this Agreement
or any of the Collateral Agreements.

 

(b)                                 Performance by Buyer.  Buyer and/or the
applicable Buyer Designee shall have delivered all of the documents required
under Section 7.2 and shall have otherwise performed in all material respects
all obligations and agreements and complied in all material respects with all
covenants required by this Agreement to be performed or complied with by it
prior to or at the Closing, including executing the Collateral Agreements.

 

(c)                                  Stock Purchase Agreement and Breinigsville
Lease.  The parties shall have negotiated the
(i)                                      Stock Purchase Agreement and
Breinigsville Lease on terms reasonably acceptable to each, and shall have
executed and delivered the same.

 

(d)                                 Buyer Financing.   The terms and conditions
of the Stock Purchase Agreement shall be at least as favorable to investors as
the equity financing transaction described in the Term Sheets.  Buyer shall have
consummated the transactions contemplated by the Stock Purchase Agreement.

 

9.                                      Status of Agreements

 

The rights and obligations of Buyer and Seller under this Agreement shall be
subject to the following terms and conditions:

 

9.1                               Survival of Representations and Warranties

 

The representations and warranties of Buyer and Seller contained in this
Agreement shall survive the Closing solely for purposes of this Article 9 and
such representations and warranties shall terminate at the close of business on
the date that is 12 months after the Closing Date; provided, however, that the
representations and warranties in Section 3.5(a) (with respect to title
matters), Section 3.7(c) (with respect to Excluded Liabilities regarding
environmental matters), Section 3.10 (with respect to Excluded Liabilities
regarding employee matters), and Section 3.20 (with respect to Excluded
Liabilities regarding tax matters) shall survive indefinitely.  Neither Seller
nor Buyer shall have any liability whatsoever with respect to any such
representations or warranties after the applicable expiration date except with
respect to claims properly made prior to such expiration in accordance with
Section 9.3(c).

 

9.2                               General Agreement to Indemnify

 

(a)                                  Seller and Buyer shall indemnify, defend
and hold harmless the other party hereto, and Affiliates thereof, and any
director, officer, employee or agent of such other party or Affiliates thereof
(each an “Indemnified Party”) from and against any and all claims, actions,
suits, proceedings, liabilities, obligations, Taxes, losses, and damages,
amounts paid in settlement, interest, costs and expenses (including reasonable
attorney’s fees, court costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing) (collectively, “Losses”)
incurred or suffered by any Indemnified Party to the extent that the Losses
arise by reason of, or result from (i) subject to Section 9.1, any breach or any
failure of

 

--------------------------------------------------------------------------------


 

any representation or warranty of such party contained in this Agreement to have
been true when made and at and as of the Closing Date, (ii) the breach by such
party of any covenant or agreement of such party contained in this Agreement to
the extent not waived by the other party, or (iii) the fraud or willful
misconduct of such party .

 

(b)                                 In addition, Seller agrees to indemnify and
hold harmless Buyer and any Buyer Indemnified Party from and against any Losses
incurred by Buyer or any Buyer Indemnified Party arising out of, resulting from,
or relating to: (i) the Excluded Liabilities and/or the Excluded Assets;
(ii) Buyer’s or a Buyer Designee’s waiver of any applicable Bulk Sales Laws; and
(iii) Business Employees that do not constitute Transferred Employees.

 

(c)                                  In addition, Buyer agrees to indemnify and
hold harmless Seller and any Seller Indemnified Party from and against any
Losses incurred by Seller or any Seller Indemnified Party arising out of,
resulting from, or relating to any failure of Buyer to pay, perform or discharge
when due any of the Assumed Liabilities.

 

(d)                                 Amounts payable in respect of the parties’
indemnification obligations shall be treated as an adjustment to the Purchase
Price.  Buyer and Seller agree to cooperate in the preparation of a supplemental
Asset Acquisition Statement as required by Section 5.3(b) and Treasury Reg.
§1.1060-1(e) as a result of any adjustment to the Purchase Price pursuant to the
preceding sentence.  Whether or not the Indemnifying Party (as defined below)
chooses to defend or prosecute any Third-Party Claim (as defined below), both
parties hereto shall cooperate in the defense or prosecution thereof and shall
furnish such records, information and testimony, and attend such conferences,
discovery proceedings, hearings, trials and appeals, as may be reasonably
requested in connection therewith or as provided in Section 5.1.

 

(e)                                  The Indemnifying Party’s liability for all
claims made under Section 9.2(a) through 9.2(c) shall be subject to the
following limitations:  (i) the Indemnifying Party shall have no liability for
such claims until the aggregate amount of the Losses incurred shall exceed
$200,000, in which case the Indemnifying Party shall be liable for all Losses,
and (ii) the Indemnifying Party’s aggregate liability for all such claims shall
not exceed $3,000,000.

 

(f)                                    The indemnification provided in this
Article 9 shall be the sole and exclusive remedy after the Closing Date for
damages available to the parties to this Agreement for breach of any of the
terms, conditions, representations or warranties contained herein or any right,
claim or action arising from the transactions contemplated by this Agreement;
provided, however, this exclusive remedy for damages does not preclude a party
from bringing an action for (i) specific performance or other equitable remedy
to require a party to perform its obligations under this Agreement or any
Collateral Agreement or (ii) fraud, willful misconduct, or intentional
misrepresentation.

 

(g)                                 Notwithstanding anything contained in this
Agreement to the contrary, no party shall be liable to the other party for any
indirect, special, punitive, exemplary or consequential loss or damage
(including any loss of revenue or profit) arising out of this Agreement,
provided, however, that the foregoing shall not be construed to preclude
recovery by the Indemnified Party in respect of Losses directly incurred from
Third Party Claims.

 

--------------------------------------------------------------------------------


 

9.3                               General Procedures for Indemnification

 

(a)                                  The Indemnified Party seeking
indemnification under this Agreement shall promptly notify the party against
whom indemnification is sought (the “Indemnifying Party”) of the assertion of
any claim, or the commencement of any action, suit or proceeding by any Third
Party, in respect of which indemnity may be sought hereunder and shall give the
Indemnifying Party such information with respect thereto as the Indemnifying
Party may reasonably request, but failure to give such notice shall not relieve
the Indemnifying Party of any liability hereunder (unless and to the extent that
the Indemnifying Party has suffered material prejudice by such failure).  If the
Indemnifying Party acknowledges in writing its obligation to indemnify the
Indemnified Party, then the Indemnifying Party shall have the right, but not the
obligation, exercisable by written notice to the Indemnified Party within 20
days of receipt of notice from the Indemnified Party of the commencement of or
assertion of any claim, action, suit or proceeding by a Third Party in respect
of which indemnity may be sought hereunder (a “Third-Party Claim”), to assume
the defense and control the settlement of such Third-Party Claim that
(i) involves (and continues to involve) solely money damages, or (ii) involves
(and continues to involve) claims for both money damages and equitable relief
against the Indemnified Party that cannot be severed, where the claims for money
damages are the primary claims asserted by the Third Party and the claims for
equitable relief are incidental to the claims for money damages. If the
Indemnifying Party has not acknowledged in writing its obligation to indemnify
the Indemnified Party, then the Indemnified Party shall have the right to assume
and control the defense or the settlement against such Third Party Claim. In the
event that any party exercises its right to undertake any such defense against
any Third Party Claim as provided above, then the other parties shall cooperate
in such defense and make available at such cooperating party expense all
witnesses, pertinent records, materials and information in such party’s
possession and control relating thereto as is reasonably required to by the
party conducting the defense.

 

(b)                                 The Indemnifying Party or the Indemnified
Party, as the case may be, shall have the right to participate in (but not
control), at its own expense, the defense of any Third-Party Claim that the
other is defending, as provided in this Agreement.

 

(c)                                  The Indemnifying Party, if it has assumed
the defense of any Third-Party Claim as provided in this Agreement, shall not
consent to a settlement of, or the entry of any judgment arising from, any such
Third-Party Claim without the Indemnified Party’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed) unless such
settlement or judgment relates solely to monetary damages.  The Indemnifying
Party shall not, without the Indemnified Party’s prior written consent, enter
into any compromise or settlement that (i) commits the Indemnified Party to
take, or to forbear to take, any action, or (ii) does not provide for a complete
release by such Third Party of the Indemnified Party.  The Indemnified Party
shall have the sole and exclusive right to settle any Third-Party Claim, on such
terms and conditions as it deems reasonably appropriate, to the extent such
Third-Party Claim involves equitable or other non-monetary relief against the
Indemnified Party, and shall have the right to settle any Third-Party Claim
involving money damages for which the Indemnifying Party has not assumed the
defense pursuant to this Section 9.3 with the written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

--------------------------------------------------------------------------------


 

(d)                                 In the event an Indemnified Party shall
claim a right to payment pursuant to this Agreement, such Indemnified Party
shall send written notice of such claim to the Indemnifying Party; but failure
to give such notice shall not relieve the Indemnifying Party of any liability
hereunder (unless and to the extent that the Indemnifying Party has suffered
prejudice by such failure).  Such notice shall specify the basis for such claim,
the amount thereof, if known, and the method of computation thereof, all with
reasonable particularity and shall contain a reference to the provisions of this
Agreement in respect of which such a claim shall have been incurred.  Such
notice shall be given promptly after the Indemnified Party becomes aware of the
basis for each such a claim.  The Indemnifying Party shall, within thirty (30)
days after receipt of such notice of an indemnified Loss, and subject to the
limitations set forth in Section 9.2,  (i) pay or cause to be paid to the
Indemnified Party the amount of such Loss specified in such notice which the
Indemnifying Party does not contest, or (ii) notify the Indemnified Party if it
wishes to contest the existence or amount of part or all of such a Loss by
stating with particularity the basis upon which it contests the existence or
amount thereof.

 

10.                               Miscellaneous Provisions

 

10.1                        Notices

 

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given upon receipt if (i) mailed by certified or
registered mail, return receipt requested, (ii) sent by recognized overnight
courier, fee prepaid, (iii) sent via facsimile with receipt confirmed, or
(iv) delivered personally, addressed as follows or to such other address or
addresses of which the respective party shall have notified the other.

 

If to Seller, to:

 

TriQuint Semiconductor, Inc.

 

 

Attn: Chief Financial Officer

 

 

2300 NE Brookwood Parkway

 

 

Hillsboro, OR 97124

 

 

Facsimile: (503) 615-8904

 

 

 

With a copy to:

 

Ater Wynne LLP

 

 

222 SW Columbia, Suite 1800

 

 

Portland, OR 97201

 

 

Facsimile: (503) 226-0079

 

 

 

If to Buyer, to:

 

CyOptics, Inc.

 

 

Attn: Chief Executive Officer

 

 

7360 Windsor Drive

 

 

Allentown, PA 18106

 

 

Facsimile: (610) 336-5861

 

 

 

With a copy to:

 

Sonnenschein Nath & Rosenthal LLP

 

 

Attn: Michael R. Flynn, Esq.

 

 

1221 Avenue of the Americas

 

 

New York, NY 10020

 

 

Facsimile: (212) 768-6800

 

--------------------------------------------------------------------------------


 

If to Deposit Holder

 

Ater Wynne LLP

under the Deposit

 

222 SW Columbia, Suite 1800

Agreement:

 

Portland, OR 97201

 

 

Facsimile:  (503) 226-0079

 

10.2                        Expenses

 

Except as otherwise provided in this Agreement, each party to this Agreement
will bear all the fees, costs and expenses that are incurred by it in connection
with the transactions contemplated hereby, whether or not such transactions are
consummated.

 

10.3                        Entire Agreement

 

The agreement of the parties, which consists of this Agreement, the Schedules
and Exhibits hereto and the documents referred to herein, sets forth the entire
agreement and understanding between the parties and supersedes any prior
agreement or understanding, written or oral, relating to the subject matter of
this Agreement, including the Confidentiality Agreement (subject to Article 6)
and the letter of intent executed by the parties on February 23, 2005.  No
amendment, supplement, modification or waiver of this Agreement shall be binding
unless in writing and executed by both parties.

 

10.4                        Assignment; Binding Effect; Severability

 

This Agreement may not be assigned by any party hereto without the other party’s
written consent; provided, that Buyer may transfer or assign in whole or in part
to one or more Buyer Designees its the right to purchase all or a portion of the
Purchased Assets, but no such transfer or assignment will relieve Buyer of its
obligations hereunder.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors, legal representatives and
permitted assigns of each party hereto.  The provisions of this Agreement are
severable, and in the event that any one or more provisions are deemed illegal
or unenforceable the remaining provisions shall remain in full force and effect
unless the deletion of such provision shall cause this Agreement to become
materially adverse to either party, in which event the parties shall use
reasonable commercial efforts to arrive at an accommodation that best preserves
for the parties the benefits and obligations of the offending provision.

 

10.5                        Governing Law

 

This agreement shall be governed by and construed and interpreted in accordance
with the laws of the state of Delaware applicable to contracts performed
entirely within that state, irrespective of the choice of laws principles of the
state of Delaware, as to all matters, including matters of validity,
construction, effect, enforceability, performance and remedies.

 

10.6                        Consent to Jurisdiction

 

Each of Buyer and Seller irrevocably submits to the non-exclusive jurisdiction
of the state and federal courts situated in Portland, Oregon, and Allentown,
Pennsylvania for the purposes of any suit, action or other proceeding arising
out of this Agreement or any transaction

 

--------------------------------------------------------------------------------


 

contemplated hereby.  Each of Buyer and Seller irrevocably and unconditionally
waives (and agrees not to plead or claim), any objection to the laying of venue
of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the jurisdictions set forth above or that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

 

10.7                        Waiver of Jury Trial

 

Each party hereby waives, and agrees to cause each of its Affiliates to waive,
to the fullest extent permitted by applicable Law, any right it may have to a
trial by jury in respect of any litigation directly or indirectly arising out
of, under or in connection with this Agreement.

 

10.8                        Execution in Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Facsimile signatures shall be legally effective for all
purposes hereof.

 

10.9                        Public Announcement

 

Prior to the signing of this Agreement, Seller will prepare a press release and
other disclosures that are required by Law announcing the transaction
contemplated hereby, subject to consultation with Buyer. After the signing of
this Agreement, Seller will disclose certain terms of the transactions
contemplated by this Agreement in certain public filings, investor conferences,
and other investor materials.  Except for such press release and disclosures,
neither Seller nor Buyer shall, without the approval of the other, make any
press release or other announcement concerning the existence of this Agreement
or the terms of the transactions contemplated by this Agreement, except as and
to the extent that any such party shall be so obligated by Law, in which case
the other party shall be advised and the parties shall use their reasonable
commercial efforts to cause a mutually agreeable release or announcement to be
issued; provided, however, that the foregoing shall not preclude communications
or disclosures necessary to comply with accounting, stock exchange or federal
securities or labor relations Law disclosure obligations.

 

10.10                 No Third-Party Beneficiaries

 

Nothing in this Agreement, express or implied, is intended to or shall
(a) confer on any Person other than the parties hereto and their respective
successors or assigns any rights (including Third-Party beneficiary rights),
remedies, obligations or liabilities under or by reason of this Agreement or
(b) constitute the parties hereto as partners or as participants in a joint
venture.  This Agreement shall not provide Third Parties with any remedy, claim,
liability, reimbursement, cause of action or other right in excess of those
existing without reference to the terms of this Agreement.  Nothing in this
Agreement shall be construed as giving to any Business Employee, or any other
individual, any right or entitlement to employment or continued employment or
any right or entitlement under any Benefit Plan, policy or procedure maintained
by Seller, except as expressly provided in such Benefit Plan, policy or
procedure.  No Third Party shall have any rights under Section 502, 503 or 504
of ERISA or any regulations thereunder because of this Agreement that would not
otherwise exist without reference to this Agreement.  No Third Party shall have
any right, independent of any right that exists irrespective

 

--------------------------------------------------------------------------------


 

of this Agreement, under or granted by this Agreement, to bring any suit at law
or equity for any matter governed by or subject to the provisions of this
Agreement.

 

10.11                 Waiver of Terms or Conditions

 

Any term or condition hereof may be waived and at any time prior to the Closing
Date by the party hereto which is entitled to the benefits thereof, provided,
however, that such action shall be evidenced by a written instrument duly
executed on behalf of such party by its duly authorized officer.  The failure of
either party to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision nor shall it in any way affect the
validity of this Agreement or the right of such party thereafter to enforce each
and every such provision.  No waiver of any breach of this Agreement shall be
held to constitute a waiver of any other or subsequent breach.

 

10.12                 Amendment of Agreement

 

This Agreement may be amended with respect to any provision contained herein at
any time prior to the Closing Date by action of the parties hereto taken by
their Boards of Directors or by their duly authorized officers or employees,
whether before or after such party’s action; provided, however, that such
amendment shall be evidenced by a written instrument duly executed on behalf of
each party by its duly authorized officer or employee.

 

11.                               Termination

 

11.1                        Termination

 

This Agreement may be terminated at any time prior to the Closing Date by:

 

(a)                                  Mutual Consent.  The mutual written consent
of Buyer and Seller;

 

(b)                                 Failure of Buyer Condition.  Buyer upon
written notice to Seller if any of the conditions to the Closing set forth in
Section 8.1 shall have become incapable of fulfillment on or prior to May 2,
2005 and shall not have been waived in writing by Buyer;

 

(c)                                  Failure of Seller Condition.  Seller upon
written notice to Buyer if any of the conditions to the Closing set forth in
Section 8.2 shall have become incapable of fulfillment on or prior to May 2,
2005 and shall not have been waived in writing by Seller;

 

(d)                                 Court or Administrative Order.  Buyer or
Seller if (i) there shall be in effect a final, non-appealable order of a court
or government administrative agency of competent jurisdiction prohibiting the
consummation of the transactions contemplated hereby or (ii) if there shall be
any Law that makes consummation of the transactions contemplated hereby illegal
or otherwise prohibited; or

 

(e)                                  Delay. Buyer or Seller if the Closing shall
not have occurred by May 6, 2005.

 

--------------------------------------------------------------------------------


 

provided, however, that the party seeking termination pursuant to clause (b),
(c) or (e) is not then in breach in any material respect of any of its
representations, warranties, covenants or agreements contained in this
Agreement.

 

11.2                        Effect of Termination

 

In the event of the termination of this Agreement in accordance with
Section 11.1, this Agreement shall become void and have no effect, without any
liability on the part of any party or its directors, officers or stockholders,
except for the obligations of the parties hereto as provided in
Section 5.9(a) relating to the deposit, Article 6 relating to the obligations of
Buyer and Seller to keep confidential certain information, Section 10.2 relating
to certain expenses, Section 10.9 relating to publicity and this Section 11.2. 
Nothing in this Section 11.2 shall be deemed to release either party from any
liability for any willful and material breach of any obligation or covenant
hereunder.

 

[The rest of this page is intentionally blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has caused this Agreement to be duly executed on
its behalf by its duly authorized officer as of the date first written above.

 

Seller:

Buyer:

 

 

TRIQUINT SEMICONDUCTOR, INC.

CYOPTICS, INC.

 

 

 

 

By:

/s/

Raymond A. Link

 

By:

/s/

Ed J. Coringrato

 

Name:

 

Raymond A. Link

 

Name:

 

Ed J. Coringrato

 

Title:

 

Vice-President and CFO

 

Title:

 

President and CEO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION AGREEMENT
AND
BILL OF SALE

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT AND BILL OF SALE (the “Agreement”) is
made as of April 29, 2005 by and between TriQuint Semiconductor, Inc., a
Delaware corporation (“TSI”), TriQuint Optoelectronics, Inc., a Delaware
Corporation (“TOI” and, together with TSI, the “Assignor”) and CyOptics, Inc., a
Delaware corporation (“Assignee”).

 


RECITALS


 

A.                                   Assignor and Assignee are parties to that
certain Asset Purchase Agreement dated as of April 29, 2005 (the “Purchase
Agreement”).

 

B.                                     Pursuant to the Purchase Agreement, TSI
agreed, and agreed to cause TOI, to sell, transfer and assign to Assignee, and
Assignee agreed to purchase and accept from Assignor, the Purchased Assets, and
Assignee agreed to assume, the Assumed Liabilities, in each case as more fully
described, and upon the terms and subject to the conditions set forth, in the
Purchase Agreement.

 

C.                                     Assignor desires to grant, bargain, sell,
assign, transfer and deliver to Assignee, and Assignee desires to purchase,
accept, acquire and assume, the Purchased Assets.

 

D.                                    Assignor desires to transfer and assign,
and Assignee desires to assume and subsequently pay, perform, honor, discharge
when due and payable, the Assumed Liabilities.

 

F.                                      Assignor is the owner of the Purchased
Assets.

 

G.                                     Capitalized terms used but not defined
herein shall have the meanings provided in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, for good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and in further consideration of the mutual agreements and
covenants herein contained and intending to be legally bound, the parties hereto
hereby agree as follows:

 


AGREEMENT


 

1.                                       Assignor hereby GRANTS, BARGAINS,
SELLS, TRANSFERS, ASSIGNS, CONVEYS and DELIVERS to Assignee all right, title and
interest in and to the Purchased Assets listed on Schedule A hereto, but
excluding the Excluded Assets, in accordance with, and subject to, the terms and
conditions of the Purchase Agreement.

 

--------------------------------------------------------------------------------


 

2.                                       Assignee hereby accepts, assumes and
agrees to pay, perform, honor, discharge when due and payable the Assumed
Liabilities, but excluding the Excluded Liabilities, in accordance with, and
subject to, the terms and conditions of the Purchase Agreement.

 

3.                                       Each party, for itself, its Affiliates,
and its successors and assigns, hereby covenants and agrees that, at any time
and from time to time forthwith upon the written request of the other party, it
will do, or cause its Affiliates to, execute, acknowledge and deliver or cause
to be done, executed, acknowledged and delivered, each and all of such further
acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may reasonably be required by the other party or as required
pursuant to the Purchase Agreement in order to (a) assign, transfer, set over,
convey, assure and confirm unto and vest in Assignor, its successors and
assigns, title to the Purchased Assets sold, assigned, conveyed, transferred and
delivered by this Agreement, or (b) accept, assume and pay, perform, honor,
discharge when due and payable the Assumed Liabilities assumed pursuant to this
Agreement.

 

4.                                       This Agreement is subject to the terms
and conditions of the Purchase Agreement, which are incorporated herein by
reference, and shall be binding upon Assignor and Assignee, and their respective
successors and assigns.

 

5.                                       This agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of Delaware
irrespective of the choice of laws principles of the State of Delaware, as to
all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.

 

[The rest of this page is intentionally blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Assignor and Assignee has caused this Agreement to
be duly executed on its behalf by its duly authorized officer as of the date
first written above.

 

Assignor:

Assignee:

 

 

TRIQUINT SEMICONDUCTOR, INC.

CYOPTICS, INC.

 

 

 

 

By:

/s/ Stephanie Welty

 

By:

/s/ Ed Coringrato

 

Name:

Stephanie Welty

 

Name:

Ed Coringrato

 

Title:

Vice President - Finance

 

Title:

President and CEO

 

 

 

Assignor:

 

 

 

TRIQUINT OPTOELECTRONICS, INC.

 

 

 

 

 

By:

/s/ Stephanie Welty

 

 

Name:

Stephanie Welty

 

 

Title:

Vice President - Finance

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

 

INTELLECTUAL PROPERTY AGREEMENT

 

 

by and between

 

 

TRIQUINT SEMICONDUCTOR, INC.

 

 

and

 

 

CYOPTICS, INC.

 

 

Dated April 29, 2005

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

 

 

 

ARTICLE II. SOFTWARE LICENSES

 

 

 

ARTICLE III. LICENSES TO INFORMATION

 

 

 

ARTICLE IV. PATENT LICENSES

 

 

 

ARTICLE V. ASSIGNMENT OF TRADEMARKS

 

 

 

ARTICLE VI. EXPORT CONTROL

 

 

 

ARTICLE VII. TERM AND TERMINATION

 

 

 

ARTICLE VIII. ASSIGNABILITY

 

 

 

ARTICLE IX. LICENSES TO RELATED COMPANIES AND IMPROVEMENTS

 

 

 

ARTICLE X. RIGHTS AND OBLIGATIONS

 

 

 

ARTICLE XI. WARRANTIES AND COVENANTS

 

 

 

ARTICLE XII. GENERAL PROVISIONS

 

 

 

ARTICLE XIII. NOTICES

 

 

--------------------------------------------------------------------------------


 

INTELLECTUAL PROPERTY AGREEMENT

 

THIS INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”) is made by and between
TRIQUINT SEMICONDUCTOR, INC., a Delaware corporation (“TriQuint” or “Seller”)
and CYOPTICS, INC., a Delaware corporation (“Buyer”).  Seller and Buyer are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

 

R E C I T A L S

 

A.                                   This Agreement is provided as Exhibit B to
a certain Asset Purchase Agreement dated as of April 14, 2005 (the “Purchase
Agreement”) entered into by and between TriQuint and Buyer pursuant to which
TriQuint is selling and Buyer is acquiring certain Purchased Assets, as that
term is defined in the Purchase Agreement.  This Agreement is executed upon the
signing by all Parties and shall become effective concurrent with and on the
Closing Date of the Purchase Agreement (the “Effective Date”);

 

B.                                     This Agreement is intended by the Parties
to address, among other things, the intellectual property rights and Information
either included in the Purchased Assets or licensed to Buyer; and

 

C.                                     In connection with the sale and purchase
of the Optoelectronics Business, Seller agrees to assign certain intellectual
property rights to Buyer and to license certain intellectual property rights to
Buyer, in each case in accordance with the terms hereof.

 

The Parties agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.01                        Unless otherwise defined in Appendix A attached
hereto, as used in this Agreement any term in initial capital letters shall have
the meaning ascribed thereto in the Purchase Agreement.

 

ARTICLE II.
SOFTWARE LICENSES

 

2.01                        Seller hereby grants to Buyer a fully paid-up,
royalty-free, worldwide, perpetual irrevocable (subject to Article VII) and
non-transferable (except as provided in Article VIII) license the (“Software
License”) to use, copy, sublicense and distribute the Licensed Software, and
create, use, copy, sublicense and distribute Derivative Works from the Licensed
Software in connection with the conduct or operation of the Optoelectronics
Business, under any and all copyright, trade secret and other intellectual
property rights (other than patent rights which are specifically granted in
Article IV herein) in the Licensed Software owned by Seller or its Related
Companies or in which Seller or its Related Companies have a right to license as
of the Effective Date including, but not limited to, the right (i) to reproduce
the Code of and Documentation for

 

--------------------------------------------------------------------------------


 

such Licensed Software; (ii) to sell, lease, sublicense (but only to the extent
that Seller has a right to authorize Buyer to grant such a sublicense and
provided that Seller shall not be obligated to pay any consideration for such
sublicense authorization) or otherwise transfer copies of the Licensed Software
and Derivative Works therefrom, in whole or in part for use within the scope of
the Optoelectronics Business; and (iii) to combine the Licensed Software and
Derivative Works therefrom with other software or hardware within the scope of
the Optoelectronics Business.

 

The Software License shall remain exclusive for a period of three (3) years from
the Effective Date after which the Software License shall become non-exclusive.

 

2.02                        Seller agrees to deliver to Buyer, within thirty
(30) days of the Effective Date, complete and useable copies of the Licensed
Software and any related Documentation and Code. To Seller’s knowledge, all of
the Licensed Software will, as of the Effective Date, be included in the
Principal Equipment transferred to Buyer or otherwise in the possession of the
Transferred Employees.  Notwithstanding the foregoing, Seller agrees to take all
steps reasonably requested by Buyer in connection with promptly delivering to
Buyer any copies of any components of the Licensed Software, Documentation and
Code not delivered to Buyer as of the Effective Date. Buyer agrees that the
previous sentences provide Buyer’s sole remedy for Seller’s failure to deliver
the Licensed Software, and is specifically enforceable.

 

2.03                        The Parties recognize that the best or only
available copy of certain Licensed Software may reside, after the Effective
Date, within the Optoelectronics Business or in the possession of the
Optoelectronics Business, and that Seller may require certain access to or
copies of the Licensed Software for purposes consistent with this Agreement,
which, because of inadvertence or oversight, a copy was not retained by or made
available to Seller prior to the Effective Date.  To that end, Buyer agrees for
a period of six months following the Effective Date, upon receiving a written
request from Seller, to provide, within a commercially reasonable amount of time
after receipt of Seller’s written request, copies of any portion of the Licensed
Software, in the form such software was delivered from Seller to Buyer as of the
Effective Date, in order for Seller or one of its Related Companies to exercise
its rights in accordance with this Agreement.  Any reasonable costs associated
with the assembling, copying and delivering of such requested Licensed Software
shall be borne by Seller. Seller agrees that the second preceding sentence
provides Seller’s sole remedy for Buyer’s failure to deliver the Licensed
Software, and is specifically enforceable.

 

2.04                        Seller grants to Buyer a sublicense under those
software license rights granted to Seller by any third party pursuant to any
license agreement between such third party and Seller existing as of the
Effective Date of this Agreement and in use, contemplated for use, or previously
used in the Optoelectronics Business (the “Third Party Software Sublicense”),
but only to the extent that Seller has a right to grant such a sublicense and
provided that Seller shall not be obligated to pay any consideration for such
sublicense or relinquish its own licenses, and if otherwise consistent with
those limitations, with rights and obligations co-extensive with the rights and
obligations granted to Seller and which Seller grants to its own Licensed
Software herein.  To the extent Seller would be required to pay any
consideration for such sublicense, should Buyer wish to effect such sublicense,
Buyer shall be responsible for the payment of such

 

--------------------------------------------------------------------------------


 

consideration and shall have the right to negotiate with the licensor relating
to such consideration, and shall hold Seller harmless from any failure of Buyer
to pay the consideration due under any such sublicense.  Seller shall not grant
any other person or entity a Third Party Software Sublicense for a period of
three (3) years from the Effective Date.

 

ARTICLE III.
LICENSES TO INFORMATION

 

3.01                        Seller grants to Buyer a fully paid-up, royalty-free
worldwide, irrevocable, perpetual (subject to Article VII) and non-transferable
(except as provided in Article VIII) license to use, copy, sublicense and
distribute Licensed Technical Information, and create, use, copy, sublicense and
distribute Derivative Works from the Licensed Technical Information, in
connection with the conduct and operation of the Optoelectronics Business under
any and all copyright, trade secret and other intellectual property rights in
such Licensed Technical Information (other than patent rights which are
specifically granted in Article IV herein) owned by Seller or its Related
Companies as of the Effective Date.  The foregoing license shall be exclusive
for a period of three (3) years from the Effective Date, after which period such
license shall become non-exclusive.

 

3.02                        Seller grants to Buyer a non-transferable (except as
provided in Article VIII) right, as an attribute of the right to use the
Licensed Technical Information in Section 3.01, to communicate (subject to
confidentiality provisions at least as restrictive as those in Section 11.03)
portions of and grant nonexclusive sublicenses (of the same scope as the
licenses granted to Buyer under Section 3.01) to such Licensed Technical
Information to third party suppliers or manufacturers for the procurement by
Buyer of materials, manufacturing facilities, parts and/or components reasonably
necessary for use by Buyer in the manufacture and assembly of Products of the
Optoelectronics Business in accordance with this Agreement.

 

3.03                        Seller agrees to deliver to Buyer, within 30 days of
the Effective Date, copies of all documents of whatever kind in whatever medium,
whether electronic or otherwise, that embody the Licensed Technical Information.
To Seller’s knowledge, all of the Licensed Technical Information will, on the
Effective Date, be included in the Business Records transferred to Buyer or
otherwise in the possession of the Transferred Employees.  Notwithstanding the
foregoing, Seller agrees to take all steps reasonably requested by Buyer in
connection with delivering to Buyer any documents that embody the Licensed
Technical Information not delivered to Buyer on the Effective Date.  Buyer
agrees that the previous sentences provide Buyer’s sole remedy for Seller’s
failure to deliver the Licensed Technical Information, and is specifically
enforceable.

 

3.04                        The Parties recognize that the best or only
available copy of certain Licensed Technical Information may reside, after the
Effective Date, within the Optoelectronics Business or in the possession of the
Optoelectronics Business, and Seller may require certain access to or copies of
the Licensed Technical Information for purposes consistent with this Agreement,
which because of inadvertence or oversight, a copy was not retained by or made
available to Seller prior to the Effective Date.  To that end, Buyer agrees for
a period of six months following the Effective Date, upon receiving a written
request from Seller, to provide, within a commercially

 

--------------------------------------------------------------------------------


 

reasonable amount of time after receipt of Seller’s written request, copies of
any portion of the Licensed Technical Information, in the form such information
was delivered from Seller to Buyer as of the Effective Date, in order for Seller
or one of its Related Companies to exercise its rights in accordance with this
Agreement. Any reasonable costs associated with the assembling, copying and
delivering of such requested Licensed Technical Information shall be borne by
Seller. Seller agrees that the second preceding sentence provides Seller’s sole
remedy for Buyer’s failure to deliver the identified information, and is
specifically enforceable.

 

3.05                        Seller grants to Buyer a sublicense under those
Information license rights granted to Seller by any third party pursuant to any
license agreement between such third party and Seller existing as of the
Effective Date of this Agreement and in use, contemplated for use, or previously
used in the Optoelectronics Business (the “Third Party Information Sublicense”),
but only to the extent that Seller has a right to grant such a sublicense and
provided that Seller shall not be obligated to pay any consideration for such
sublicense or relinquish its own licenses, and if otherwise consistent with
those limitations, with rights and obligations co-extensive with the rights and
obligations Seller grants to its own Licensed Technical Information herein.  To
the extent Seller would be required to pay any consideration for such
sublicense, should Buyer wish to effect such sublicense, Buyer shall be
responsible for the payment of such consideration and shall have the right to
negotiate with the licensor relating to such consideration, and shall hold
Seller harmless from any failure of Buyer to pay the consideration due under any
such sublicense.  Seller shall not grant any other person or entity a Third
Party Information Sublicense for a period of three (3) years from the Effective
Date.

 

ARTICLE IV.
PATENT LICENSES

 

4.01                        Subject to the consideration recited in the Purchase
Agreement, Seller hereby grants to Buyer a fully paid-up, royalty-free,
worldwide, perpetual, non-transferable (except as provided in Article VIII) and
irrevocable (subject to Article VII) license (the “Patent License”) under the
Licensed Patents, excluding the Manufacturing Inventions of the Licensed
Patents, to make, have made, use, sell, have sold, offer to sell, lease and
import Optoelectronics Products. Licenses granted in this Section 4.01 to Buyer
are not to be construed either (i) as consent by Seller to any act which may be
performed by Buyer, except to the extent impacted by a patent licensed herein to
Buyer, or (ii) to include licenses to contributorily infringe or induce
infringement under U.S. law or a foreign equivalent thereof.

 

The Patent License shall remain exclusive for a period of three (3) years from
the Effective Date after which the Patent License shall become non-exclusive. 
Notwithstanding the foregoing, during such three year period Seller shall have
the right to non-exclusively license the Licensed Patents (other than the
Licensed Patents listed on Appendix E hereto) in instances where Seller is
threatened or sued by a third party based on allegations of patent infringement
by Seller of the third party’s patents and Seller reasonably and in good faith
determines that cross-licensing of one or more of the Licensed Patents is in its
commercial best interest as a means of resolving such threat or suit, provided,
that the granting of such license is not a sham to re-license the Licensed
Patents to a third party in circumvention of the three year exclusivity period
provided for herein.  Seller will promptly notify Buyer upon its decision to
grant such a license,

 

--------------------------------------------------------------------------------


 

and will use reasonable good faith efforts to do so with 30 days advance notice,
or in any case such advance notice of the grant as may be commercially possible
under the circumstances.

 

4.02                        The patent licenses granted hereunder to Licensed
Patents shall extend until the patent’s expiration or the expiration of as much
of such term as Seller has the right to grant, unless otherwise terminated in
accordance with the terms of this Agreement.

 

4.03                        Seller’s failure to meet its exclusivity obligations
hereunder, due to assignment of title to any invention or patent, or the
granting of any licenses, to the United States Government or any agency or
designee thereof as required under a statute or regulation of such Government or
agency shall not constitute a breach of this Agreement, unless such assignment
or license resulted from Seller’s failure to act where Seller had the ability to
prevent such assignment or license by timely action.

 

4.04                        Seller grants to Buyer a sublicense under those
patent license rights granted to Seller by any third party pursuant to any
patent license agreement between such third party and Seller existing as of the
Effective Date of this Agreement and in use, contemplated for use or previously
used in the Optoelectronics Business (the “Third Party Patent Sublicense”), but
only to the extent that Seller has a right to grant such a sublicense and
provided that Seller shall not be obligated to pay any consideration for such
sublicense or relinquish its own licenses, and if otherwise consistent with
those limitations, with rights and obligations co-extensive with the rights and
obligations Seller grants to its own patents herein.  To the extent Seller would
be required to pay any consideration for such sublicense, should Buyer wish to
effect such sublicense, Buyer shall be responsible for the payment of such
consideration and shall have the right to negotiate with the licensor relating
to such consideration, and shall hold Seller harmless from any failure of Buyer
to pay the consideration due under any such sublicense.  Seller shall not grant
any other person or entity a Third Party Patent Sublicense for a period of three
(3) years from the Effective Date. 

 

4.05                        The have made rights granted to Buyer hereunder
shall not be exercised in a manner whereby the exercise of such have made rights
is a sham to sublicense the Licensed Patents to a third party and not for bona
fide business purposes of the Buyer.

 

ARTICLE V.
ASSIGNMENT OF TRADEMARKS AND AGREEMENT

 

5.01                        Seller agrees to transfer and assign, pursuant to
the Trademark Assignment attached as Appendix D hereto, to Buyer all of its
worldwide right, title and interest in and to the Assigned Marks and the good
will associated therewith as well as all rights, privileges and priorities of
Seller, as well as the right to sue at law or in equity in respect of past,
present and future infringement of any of such Assigned Marks, including the
right to receive all proceeds or damages therefrom. Such assignment shall be
subject to all agreements entered into between Seller, its predecessors
(including AT&T Corp. and its Subsidiaries, Lucent Technologies and its
Subsidiaries, and Agere Systems, Inc. and its Subsidiaries) or its Related
Companies, and one or more third parties prior to the Effective Date of this
Agreement.  Seller attests that there have

 

--------------------------------------------------------------------------------


 

been no agreements entered into by Seller or its predecessors or its related
companies relating to the Assigned Marks.

 

5.02                        Buyer shall bear any and all administrative and
similar costs external to Seller related to the recordation or transfer of title
of Assigned Marks from Seller to Buyer pursuant to Section 5.01 above.  Seller
for no additional consideration but at Buyer’s expense for any out of pocket
costs shall execute all documents and perform all acts as required to give
effect to the assignment and recording of the transfer of Assigned Marks to
Buyer under this Agreement.

 

5.03                        Seller hereby assigns all of Seller’s rights, title
and interest in that certain Intellectual Property Agreement by and between
Agere Systems Inc. and Seller, dated January 2, 2003 (the “Agere Agreement”),
and pursuant to Section 11.02 of the Agere Agreement, Buyer hereby becomes and
is deemed substituted as the “Buyer” thereunder.  Buyer hereby accepts the
assignment of the Agere Agreement by its signature below, and agrees to provide
any documents to Agere as reasonably necessary to document and substantiate such
acceptance.  Seller and Buyer agree to and shall comply with the requirements of
the Agere Agreement, Section 11.02, regarding Assignment.  Seller and Buyer
agree that the assignment of the Agere Agreement to Buyer shall not deprive
Seller of the intellectual property rights that were assigned (as opposed to
licensed) by Agere to Seller under the Agere Agreement (“Assigned IP”) and to
the extent that Seller’s assignment of the Agere Agreement to Buyer hereunder
effects a transfer of the Assigned IP to Buyer, Buyer hereby assigns to Seller
all Assigned IP.  Such Assigned IP, to the extent related to the Optoelectronics
Business, shall be included in, be covered by and remain subject to the licenses
granted to Buyer hereunder.

 

ARTICLE VI.
EXPORT CONTROL

 

6.01                        The Parties acknowledge that information and
software (including, but not limited to, services and training) provided under
this Agreement are subject to U.S. export laws and regulations and any use or
transfer of such information and software must be authorized under those
regulations.  Each Party hereby assures the other Party that it will comply with
all applicable export laws of the U.S. as may be in effect at the time any
export of such information or software is made.

 

ARTICLE VII.
TERM AND TERMINATION

 

7.01                        This Agreement shall be effective during the term
commencing on the Effective Date hereof and shall continue unless terminated by
mutual agreement between the Parties.

 

7.02                        The rights and obligations of Buyer and Seller which
by their nature would continue beyond termination of this Agreement shall
survive and continue after any termination of this Agreement, including without
limitation, confidentiality obligations.

 

7.03                        If a Party shall fail to fulfill one or more of its
material obligations under this Agreement or the Purchase Agreement, to the
extent that any such failure is not attributable to

 

--------------------------------------------------------------------------------


 

any failure on the part of the other Party to perform any of its obligations
under this Agreement, the non-breaching Party may upon its election and in
addition to any other remedies that it may have, at any time terminate the
licenses granted under this Agreement by not less than two (2) months prior
written notice to the breaching Party specifying any such breach or failure,
unless within the period of such notice all grounds specified therein for
termination pursuant to this Section 7.03 shall have been remedied.

 

Notwithstanding the foregoing, the Parties agree that a single inadvertent
disclosure by a Party of an insubstantial portion (or more than one inadvertent
disclosures that collectively are not substantial) of the other Party’s
Confidential Information in violation of the provisions of Section 11.03 will
not be considered a material breach giving rise to a right of termination under
this Section 7.03; provided that the disclosing party uses best commercially
reasonable efforts to restore the confidentiality of the disclosed information.

 

ARTICLE VIII.
ASSIGNABILITY

 

8.01                        The Parties hereto have entered into this Agreement
in contemplation of personal performance, each by the other, and intend that the
licenses and rights granted hereunder to a Party not be extended other than by
an assignment pursuant to Section 8.02 to entities other than such Party’s
Related Companies without the other Party’s express written consent.

 

8.02                        All of a Party’s rights, title and interest in this
Agreement and any licenses and rights granted to it hereunder may be assigned to
any of its Related Companies or any direct or indirect successor to all or a
portion of the business of the Party, which successor shall thereafter be deemed
substituted as the Party hereto, effective upon such assignment subject to
written acceptance of such assignment by such successor.  Notwithstanding any
such assignment to a successor, any licenses assigned herein to the successor do
not include any past or future licenses to products that are sold or otherwise
distributed, directly or indirectly, by such successor prior to any assignment.

 

ARTICLE IX.
LICENSES TO RELATED COMPANIES AND IMPROVEMENTS

 

9.01                        The grant of each license hereunder includes the
right to grant sublicenses, within the scope of the original license grant, to a
Party’s Related Companies for so long as they remain its Related Companies. Any
and all licenses or sublicenses granted to Related Companies pursuant to this
Agreement may be made effective retroactively, but not prior to the Effective
Date hereof, nor, unless otherwise authorized pursuant to another provision of
this Agreement, prior to the sublicensee’s becoming a Related Company of such
Party.

 

9.02                        Unless otherwise specifically expressed in this
Agreement, the Purchase Agreement or the Collateral Agreements, no license to,
or right of a Party, under any patent, copyright, trademark, trade secret, or
any other intellectual property right, is either granted or implied by conveying
any information to such Party.

 

--------------------------------------------------------------------------------


 

9.03                        Any improvements and Derivative Works created by a
Party, including pursuant to a license granted hereunder, and all rights therein
shall belong to the Party that created such improvement and/or such Derivative
Work, as the case may be, provided that this clause shall not act to extend
Buyer’s rights under any third party software, information, or patents beyond
those rights which Seller has the legal right to grant.

 

9.04                        Except as otherwise expressly provided for herein or
the Purchase Agreement or the Collateral Agreements, no rights are granted to a
Party under any improvements or Derivative Works of the Licensed Software or the
Licensed Technical Information to the extent made by the other Party after the
Effective Date.

 

9.05                        The grant of each license or sublicense hereunder
also includes the right of a Party to sublicense (within the scope of its own
license) any business which is divested by that Party or any of its Related
Companies, provided, that the sublicense is granted within sixty (60) days of
divestiture, and provided, that any such sublicense of any tier shall not
include any past or future licenses to products which are sold or otherwise
distributed, directly or indirectly, by an acquiror of such business prior to
the date of acquisition even if they are of the same kind or similar to those of
the divested business, and finally, provided that, with respect to Licensed
Software, Licensed Technical Information, and Licensed Patents that are
themselves held by Seller under license, Seller has the rights to grant
sub-sublicense rights subject to the terms of this Agreement.

 

ARTICLE X.
RIGHTS AND OBLIGATIONS

 

10.01                 For any license provided from one Party to the other, the
licensee shall, at its sole expense, comply at all times with all applicable
laws and regulations in connection with the use of the rights licensed to it
hereunder, and obtain all appropriate permits and approvals, as applicable.

 

10.02                 The licenses granted herein by Seller or Buyer, as the
case may be, shall be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code, to the fullest extent permitted by law, licenses to rights in
“intellectual property” as defined in Section 101 of the Bankruptcy Code.  The
Parties agree that the licensee to any such licenses, as the case may be, shall
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code.  In the event that a bankruptcy proceeding under the Bankruptcy
Code is commenced by or against the licensor of any such licenses, the licensee
shall be entitled to retain all of its rights under this Agreement (including
without limitation all rights and licenses granted herein) pursuant to
Section 365(n) of the U.S. Bankruptcy Code.

 

ARTICLE XI.
WARRANTIES AND COVENANTS

 

11.01                 Except as expressly provided herein, all warranties and
representations are exclusively set forth in the Purchase Agreement.

 

--------------------------------------------------------------------------------


 

11.02                 (a)                                  EXCEPT AS EXPRESSLY
PROVIDED HEREIN OR IN THE PURCHASE AGREEMENT, THE TECHNICAL INFORMATION,
SOFTWARE OR OTHER INFORMATION OR RIGHTS ASSIGNED OR LICENSED UNDER THIS
AGREEMENT IS ASSIGNED OR LICENSED “AS IS” WITH ALL FAULTS, AND WITHOUT ANY
WARRANTY OF ANY TYPE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN THE PURCHASE
AGREEMENT SELLER AND ITS RELATED COMPANIES MAKE NO REPRESENTATIONS OR
WARRANTIES, EXPRESSED OR IMPLIED.  BY WAY OF EXAMPLE, BUT NOT OF LIMITATION,
EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN THE PURCHASE AGREEMENT SELLER AND ITS
RELATED COMPANIES MAKE NO REPRESENTATIONS OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR THAT THE USE OF THE TECHNICAL INFORMATION, SOFTWARE OR
OTHER INFORMATION WILL NOT INFRINGE ANY PATENT OR OTHER INTELLECTUAL PROPERTY
RIGHT OF ANY THIRD PARTY AND IT SHALL BE THE SOLE RESPONSIBILITY OF BUYER TO
MAKE SUCH DETERMINATION AS IS NECESSARY WITH RESPECT TO THE ACQUISITION OF
LICENSES UNDER PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

(b)                                  EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN
THE PURCHASE AGREEMENT, SELLER AND ITS RELATED COMPANIES SHALL NOT BE HELD TO
ANY LIABILITY WITH RESPECT TO ANY PATENT INFRINGEMENT OR ANY OTHER CLAIM MADE BY
BUYER OR ANY THIRD PARTY ON ACCOUNT OF, OR ARISING FROM THE USE OF, THE
TECHNICAL INFORMATION, SOFTWARE, RIGHTS, OR OTHER INFORMATION ASSIGNED OR
LICENSED HEREUNDER.

 

11.03                 Each Party agrees:

 

(a)                                  that it will not, without the other Party’s
express written permission or as provided herein or in the Purchase Agreement,
or as otherwise agreed to in writing, (i) use in advertising, publicity, or
otherwise any trade name, trademark, trade device, service mark, logo, symbol,
trade dress or any other identification or any abbreviation, contraction or
simulation thereof owned or used by the other Party or any of its Related
Companies, or (ii) represent, directly or indirectly, that any product or
service produced in whole or in part with the use of any of the Licensed
Software or Licensed Technical Information is a product or service of the other
Party or any of its Related Companies; and

 

(b)                                 that except as otherwise expressly provided
for in this Agreement, it will hold in confidence for the other Party all
private or confidential information of the other Party, including any Licensed
Software or Licensed Technical Information licensed hereunder that the receiving
Party’s personnel may unavoidably receive or have access to during the term of
this Agreement (“Confidential Information”).  Each Party further agrees that all
Confidential Information shall remain the property of the Party that provides
such information and, except as required to exercise its rights under this
Agreement, that the receiving Party shall not make any disclosure of such
information to anyone, except to its employees to whom such disclosure is
necessary to the use for which rights are granted hereunder.  Each Party shall
appropriately notify

 

--------------------------------------------------------------------------------


 

all employees to whom any such disclosure is made that such disclosure is made
in confidence and shall be kept in confidence by them.  The Licensed Software
and Licensed Technical Information shall be deemed confidential information of
both Parties.

 

(c)                                  The restrictions under Section 11.03(b) on
the use or disclosure of such Confidential Information shall not apply to such
information:

 

(i)                                     which is independently developed by such
Party or is lawfully received, free of restriction, from another source having
the right to so furnish such information; or

 

(ii)                                  after it has become generally available to
the public by acts not attributable to such Party or its employees, agents or
contractors; or

 

(iii)                               which at the time of disclosure to such
Party was known to such party free of restriction and evidenced by documentation
in such Party’s possession; or

 

(iv)                              which the other Party agrees in writing is
free of such restrictions; or

 

(v)                                 which is requested pursuant to a judicial or
governmental request, requirement or order under law, provided that such Party
provides the other Party with sufficient prior notice in order to contest such
request, requirement or order or seek protective measures.

 

(d)                                 In the event of any conflict between the
representations and warranties in this Agreement and the representations and
warranties in the Purchase Agreement, the representations and warranties in the
Purchase Agreement shall prevail.

 

11.04                 Prosecution and Protection of Intellectual Property

 

(a)                                  If Buyer’s intellectual property counsel
can reasonably demonstrate to Seller that certain identified Licensed Patents
are infringed by a third party, Seller shall in good faith use commercially
reasonable efforts to protect the underlying Licensed Patents.  Any such efforts
shall be determined in Seller’s sole discretion, which discretion will be
reasonably exercised considering in good faith the impact of the infringement on
Buyer’s business.

 

(b)                                 Seller shall use commercially reasonable
efforts to continue its prosecution of any applications, continuations or
extensions of the Licensed Patents, in each case in a manner  reasonably
consistent with its prior practice.  If Seller elects not to pursue such
efforts, it shall comply with Section 11.06 with respect to the Licensed
Patent(s) in question, whereupon Seller shall be released from its obligations
under this paragraph (b) with respect thereto.

 

11.05                 Right to Request Interest in Patents

 

(a)                                  Buyer shall have the right to request that
Seller transfer sufficient interest to Buyer in one or more Licensed Patents for
the limited purpose of filing suit against an identified third party with
respect to a product of such third party which, after diligent inquiry

 

--------------------------------------------------------------------------------


 

and reasonable belief, Buyer is of the opinion infringes one or more claims of a
Licensed Patent and where Seller elects not to bring any action in accordance
with Section 11.04. Buyer shall make such request in writing, and shall specify
the identity of the third party, the relevant Licensed Patent(s), and the
subject matter of the prospective suit, including the products of the third
party that will be identified in the suit.

 

(b)                                 Seller may in its discretion, which
discretion will be reasonably exercised considering in good faith the impact of
the infringement on Buyer’s business, transfer a sufficient interest in the
identified patents for the sole purpose of allowing Buyer to file a lawsuit
against the third party.

 

(c)                                  Buyer’s rights with respect to any interest
in any patent transferred to Buyer pursuant to this Section 11.05 shall be
limited to filing, maintaining, and settling the suit and claims arising
therefrom.  Seller reserves the right to defend the validity, enforceability,
and its ownership of any such patents and to intervene to protect its business
interests.  Buyer shall have no right to grant licenses or releases under any
such patent to any party other than the third party identified in the suit, and
such licenses and releases must be approved in advance in writing by Seller.

 

(d)                                 Buyer shall have no right to make any claim
for damages accruing prior to the Effective Date.

 

(e)                                  Upon termination or settlement of any suit
brought under this Section 11.05, Buyer shall immediately transfer back to
Seller whatever interest that was previously transferred from Seller to Buyer in
any patent in anticipation of such suit.

 

(f)                                    Buyer shall bear all its own expenses in
connection with any action brought under this Section 11.05 and shall pay or
reimburse Seller for any and all expenses incurred by Seller as a result of any
such action.  Neither Seller nor any of its Related Companies shall be obligated
to provide any assistance to Buyer in connection with such action other than as
specified in this Section 11.05.

 

(g)                                 Buyer shall not use Seller’s or any of its
Related Companies’ names in connection with any press release or public
announcement or statement relating to any suit brought under this Section 11.05
without Seller’s prior written consent.

 

(h)                                 Buyer shall be responsible for any and all
recording fees related to the assignment of any or all patents, or any interest
therein, from Seller to Buyer and from Buyer to Seller pursuant to this
Section 11.05.  Seller and Buyer agree to execute all documents required for
such assignments.

 

11.06                 Transfer of Intellectual Property.  In the event that
Seller determines to abandon, discontinue or otherwise terminate its interest
with respect to any Licensed Patent(s), Licensed Software and/or Licensed
Information (including in each case any applications, continuations or
extensions therefor), Seller shall so notify Buyer in writing prior to any such
action on Seller’s part.  Buyer shall thereupon have the right, at its option
(exercised by written

 

--------------------------------------------------------------------------------


 

notice to Seller within 60 days after Buyer’s receipt of Seller’s notice), to
elect to cause Seller to assign any such Licensed Patent(s), Licensed Software
and/or Licensed Information to Buyer, without further consideration and on an
“as-is, where-is, with all faults” basis.  Buyer shall bear any out-of-pocket
expenses incurred in effecting any such assignment.

 

ARTICLE XII.
GENERAL PROVISIONS

 

12.01                 Consideration.  The consideration for the transfers,
assignments and grant of rights and licenses under this Agreement by Seller to
Buyer and by Buyer to Seller is provided in this Agreement and the Purchase
Agreement and no further payment of royalties will be due under this Agreement.

 

12.02                 Agreement Prevails.  This Agreement shall prevail in the
event of any conflicting terms or legends which may appear on the documents, the
Licensed Software, the Documentation or the Licensed Technical Information
transferred or licensed hereunder.

 

12.03                 Relationship Between Parties.  Neither Party to this
Agreement shall have the power to bind the other by any guarantee or
representation that it may give, or to incur any debts or liabilities in the
name of or on behalf of the other Party.  The Parties acknowledge and agree that
nothing contained in this Agreement shall be deemed or construed to constitute
or create between the Parties hereto a partnership, association, joint venture
or other agency.

 

12.04                 Entire Agreement.  This Agreement, the Purchase Agreement
and Collateral Agreements set forth the entire agreement and understanding
between the Parties as to the subject matter hereof and merge all prior
discussions between them, and none of the Parties shall be bound by any
conditions, definitions, warranties, modifications, understandings or
representations with respect to such subject matter other than as expressly
provided herein or in the Purchase Agreement and Collateral Agreements, or,
subsequent to the Effective Date, in writing and signed by a proper and duly
authorized representative of the Party to be bound thereby.

 

12.05                 Headings.  Section and subsection headings contained in
this Agreement are inserted for convenience of reference only, shall not be
deemed to be a part of this Agreement for any purpose, and shall not in any way
define or affect the meaning, construction or scope of any of the provisions
hereof.

 

12.06                 Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

12.07                 Governing Law.  This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of New York,
excluding the choice of law rules thereof.  Each Party irrevocably submits to
the non-exclusive jurisdiction of the state and federal courts situated in
Portland, Oregon, and Allentown, Pennsylvania for the purposes of any suit,
action or other proceeding arising out of this Agreement or any transaction
contemplated hereby.  Each Party irrevocably and unconditionally waives (and
agrees not to plead or claim), any objection to the laying of venue of any
action, suit or proceeding arising out of this Agreement or the transactions
contemplated

 

--------------------------------------------------------------------------------


 

hereby in the jurisdictions set forth above or that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

 

12.08                 Force Majeure.  Neither Party shall lose any rights
hereunder or be liable to the other Party for damages or losses on account of
failure of performance by the defaulting Party if the failure is occasioned by
government action, war, acts of terrorism, fire, explosion, flood, strike,
lockout, embargo, act of God, or other cause beyond the reasonable control of
the defaulting Party, provided that the Party claiming force majeure has exerted
commercially reasonable efforts to avoid or remedy such force majeure.

 

12.09                 Waiver.  Except as specifically provided for herein, the
waiver from time to time by either of the Parties of any of their rights or
their failure to exercise any remedy shall not operate or be construed as a
continuing waiver of the same or of any other of such Party’s rights or remedies
provided in this Agreement.

 

12.10                 Severability.  If any term, covenant or condition of this
Agreement or the application thereof to any Party or circumstances shall, to any
extent, be held to be invalid or unenforceable, then the remainder of this
Agreement, or the application of such term, covenant or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each term, covenant or condition of this
Agreement shall be valid and be enforced to the fullest extent permitted by law.

 

12.11                 No Other Interest in Products.  Except as otherwise agreed
in this Agreement, in the Purchase Agreement, or in a Collateral Agreement,
Seller and Buyer shall have no right or interest whatsoever in any product of
the other Party whether such product is conceived or developed by the other
Party, during or after the course of performance of this Agreement, the Purchase
Agreement or any Collateral Agreement.  Nothing in this Agreement shall be
construed to obligate Buyer or Seller to a specified level of effort in its
promotion and marketing of any product.

 

12.12                 Execution in Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

ARTICLE XIII.
NOTICES

 

13.01                 Until further notice in writing, any notice or other
communication hereunder shall be deemed to be sufficiently given to the
addressee and any delivery hereunder deemed made when sent by certified mail to
the addresses set out below.

 

--------------------------------------------------------------------------------


 

 

For TriQuint:

 

TriQuint Semiconductor, Inc.

 

 

 

Attn: Chief Financial Officer

 

 

 

2300 NE Brookwood Parkway

 

 

 

Hillsboro, OR 97124

 

 

 

Facsimile: (503) 615-8900

 

 

 

 

 

With a copy to:

 

Ater Wynne LLP

 

 

 

Attn: Douglas D. Morris

 

 

 

222 SW Columbia, Suite 1800

 

 

 

Portland, OR 97201

 

 

 

Facsimile: (503) 226-0079

 

 

 

 

 

For Buyer:

 

CyOptics, Inc.

 

 

 

Attn: Chief Financial Officer

 

 

 

7360 Windsor Drive

 

 

 

Allentown, PA 18108

 

 

 

Facsimile: (610) 336-5861

 

 

 

 

 

With a copy to:

 

Sonnenschein Nath & Rosenthal LLP

 

 

 

Attn: Michael R. Flynn

 

 

 

1221 Avenue of the Americas

 

 

 

New York, NY 10020

 

 

 

Facsimile: (212) 768-6800

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative on the respective dates entered below.

 

 

TRIQUINT SEMICONDUCTOR, INC.

 

 

 

 

 

By:

/s/ Stephanie Welty

 

 

 

 

 

Name:

Stephanie Welty

 

 

 

 

 

Title:

Vice President - Finance

 

 

 

 

Date: April 29, 2005

 

 

 

 

 

CYOPTICS, INC.

 

 

 

 

 

By:

/s/ Ed Coringrato

 

 

 

 

 

Name:

Ed Coringrato

 

 

 

 

 

Title:

President and CEO

 

 

 

 

Date: April 29, 2005

 

THIS AGREEMENT DOES NOT BIND OR OBLIGATE ANY PARTY
IN ANY MANNER UNLESS DULY EXECUTED BY AUTHORIZED
REPRESENTATIVES OF ALL PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Agreement”) is entered into as of
April 29, 2005, between TriQuint Semiconductor, Inc., a Delaware corporation
(“TriQuint”), and CyOptics, Inc., a Delaware corporation (“CyOptics”).

 

RECITALS

 

The parties desire to enter into this Agreement, pursuant to which TriQuint and
its Affiliates will provide certain services to CyOptics and its Affiliates, in
connection with the sale and transition of the Optoelectronics Business as
contemplated by the Asset Purchase Agreement between TriQuint and CyOptics dated
of even date (the “Asset Purchase Agreement”). A capitalized term not defined in
this Agreement will have the meaning ascribed to it in the Asset Purchase
Agreement.

 

The parties therefore agree:

 

AGREEMENT

 

1.                                      Services To Be Provided

 

During the term of this Agreement, as and when requested by CyOptics, TriQuint
will provide or will instruct its Affiliates to provide, such services as are
listed on Schedule 1 attached hereto (the “Transition Services”), and such
additional services, if any, as the parties may agree upon in writing (“Other
Services” and, collectively with the Transition Services, the “Services”).
References to TriQuint in this Agreement will be deemed to refer as appropriate
to TriQuint and its Affiliates.

 

2.                                      Fees for Services; Payments

 

2.1                               Fees

 

(a)                                  As consideration for the Transition
Services, CyOptics will pay to TriQuint the amounts specified in Schedule 1
attached hereto (the “Transition Fee”).

 

(b)                                 For Other Services, CyOptics will pay
TriQuint a fee agreed to in writing by the parties hereto prior to the provision
of such Other Services.  If the Other Services are to be provided by one or more
employees of Seller who are Business Employees (who were not offered or who did
not accept employment with Buyer), then:  TriQuint will use commercially
reasonable efforts to maintain the continued employment of the particular
Business Employees as required by CyOptics, and (ii) the fee for such Other
Services will include the actual fully loaded cost of retaining the services of
the Business Employees performing the Other Services (including the cost of
salary and other compensation, benefits, taxes, insurance, and the like) during
the period required by CyOptics.

 

--------------------------------------------------------------------------------


 

2.2                               Payments

 

(a)                                  For each calendar month in which Services
are provided, TriQuint will submit to CyOptics a reasonably detailed written
statement of the amount of the Transition Fee as well as the amount of the fee
for Other Services provided, if any, along with documentation evidencing in
reasonable detail the calculation of such fee for Other Services provided. The
Transition Fee and the fee for Other Services provided will be due and payable
by CyOptics to TriQuint by wire transfer of immediately available funds within
five (5) Business Days after such written statement is sent to CyOptics from
TriQuint.

 

(b)                                 CyOptics will have no right to set-off
against any claims for payment of the Transition Fee or of the fee for Other
Services provided to be made by CyOptics pursuant to this Agreement, any claims
for payment of CyOptics resulting from the Asset Purchase Agreement or any other
agreement.

 

(c)                                  TriQuint will have the right, at its
option, to discontinue providing all Services if full payment of fees for the
Services is not received from CyOptics in a timely manner. This provision will
not apply, however, in case that CyOptics delivers written notice to TriQuint
that it in good faith disputes the provision of the Services, their quality, or
the amount it was billed for the respective Services. In such case CyOptics and
TriQuint will negotiate in good faith to resolve such dispute and TriQuint will
continue to render the respective Services, provided CyOptics pays the amount
which is not in dispute pending the resolution of any such good faith dispute.

 

(d)                                 If TriQuint discontinues Services for
nonpayment pursuant to the provision above, TriQuint will as promptly as
reasonably practicable recommence such Services upon full payment by CyOptics of
the fees owed.

 

3.                                      Performance of Services

 

(a)                                  TriQuint will use commercially reasonable
efforts to perform all Services hereunder in a manner consistent with the
provision thereof to the Optoelectronics business unit immediately prior to the
Closing; provided, however, that TriQuint will not be obligated to hire
additional employees, maintain the employment of any particular employees,
purchase, lease, or license any additional equipment or software, or otherwise
incur any material or extraordinary costs in connection with its rendering of
the Services.

 

(b)                                 TriQuint and CyOptics agree to cooperate, to
provide such information, and to take such actions as may be reasonably required
to assist in providing the Services.

 

(c)                                  Nothing provided herein will require
TriQuint to violate any agreement with a Third Party, including any software
license agreement. CyOptics will promptly provide direction to TriQuint where
business decisions are required in the performance of Services by TriQuint.
Where necessary for the performance of the Services, CyOptics will designate
TriQuint as its authorized agent.

 

--------------------------------------------------------------------------------


 

4.                                      Limitation of Liability; Indemnification

 

TriQuint will not be liable to CyOptics for any liability, cost, damage,
expense, or loss, including, without limitation, any special, indirect, or
consequential damages (i) arising or allegedly arising out of TriQuint’s actions
or failures to act with respect to any Services provided under this Agreement or
(ii) as a result of CyOptics’s reliance on any action, failure to act, advice,
or data that TriQuint may provide or not provide pursuant to this Agreement.
However, the foregoing will not apply to the extent that the liability, cost,
damage, expense, or loss was caused by TriQuint’s gross negligence or willful
misconduct.

 

5.                                      Term and Termination

 

The term of this Agreement will commence as of the date hereof and end 90 days
after the Effective Date.  However, CyOptics may terminate this Agreement at any
time by written notice to TriQuint.  The parties agree to use their respective
reasonable commercial efforts to cause the need for Services to end as soon as
commercially reasonable.  TriQuint will in good faith consider a request made by
CyOptics to TriQuint’s Chief Executive Officer to extend the term of this
Agreement for a reasonable period of time (not to exceed 30 days) in the event
that the need for the Services shall not have ended within the term
notwithstanding CyOptics’s reasonable diligence in that regard.

 

6.                                      Warranty

 

Unless otherwise provided for in this Agreement, TriQuint provide no warranty,
express or implied, with respect to the Services, including, without limitation,
a warranty for a particular level of service or for continued, uninterrupted
Services.

 

7.                                      Force Majeure

 

Neither party will be liable to the other for failure or delay in the
performance of any of its obligations under this Agreement for the time and to
the extent such failure or delay is caused by force majeure such as, but not
limited to, riots, civil commotion, wars, strikes, freight embargo, shortage of
supply, lock-outs, hostilities between nations, governmental laws, orders or
regulations, actions by the government or any agency thereof, storms, fires,
sabotage, explosions, or any other contingencies beyond the reasonable control
of the respective party and its subcontractors. In such events, the affected
party will immediately inform the other party of such circumstances together
with documents of proof and the performance of obligations hereunder will be
suspending during, but not longer than, the period of existence of such cause
and the period reasonably required to perform the obligations in such cases.

 

8.                                      Confidentiality

 

The provisions of Article 6 of the Asset Purchase Agreement apply to each
party’s respective Proprietary Information that is made available to the other
party in the course of the transactions contemplated by this Agreement.

 

[The rest of this page is intentionally blank.]

 

--------------------------------------------------------------------------------


 

This Agreement is dated and effective as of the date set forth above.

 

TRIQUINT SEMICONDUCTOR, INC.

CYOPTICS, INC.

 

 

 

 

By:

/s/ Stephanie Welty

 

By:

/s/ Ed Coringrato

 

Name:

Stephanie Welty

 

Name:

Ed Coringrato

 

Title:

Vice President - Finance

 

Title:

President and CEO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

THIS SUBORDINATED UNSECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND
HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE MADE
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL OF CYOPTICS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

SUBORDINATED UNSECURED PROMISSORY NOTE

 

$4,000,000.00 plus “Additional Principal Amount” (defined below)

 

April 29, 2005

 

 

Allentown, Pennsylvania

 

FOR VALUE RECEIVED, the undersigned, CyOptics, Inc., a Delaware corporation (the
“Maker”), with principal offices at 7360 Windsor Drive, Allentown, Pennsylvania,
18106, hereby promises to pay to the order of TriQuint Semiconductor, Inc. (the
“Payee”), at 2300 NE Brookwood Parkway, Hillsboro, Oregon  97124, or at such
other address as Payee may from time to time designate in writing to Maker, or
Payee’s assigns, in lawful money of the United States of America, the principal
sum of (x) Four Million Dollars ($4,000,000.00) plus (y) the “Additional
Principal Amount” (computed in accordance with Section 2.3(b) of the Purchase
Agreement, defined below), together with interest on the outstanding portion of
such principal amount as set forth in Section 2(a) below.

 

This promissory note as amended, restated, supplemented or otherwise modified
from time to time (this “Note”) is subordinated and unsecured and a Note under
the Asset Purchase Agreement, by and between Maker and Payee, of even date
herewith (the “Purchase Agreement”).  Additional rights and duties of Payee and
Maker are contained in the Purchase Agreement.  Terms used herein, but not
defined have the meanings assigned to them in the Purchase Agreement.

 

Upon determination by Payee and Maker of the Additional Principal Amount, the
parties may restate this Note with a corrected principal amount giving effect to
such determination and removing the references to the “Additional Principal
Amount.”

 

1.                                      Definitions.

 

(a)                                  “Change in Control” shall mean (i) the
close of a transaction in which Maker is acquired by another entity by merger,
consolidation, share purchase, share exchange or other reorganization or any
transaction in which the holders of Maker’s voting capital stock immediately
prior to such transaction hold less than fifty percent (50%) of Maker’s voting
capital stock after the transaction; (ii) the close of a sale of more than fifty
percent (50%) the assets of Maker and (iii) the closing of an initial public
offering of Maker’s Common Stock pursuant to an effective registration statement
under the Securities Act of 1933, as amended.  Notwithstanding

 

--------------------------------------------------------------------------------


 

the foregoing, a transaction shall not constitute a Change of Control if its
sole purpose is to change the state of Maker’s incorporation.

 

(b)                                  “Common Stock” shall mean the Common Stock
of CyOptics, Inc., $0.001 par value per share.

 

(c)                                  “Event of Default” has the meaning given in
Section 5 hereof.

 

(d)                                  “Lien” shall mean, with respect to any
property, any security interest, mortgage, pledge, lien, claim, charge or other
encumbrance in, of, or on such property or the income therefrom, including,
without limitation, the interest of a vendor or lessor under a conditional sale
agreement, capital lease or other title retention agreement, or any agreement to
provide any of the foregoing, and the filing of any financing statement or
similar instrument under the Uniform Commercial Code or comparable law of any
jurisdiction.

 

(e)                                  “Maker” shall mean the corporation
initially executing this Note and any Person that shall succeed to or assume the
obligations of Maker under this Note by operation of law in accordance with the
terms herein.

 

(f)                                    “Material Adverse Effect” shall mean a
material adverse effect on (a) the business, assets, operations, prospects or
financial condition of Maker; (b) the ability of Maker to pay or perform the
Obligations in accordance with the terms of the Transaction Documents or to
avoid an Event of Default, or an event which, with the giving of notice or the
passage of time or both, would constitute an Event of Default, under any
Transaction Document; or (c) the rights and remedies of Payee or its assigns
under the Transaction Documents or any related document, instrument or
agreement.

 

(g)                                 “Maturity Date” shall mean the earlier of:
(i) January 1 2012, and (ii) the occurrence of a Change in Control.

 

(h)                                 “Obligations” shall mean and include all
loans, advances, debts, liabilities and obligations, howsoever arising, owed by
Maker to Payee of every kind and description (whether or not evidenced by any
note or instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of the Transaction Documents,
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by Maker hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.

 

(i)                                    “Person” shall mean and include an
individual, a partnership, a corporation (including a business trust), a joint
stock company, a limited liability company, an unincorporated association, a
joint venture or other entity or a governmental authority.

 

(j)                                    “Senior Indebtedness” shall mean the
principal of and premium, if any, and interest on, and fees and charges with
respect to (i) (A) that certain revolving credit facility provided by Silicon
Valley Bank on the date hereof in the maximum amount of $5,000,000,

 

--------------------------------------------------------------------------------


 

(B) that certain term loan provided by Silicon Valley Bank on the date hereof in
the maximum principal amount of $1,000,000, (C) that certain term loan provided
by ORIX Venture Finance LLC on the date hereof in the maximum principal amount
of $9,500,000 and (D) a revolving credit facility provided by Comerica Bank on
the date hereof in the maximum principal amount of up to $9,500,000; together
with deferrals, renewals, extensions and refinancings of such indebtedness,
(ii) any prior or future equipment purchase arrangement or equipment lease
financing arrangement and any future draws on such financing arrangements for
which the financing arrangement is secured by the equipment, (iii) any other
indebtedness of bank borrowings with an original maturity date of less than one
year, or (iv) any other indebtedness of Maker which Maker and Payee may
hereafter from time to time expressly and specifically agree in writing shall
constitute Senior Indebtedness.

 

(k)                                “Subsidiary” shall mean (a) any existing or
future corporation of which more than 50% of the issued and outstanding equity
securities having ordinary voting power to elect a majority of the Board of
Directors of such corporation is at the time directly or indirectly owned or
controlled by Maker, or (b) any existing or future partnership, limited
liability company, joint venture, or other association of which more than 50% of
the interest having the power to vote, direct or control the management of such
partnership, limited liability company, joint venture or other association is at
the time directly or indirectly owned and controlled by Maker or its affiliates,
or (c) any other existing or future entity included in the financial statements
of Maker on a consolidated basis.

 

(l)                                    “Transaction Documents” shall mean this
Note, the Purchase Agreement, the Warrant issued or issuable under the Purchase
Agreement, and all exhibits and schedules to any of the foregoing agreements,
and all of the foregoing agreements as they may be amended from time to time.

 

2.                                      PAYMENTS.

 

(a)                                  General.  Payments due under this Note
shall include interest and principal.  The interest rate shall be the lesser of
(i) eight and one half percent (8.5%) and (ii) three percent (3.0%), plus the
one-year London Interbank Offered Rate as determined on the date of this
promissory note and redetermined on each subsequent anniversary hereof (or
business day most closely following that date if no rate is published for that
date), in each case per annum.  The initial payment shall be made April 1, 2007,
thereafter payments shall be made on each January 1, April 1, July 1 and
October 1 until the earlier of repayment in full or January 1, 2012.

 

(b)                                  Initial Payment.  On April 1, 2007, the
following payment shall be due and payable:  an amount equal to the sum of the
accrued interest for the twenty-four (24) month period commencing the date
hereof and ending April 1, 2007 and a quarterly installment determined by
amortizing the total principal amount hereunder over twenty (20) equal quarterly
installments using the then applicable interest rate.  The interest rate for the
accrued interest for the period commencing on the date hereof and ending on
April 1, 2006 shall be determined on the date hereof.  The interest rate for the
accrued interest for the period commencing on April 1, 2006 and ending on
April 1, 2007 shall be determined on April 1, 2006.  The interest rate to be

 

--------------------------------------------------------------------------------


 

used in the amortization calculation for the payment due on April 1, 2007 shall
be determined on April 1, 2007.

 

(c)                                  Subsequent Quarterly Payments.  For each
quarterly period commencing July 1, 2007 and ending January 1, 2012 the
following payment shall be due and payable: an amount equal to the sum of the
accrued interest for the period commencing the date hereof and ending April 1,
2007 and a quarterly installment determined by amortizing the total principal
amount hereunder over twenty (20) equal quarterly installments using the then
applicable interest rate.  The rate of interest to be used in the amortization
calculation for subsequent quarterly payments shall be redetermined on an annual
basis on each anniversary hereof and shall be applicable for the ensuing twelve
(12) month period.

 

(d)                                  To the extent applicable, on January 1,
2012, any remaining principal and accrued interest shall become due in full.

 

For avoidance of doubt, Schedule A summarizes the scheduled payment dates for
all payments due hereunder and provides a sample calculation of amortized
payments.

 

3.                                      PERMITTED LIENS AND INDEBTEDNESS.  Maker
shall not incur, without the express written consent of Payee, any indebtedness
for money borrowed, excluding the Senior Indebtedness, unless such indebtedness
by its terms is expressly subordinated to the indebtedness evidenced hereunder. 
Additionally, no Liens shall be permitted on any of Maker’s property or assets
material to its business without the express written consent of Payee, excluding
Liens related to Senior Indebtedness.

 

4.                                      PREPAYMENTS.  This Note including
accrued but unpaid interest may be prepaid, in whole or in part, at any time
without premium or penalty.

 

5.                                      DEFAULT.  THE OCCURRENCE OF ANY OF THE
FOLLOWING SHALL CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER:

 

(a)                                  Failure to Pay. Maker shall fail to pay
when due (i) any principal or interest payment on the date due hereunder or
(ii) any other payment required under the terms of this Note or any other
Transaction Document, and such payment shall not have been made within five days
of Maker’s receipt of Payee’s written notice to Maker of such failure to pay; or

 

(b)                                  Breaches of Covenants. Maker or any of its
Subsidiaries shall fail to observe or perform any other material covenant,
obligation, condition or agreement contained in this Note or any Transaction
Document and (i) such failure shall continue for fifteen (15) days after Maker’s
receipt of Payee’s written notice to Maker specifying such failure, or (ii) if
such failure is not curable within such fifteen (15) day period, but is
reasonably capable of cure within thirty (30) days, either (A) such failure
shall continue for thirty (30) days after Maker knew or should have reasonably
known of such failure or (B) Maker or its Subsidiary shall not have commenced a
cure in a manner reasonably satisfactory to Payee within the initial fifteen
(15) day period; or

 

(c)                                  Representations and Warranties. Any
representation, warranty, certificate, or other statement (financial or
otherwise) made or furnished by or on behalf of Maker to Payee

 

--------------------------------------------------------------------------------


 

in writing in connection with any Transaction Document, or as an inducement to
Payee to enter into any Transaction Document, shall be false, incorrect,
incomplete or misleading in any material respect when made or furnished; or

 

(d)                                  Other Payment Obligations. Any indebtedness
under any bonds, debentures, notes or other evidences of indebtedness for money
borrowed (or any guarantees thereof, excluding this Note and the other
Transaction Documents) by Maker or any of its Subsidiaries in an aggregate
principal amount in excess of $250,000 is not paid when due either at its stated
maturity or upon acceleration thereof, and such indebtedness is not discharged,
or such acceleration is not rescinded or annulled; or

 

(e)                                  Voluntary Bankruptcy or Insolvency
Proceedings. Maker or any of its Subsidiaries shall (i) apply for or consent to
the appointment of a receiver, trustee, liquidator or custodian of itself or of
all or a substantial part of its property, (ii) be unable, or admit in writing
its inability, to pay its debts generally as they mature, (iii) make a general
assignment for the benefit of itself or any of its creditors, (iv) be dissolved
or liquidated, (v) become insolvent (as such term may be defined or interpreted
under any applicable statute), (vi) commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it, or (vii) take any action for the purpose
of effecting any of the foregoing; or

 

(f)                                    Involuntary Bankruptcy or Insolvency
Proceedings. Proceedings for the appointment of a receiver, trustee, liquidator
or custodian of Maker or any of its Subsidiaries or of all or a substantial part
of the property thereof, or an involuntary case or other proceedings seeking
liquidation, reorganization or other relief with respect to Maker or any of its
Subsidiaries or the debts thereof under any bankruptcy, insolvency or other
similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days of commencement; or

 

(g)                                 Judgments. A final judgment or order for the
payment of money in excess of $100,000 shall be rendered against Maker or any of
its Subsidiaries and the same shall remain undischarged for a period of thirty
(30) days during which execution shall not be effectively stayed, or any
judgment, writ, assessment, warrant of attachment, or execution or similar
process shall be issued or levied against a substantial part of the property of
Maker or any of its Subsidiaries; or

 

(h)                                 Transaction Documents. Any Transaction
Document or any material term thereof shall cease to be, or be asserted by Maker
not to be, a legal, valid and binding obligation of Maker enforceable in
accordance with its terms; or

 

(i)                                    Material Adverse Effect. One or more
conditions exist or events have occurred which result in a Material Adverse
Effect.

 

6.                                      REMEDIES UPON DEFAULT.  If an Event of
Default shall occur, then and in any such event, in addition to all rights and
remedies of Payee under applicable law or otherwise, all

 

--------------------------------------------------------------------------------


 

such rights and remedies being cumulative, not exclusive and enforceable
alternatively, successively and concurrently, Payee may, at its option, declare
any or all amounts owing under this Note to be due and payable, whereupon the
then unpaid balance hereof, together with all accrued and unpaid interest
thereon, shall forthwith become due and payable and the annual interest rate
payable on this Note shall be increased from the date of the Event of Default to
twelve percent (12%).

 

7.                                      COVENANTS.  FOR SO LONG AS ANY AMOUNT
REMAINS OUTSTANDING HEREUNDER, MAKER SHALL FURNISH TO PAYEE:

 

(a)                                  written notice of the occurrence of any
Event of Default promptly upon Maker becoming aware of the occurrence of such
Event of Default;

 

(b)                                  as soon as available and in any event
within sixty (60) days after the end of each of the first three fiscal quarters
of each fiscal year:

 

(i)                                     consolidated balance sheets, statements
of income and statements of cash flows of Payee and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter; and

 

(ii)                                  consolidated balance sheets, statements of
income and statements of cash flows of Payee and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter; and

 

(c)                                  as soon as available and in any event
within one hundred and fifty (150) days after the end of each fiscal year, a
copy of the annual audit report for such year for Payee and its Subsidiaries,
including consolidated balance sheets, statements of income and statements of
cash flows as of the end of such fiscal year.

 

8.                                      SUBORDINATION

 

(a)                                  The indebtedness evidenced by this Note,
and the principal, interest and fees and charges with respect hereto, are wholly
subordinated, junior and subject in right of payment, to the extent and in the
manner hereinafter provided, to the payment of all Senior Indebtedness and
deferrals, renewals, extensions and refundings of such Senior Indebtedness.  No
indebtedness of Maker, other than Senior Indebtedness, shall be senior in any
respect to the indebtedness evidenced by this Note.

 

(b)                                  The provisions of this Section 8 are
intended solely for the purposes of defining the relative rights of the holders
of this Note and the holders of Senior Indebtedness.  Nothing in this Section 8
shall impair, as between Maker and Payee, the obligation of Maker, which is
unconditional and absolute, to pay to the holder of this Note the principal and
interest thereon, in accordance with the terms of this Note, nor shall anything
herein prevent Payee from exercising all remedies otherwise permitted by
applicable law upon default, subject to the rights set forth above of holders of
Senior Indebtedness to receive cash, property or securities otherwise payable or
deliverable to Payee.

 

--------------------------------------------------------------------------------


 

(c)                                  Upon request by Maker, Payee shall execute
and deliver a commercially reasonable subordination agreement confirming the
subordination of the indebtedness evidenced by this Note to the Senior
Indebtedness.

 

9.                                      AUTOMATIC ACCELERATION.  THIS NOTE SHALL
ACCELERATE AND SHALL BE DUE AND PAYABLE IN FULL ON THE MATURITY DATE.

 

10.                               ATTORNEYS’ FEES.  In any proceeding to enforce
or concerning this Note, in addition to any other relief that the prevailing
party may be entitled to, the prevailing party shall be entitled to recover
their attorneys’ fees and costs incurred at the trial and appellate levels,
including, without limitation, any attorneys’ fees and costs incurred in
litigating the entitlement to and amount of such attorneys’ fees and costs.

 

11.                               NOTICE.  Maker hereby severally waives demand,
protest, presentment and notice of maturity, non-payment or protest and any and
all requirements necessary to hold Maker liable as an executor of this Note.

 

12.                               AMENDMENT AND WAIVER.  Any provision of this
Note may be amended, waived or modified upon the written consent of Maker and
Payee.  The waiver by Payee of Maker’s prompt and complete performance of, or
default under, any provision of this Note shall not operate nor be construed as
a waiver of any subsequent breach or default and the failure by Payee to
exercise any right or remedy which it may possess hereunder and shall not
operate nor be construed as a bar to the exercise of any such right or remedy
upon the occurrence of any subsequent breach or default.

 

13.                               GOVERNING LAW.  This Note shall be governed
by, and construed in accordance with, the laws of the State of Delaware.

 

14.                               ASSIGNMENT BY MAKER.  Neither this Note nor
any of the rights, interests or obligations hereunder may be assigned, by
operation of law or otherwise, in whole or in part, by Maker without the prior
written consent of Payee.  Payee may, upon written notice to Maker, assign this
Note and its rights, interests and obligations hereunder by operation of law or
otherwise to any Subsidiary or to any entity in which the holders of Payee’s
voting capital stock shall receive interests in connection with a merger of
Payee.

 

15.                               NOTICES.  All notices and other communications
required or permitted hereunder shall be in writing and shall be sent by
facsimile or carrier or other form of rapid communications, if possible, and if
not, then such notice or communication shall be mailed by first-class U.S. mail,
postage prepaid, addressed in each case to the party entitled thereto at the
following addresses:  (a) if to Maker, to CyOptics, Inc., Attention: Chief
Financial Officer, 7360 Windsor Drive, Allentown, Pennsylvania, 18106 and (b) if
to Payee, TriQuint Semiconductor, Inc., Attention: Chief Financial Officer, 2300
NE Brookwood Parkway, Hillsboro, Oregon  97124, or at such other address as one
party may furnish to the other in writing.  Notice shall be deemed effective on
the date dispatched if by personal delivery, telecopy, telex or telegram; two
(2) days after mailing if by express mail; or three (3) days after mailing if by
first-class mail.

 

16.                               PAYMENT.  Payment shall be made in lawful
tender of the United States.

 

--------------------------------------------------------------------------------


 

[The rest of this page is intentionally blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

 

 

Maker:

 

 

 

CYOPTICS, INC.

 

 

 

 

 

By:

/s/

Ed Coringrato

 

 

Name:

 

Ed Coringrato

 

 

Title:

 

President and CEO

 

 

 

Acknowledged and Agreed by Payee:

 

 

 

TRIQUINT SEMICONDUCTOR, INC.

 

 

 

 

 

By:

/s/

Stephanie Welty

 

 

Name:

 

Stephanie Welty

 

 

Title:

 

Vice President - Finance

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

EQUITY PURCHASE AGREEMENT

 

This EQUITY PURCHASE AGREEMENT (this “Agreement”), dated as of April 29, 2005,
is entered into by and among TriQuint Semiconductor, Inc., a Delaware
corporation (“TriQuint”), TriQuint International Holding Co., a Delaware
corporation (“International”), TriQuint International Holding LLC, a Delaware
limited liability company (“Holding LLC”) (International and Holding LLC are
sometimes collectively referred to herein as “Sellers”), CyOptics, Inc., a
Delaware corporation (“CyOptics”), CyOptics International Holding Co., a
Delaware corporation (“CyOptics Co.”), CyOptics International Holding LLC, a
Delaware limited liability company (“CyOptics LLC”, and collectively with
CyOptics Co, the “Buyers”) and TriQuint de Mexico, S.R.L. DE C.V., a Sociedad de
Responsabilidad Limitada de Capital Variable organized under the laws of Mexico
(the “Issuer”).  Capitalized terms not defined in this Agreement have the
meanings given them in the Asset Purchase Agreement, dated the date herewith,
between TriQuint and CyOptics (the “Master Purchase Agreement”).

 

WHEREAS, pursuant to the Master Purchase Agreement, TriQuint and its
Subsidiaries, agreed to sell, transfer and assign to CyOptics or a CyOptics
Designee, and CyOptics or a CyOptics Designee agreed to purchase from TriQuint
and its Subsidiaries, the Purchased Assets (including, without limitation, all
of the Shares (as defined herein)), and CyOptics or a CyOptics Designee agreed
to assume, the Assumed Liabilities, in each case as more fully described and
upon the terms and subject to the conditions set forth in the Master Purchase
Agreement;

 

WHEREAS, TriQuint and CyOptics have determined that it is in the best interest
of the parties for Buyers to purchase all of the issued and outstanding equity
participation rights of the Issuer;

 

WHEREAS, TriQuint is the sole stockholder of International and the sole member
of Holding LLC, and Sellers are the owners of all of the Shares, as more
specifically described below; and

 

WHEREAS, Sellers desire to sell and Buyers desire to purchase all of the Shares,
upon the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein and in the Master Purchase Agreement, the parties hereto agree
as follows:

 

1.                                       Purchase and Sale of Shares.  For good
and valuable consideration, the sufficiency of which Sellers hereby specifically
affirm, and subject to the terms and conditions contained in this Agreement and
the Master Purchase Agreement, Sellers hereby agree to sell and Buyers hereby
agree to purchase the Shares, at the Closing.

 

2.                                       Representations and Warranties.

 

2.1                                 Representations and Warranties of TriQuint. 
In addition to and without limiting any of TriQuint’s representations and
warranties in the Master Purchase Agreement, Sellers, jointly and severally,
hereby represent and warrant to Buyers that:

 

--------------------------------------------------------------------------------


 

(a)                                  TriQuint is the sole stockholder of
International and the sole member of Holding LLC;

 

(b)                                 the equity interests of Issuer consist of
“partes sociales” or equity participation rights, of which (i) International is
the record and beneficial owner of one equity participation right representing a
99.96% equity interest in the Issuer (the “International Share”) and
(ii) Holding LLC is the record and beneficial owner of one equity participation
right representing a 0.04% equity interest in the Issuer (the “Holding Share”)
(the “International Share,” together with the Holding Share, are sometimes
collectively referred to in this Agreement as the “Shares”);

 

(c)                                  the Shares (i) represent all of the issued
and outstanding equity participation rights or other forms of capital stock of
the Issuer, and (ii) are duly authorized, validly issued, fully-paid and
non-assessable and free and clear of any and all Encumbrances;

 

(d)                                 there are no outstanding options, warrants
or rights to purchase or acquire (including, without limitation, rights of first
refusal, conversion and preemptive rights), or agreements relating to, the
Shares, except as provided in this Agreement;

 

(e)                                  the Shares have been offered and sold in
compliance with all applicable securities laws;

 

(f)                                    at Closing, Buyers will acquire good and
marketable title to and complete ownership (both record and beneficial) of the
Shares, free and clear of any Encumbrances, except for Permitted Encumbrances;

 

(g)                                 neither the execution and delivery of this
Agreement by the Sellers, nor the consummation or performance of any of the
transactions contemplated by this Agreement by the Sellers will, directly or
indirectly (with or without notice or lapse of time):

 

(i)                                     cause the Shares to be reassessed or
revalued by any taxing authority or other Governmental Body; or

 

(ii)                                  result in the imposition or creation of
any Encumbrance other than a Permitted Encumbrance upon or with respect to the
Issuer or the Shares; and

 

(h)                                 the balance sheet of Issuer attached as
Exhibit A to this Agreement (the “Balance Sheet”) is accurate and complete in
all material respects, and presents fairly the assets and liabilities of the
Issuer.  Except as set forth in the Balance Sheet, (i) the Issuer has no
material liabilities, contingent or otherwise and (ii) the Issuer has no
receivables from, or payables to, TriQuint or any of its Subsidiaries or
Affiliates.

 

2.2                                 Additional Representations and Warranties. 
Sellers and the Issuer, jointly and severally, further represent and warrant to
Buyers that:

 

(a)                                  The Issuer (i) is a Sociedad de
Responsabilidad Limitada de Capital Variable duly organized and validly existing
under the laws of the jurisdiction of its organization, (ii) has the requisite
power and authority to own and operate its properties and

 

--------------------------------------------------------------------------------


 

assets and to transact its business, and (iii) has no subsidiaries or
investments in any Person;

 

(b)                                 (i) International (A) is a Delaware
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, and (B) has the requisite power and authority to
own and operate its properties and assets and to transact its business, and
(ii) Holding LLC (A) is a Delaware limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware,
and (B) has the requisite power and authority to own and operate its properties
and assets and to transact its business;

 

(c)                                  International is the record and beneficial
owner of the International Share and Holding LLC is the record and beneficial
owner of the Holding Share;

 

(d)                                 the Shares are duly authorized, validly
issued, fully-paid and non-assessable and free and clear of any and all
Encumbrances of any kind and there are no outstanding options, warrants or
rights to purchase or acquire (including, without limitation, rights of first
refusal, conversion and preemptive rights), or agreements relating to, the
Shares, except as provided in this Agreement;

 

(e)                                  the Shares have been offered and sold in
compliance with all applicable securities laws, and the transfer to Buyers of
the Shares on the terms set forth herein shall be in compliance with all
applicable securities laws;

 

(f)                                    there are no subscriptions, options,
warrants, calls or other rights, agreements or commitments outstanding that
obligate the Issuer to offer, issue, deliver, sell or otherwise cause to become
outstanding any of its equity participation rights or other forms of its capital
stock or debt securities, or that obligate the Issuer to grant, extend or enter
into any such option, warrant, call or other such right, agreement or
commitment.  There are no outstanding or authorized stock appreciation, stock
option, phantom stock, profit participation or similar rights with respect to
the Issuer.  As of the date of this Agreement, there are no issued or
outstanding bonds, debentures, notes or other evidences of indebtedness having a
right to vote on any matters on which the Issuer’s equity participation rights
holders or shareholders may vote or which may, at the option of the holder or
otherwise, be converted into equity participation rights or shares of the
Issuer’s capital stock;

 

(g)                                 neither the execution and delivery of this
Agreement by Issuer nor the consummation or performance of any of the
transactions contemplated by this Agreement by Issuer will, directly or
indirectly (with or without notice or lapse of time):

 

(i)                                     cause the Shares or Issuer to be
reassessed or revalued by any taxing authority or other Governmental Body;

 

(ii)                                  result in the imposition or creation of
any Encumbrance, other than a Permitted Encumbrance upon or with respect to the
Issuer or the Shares;

 

(h)                                 Issuer has made, when due, all payments
required to be made under any applicable Laws or pursuant to the collective
bargaining agreement between Issuer and the Confederacion de Trabajadores de
Mexico, including, without limitation, all Employee Benefits Obligations.  There
is no suit, action or proceeding pending or, to Sellers’ and Issuer’s

 

--------------------------------------------------------------------------------


 

knowledge, threatened by any Person or Governmental Body in law or in equity
relating to any failure by Issuer to pay any Employee Benefit Obligation; and

 

(i)                                     the Balance Sheet is accurate and
complete in all material respects, and presents fairly the assets and
liabilities of the Issuer.  Except as set forth in the Balance Sheet, (i) the
Issuer has no material liabilities, contingent or otherwise and (ii) the Issuer
has no receivables from, or payables to, TriQuint or any of its Subsidiaries or
Affiliates.

 

3.                                       Closing.  At the Closing:

 

(a)                                  Sellers shall (i) hold a shareholders’
meeting to approve transfer of the Shares and (ii) deliver to Buyers a
certificate of the Secretary of the Issuer certifying that the Shares have been
duly recorded in the stock or equity participation rights registry book of the
Issuer in the name of the Buyers;

 

(b)                                 Issuer shall deliver to the Buyers copies,
certified by the Secretary of the Issuer, of the Issuer’s estatutos sociales, as
amended to the Closing Date;

 

(c)                                  Issuer shall cause Baker McKenzie, counsel
to the Issuer, to deliver an opinion to Buyers substantially in the Form of
Exhibit B;

 

(d)                                 Sellers shall deliver to Buyers all Required
Consents required to be obtained to effect the transactions contemplated hereby;

 

(e)                                  Issuer shall deliver to the Buyers evidence
reasonably satisfactory to Buyers that all officers and directors of the Issuer,
immediately prior to the Closing, have submitted their written resignations; and

 

(f)                                    Issuer and Sellers shall each deliver to
Buyer an officer’s certificates certifying as to the incumbency of its officers,
and the approvals of its directors and stockholder, members, or partners, as
applicable.

 

4.                                       Conditions of Closing.

 

The obligations of Buyers to effect the Closing of the transaction contemplated
hereby are subject to the fulfillment, prior to or at the Closing, of each of
the following conditions, any of which may be waived in writing by Buyers:

 

(a)                                  Representations and Warranties of Sellers
and Issuer True and Correct at Closing.  The representations and warranties of
Sellers and Issuer contained in this Agreement and in the Master Purchase
Agreement or in any Schedule, certificate or document delivered pursuant to the
provisions hereof and thereof or in connection with the transactions
contemplated hereby and thereby shall be true and correct (without regard to any
qualifications therein as to materiality or material adverse effect) at and as
of the Closing Date as though such representations and warranties were made at
and as of the Closing Date; provided, that this condition shall be deemed
satisfied unless the failure of any such representation and warranty to be true
and correct, individually or in the aggregate, at and as of the Closing Date has
not had and could not reasonably be expected to have a material adverse effect
on the Optoelectronics

 

--------------------------------------------------------------------------------


 

Business or the Issuer’s business taken as a whole, or on Sellers’ or Issuer’s
ability to consummate the transactions under this Agreement, the Master Purchase
Agreement or any of the Collateral Agreements.

 

(b)                                 Closing of Master Purchase Agreement.  All
conditions precedent to the Closing of the Master Purchase Agreement shall have
been performed in all material respects and the transactions contemplated by the
Master Purchase Agreement shall have closed.

 

(c)                                  Performance by Sellers.  Sellers and/or
Issuer shall have performed in all material respects all obligations and
agreements and complied in all material respects with all covenants required by
this Agreement and by the Master Services Agreement to be performed or complied
with by it prior to or at the Closing, including executing the Collateral
Agreements.

 

5.                                       Indemnity.

 

5.1                                 Notwithstanding anything to the contrary in
Section 9.3 of the Master Purchase Agreement, the representations and warranties
of TriQuint, Sellers and Issuer contained in this Agreement shall survive
Closing solely for purposes of this Article 5 and such representations and
warranties shall terminate at the close of business on the date that is 12
months after the Closing Date.

 

5.2                                 The indemnity obligations of TriQuint set
forth in Section 9.3 of the Master Purchase Agreement shall apply in the event
of any Loss incurred or suffered by CyOptics or the Buyers to the extent that
the Loss arises by reason of, or results from (i) any breach or any failure of
any representation or warranty of Sellers or Issuer contained in this Agreement,
or contained in the Master Purchase Agreement insofar as such representations or
warranties relate to the Issuer or the business carried on by the Issuer; or
(ii) the breach by Seller or Issuer of any covenant or agreement of such party
contained in this Agreement, or the Master Purchase Agreement insofar as such
covenant or agreement relates to the Issuer or the business carried on by the
Issuer; provided, however, that notwithstanding Section 9.3(f) of the Master
Purchase Agreement, TriQuint shall have no liability for claims under this
Section 5 until the aggregate amount of the Losses incurred with respect to this
Section 5 shall exceed USD$200,000, in which case TriQuint shall be liable only
for the portion of the Loss exceeding USD$200,000 and provided further that
TriQuint’s aggregate liability for all claims arising under this Section 5
together with all claims arising under Section 9 of the Master Purchase
Agreement shall not exceed USD$3,000,000.

 

6.                                       Notices.  Notices and/or communications
required and/or permitted by this Agreement shall be sent in the manner provided
for in the Master Purchase Agreement.

 

7.                                       Amendments.  Any provision of this
Agreement may be amended only by a written instrument duly executed on behalf of
each party by its duly authorized officer or employee.

 

8.                                       Governing Law; Jurisdiction.  This
Agreement shall be governed by and construed in accordance with the laws of the
United Mexican States.  In connection with any action or proceeding arising out
of this Agreement, each of the parties hereto submits to the jurisdiction of the
courts sitting in Mexico City, United Mexican States, hereby waiving any other
forum to which they might be entitled on account of place of residence, domicile
or otherwise.

 

--------------------------------------------------------------------------------


 

9.                                       Counterparts.  This Agreement and any
amendments hereto may be executed in several counterparts, each of which shall
be considered to be an original, but all of which together shall constitute the
same instrument.

 

10.                                 Effect of Headings.  The section headings
herein are for convenience only and shall not affect the meaning or
interpretation of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Equity Purchase Agreement as
of the date set forth above.

 

 

TRIQUINT SEMICONDUCTOR, INC.

 

 

 

 

 

By:

/s/ 

Stephanie Welty

 

 

Name:

 

Stephanie Welty

 

 

Title:

 

Vice President, Finance

 

 

 

 

TRIQUINT INTERNATIONAL HOLDING CO.

 

 

 

 

 

By:

/s/ 

Stephanie Welty

 

 

Name:

 

Stephanie Welty

 

 

Title:

 

Vice President, Finance

 

 

 

 

TRIQUINT INTERNATIONAL HOLDING LLC

 

 

 

 

 

By:

/s/ 

Stephanie Welty

 

 

Name:

 

Stephanie Welty

 

 

Title:

 

Vice President, Finance

 

 

 

 

CYOPTICS, INC.

 

 

 

 

 

By:

/s/ 

Ed Coringrato

 

 

Name:

 

Ed Coringrato

 

 

Title:

 

President and CEO

 

 

 

 

CYOPTICS INTERNATIONAL HOLDING CO.

 

 

 

 

 

By:

/s/ 

Ed Coringrato

 

 

Name:

 

Ed Coringrato

 

 

Title:

 

President

 

 

--------------------------------------------------------------------------------


 

 

CYOPTICS INTERNATIONAL HOLDING LLC

 

 

 

 

 

By:

/s/ 

Ed Coringrato

 

 

Name:

 

Ed Coringrato

 

 

Title:

 

Authorized Signatory

 

 

 

 

TRIQUINT DE MEXICO, S.R.L. DE C.V.

 

 

 

 

 

By:

/s/ 

Stephanie Welty

 

 

Name:

 

Stephanie Welty

 

 

Title:

 

Vice President, Finance

 

 

--------------------------------------------------------------------------------


 

Exhibit F

 

DEPOSIT AGREEMENT

 

This Deposit Agreement (this “Agreement”) is dated as of April 14, 2005 by and
among TriQuint Semiconductor, Inc., a Delaware corporation (“Seller”),
CyOptics, Inc., a Delaware corporation (“Buyer”), and Ater Wynne LLP, an Oregon
limited liability partnership (“Deposit Holder”).  Capitalized terms used but
not otherwise defined herein shall have the meanings set forth in the Purchase
Agreement (as defined below).

 

RECITALS

 

A.                                   Seller and Buyer are parties to that
certain Asset Purchase Agreement (the “Purchase Agreement”), of even date
herewith, pursuant to which Seller agreed to sell, and Buyer agreed to purchase,
certain assets of Seller, upon the terms and subject to the conditions set forth
in the Purchase Agreement.

 

B.                                     Buyer has deposited Five Hundred Thousand
Dollars ($500,000) (the “Deposit Amount”) with the Deposit Holder.  Pursuant to
Section 5.9(a) of the Purchase Agreement, the Deposit Holder is to hold the
Deposit Amount in a client trust account until paid pursuant to the terms and
subject to the conditions of this Agreement.

 

C.                                     The Deposit Holder is willing to act upon
the terms and subject to the conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereby agree as follows:

 

1.                                      Deposit of Deposit Amount.

 

The parties acknowledge delivery by Buyer to the Deposit Holder of the Deposit
Amount, pursuant to Section 5.9(a) of the Purchase Agreement.  The Deposit
Holder shall hold and distribute the Deposit Amount in accordance with the terms
of this Agreement.  The Deposit Amount is non-refundable and will only be
distributed pursuant to the terms of this Agreement.

 

2.                                      Instructions Regarding the Deposit
Amount.

 

The following procedures shall govern the application of the Deposit Amount:

 

2.1                               At Closing.  If Closing occurs, at the
Closing, Seller and Buyer shall deliver to the Deposit Holder a written
certificate instructing the Deposit Holder to distribute the Deposit Amount to
Seller (as part of the cash portion of the Purchase Price).

 

2.2                               Upon Termination of the Purchase Agreement.

 

(a)                                  If Seller delivers to the Deposit Holder a
certificate (with a copy to Buyer) in which Seller claims (A) that the Purchase
Agreement has been terminated prior to the Closing

 

--------------------------------------------------------------------------------


 

(for any reason other than by Buyer as described in Section 11.1(b) of the
Purchase Agreement (except due to non-satisfaction of the condition set forth in
Section 8.1(e) of the Purchase Agreement)) and (B) that Seller has provided
notice of such claim to Buyer, then the Deposit Holder shall disburse to Seller
the Deposit Amount and all accrued interest thereon, if any, in accordance with
such certificate on the twentieth (20th) calendar day following the date such
certificate is received by the Deposit Holder; provided, however, that no such
payment shall be made if the Deposit Holder receives from Buyer, within such
twenty (20) calendar day period, a certificate pursuant to which Buyer objects
to such claim, which certificate shall set forth in reasonable detail the basis
for Buyer’s objection.  If the Deposit Holder receives such a certificate from
Buyer within such twenty (20) calendar day period, then the Deposit Holder
shall, without evaluating the completeness or reasonableness of the reasons for
objection, hold the Deposit Amount until receipt of (x) notice of a judgment
pursuant to Section 2.2(d) below, or (y) joint notification pursuant to
Section 2.2(e) below.

 

(b)                                 If Buyer delivers to the Deposit Holder a
certificate (with a copy to Seller) in which Buyer claims (A) that the Purchase
Agreement has been terminated prior to the Closing (pursuant to
Section 11.1(b) of the Purchase Agreement (except due to non-satisfaction of the
condition set forth in Section 8.1(e) of the Purchase Agreement)) and (B) that
Buyer has provided notice of such claim to Seller, then the Deposit Holder shall
disburse to Buyer the Deposit Amount in accordance with such certificate on the
twentieth (20th) calendar day following the date such certificate is received by
the Deposit Holder; provided, however, that no such payment shall be made if the
Deposit Holder receives from Seller, within such twenty (20) calendar day
period, a certificate pursuant to which Seller objects to such claim, which
certificate shall set forth in reasonable detail the basis for Seller’s
objection.  If the Deposit Holder receives such a certificate from Seller within
such twenty (20) calendar day period, then the Deposit Holder shall, without
evaluating the completeness or reasonableness of the reasons for objection, hold
the Deposit Amount until receipt of (x) notice of a judgment pursuant to
Section 2.2(d) below, or (y) joint notification pursuant to
Section 2.2(e) below.

 

(c)                                  Buyer and Seller shall not give
instructions to the Deposit Holder that are inconsistent with this Agreement.

 

(d)                                 If a court of competent jurisdiction awards
a judgment relating to the disbursement of the Deposit Amount which is not
subject to further appeal, then Buyer or Seller may deliver to the Deposit
Holder a written certificate instructing the Deposit Holder to deliver to Seller
or Buyer, as applicable, the Deposit Amount.  Such certificate shall be
accompanied by a true, correct and complete copy of the order or other evidence
of judgment, certified by the clerk of the court.  The Deposit Holder shall
deliver the Deposit Amount to Seller or Buyer, as applicable, on the tenth
(10th) Business Day after it receives such certificate.

 

(e)                                  If Seller and Buyer mutually agree to
settle a claim for the disbursement of the Deposit Amount, then Seller and Buyer
shall deliver to the Deposit Holder a written certificate instructing the
Deposit Holder to deliver to the specified party or parties, the amount of
Deposit Amount as mutually agreed upon by Seller and Buyer.  Such certificate
shall state the amount of Deposit Amount that the Deposit Holder shall deliver
to each specified party and the date upon which such delivery shall be made. 
The Deposit Holder shall deliver the stated amount of Deposit Amount to the
specified party or parties, in accordance with such certificate.

 

--------------------------------------------------------------------------------


 

Distribution of Interest.  Notwithstanding anything to the contrary contained
herein, any interest earned on the Deposit Amount shall be held by the Deposit
Holder in accordance with the terms of this Agreement and distributed to Seller
contemporaneously with the distribution by the Deposit Holder of the Deposit
Amount.

 

3.                                      Duties of Deposit Holder.

 

3.1                               The duties, responsibilities and obligations
of the Deposit Holder shall be limited to those expressly set forth herein and
no duties, responsibilities or obligations shall be inferred or implied.  The
Deposit Holder’s duties are as a depository only, and the Deposit Holder shall
incur no liability whatsoever, except for its gross negligence or willful
misconduct.  The Deposit Holder may consult with counsel of its choice, and
shall not be liable for any action taken, suffered or omitted to be taken by it
in good faith in accordance with the advice of such counsel (except for its
gross negligence or willful misconduct).  Except as expressly provided in this
Agreement, the Deposit Holder shall not be bound in any way by any of the terms
of the Purchase Agreement or any other agreement to which Buyer and Seller are
parties, whether or not the Deposit Holder has knowledge thereof, and the
Deposit Holder shall not in any way be required to determine whether or not the
Purchase Agreement or any other agreement has been complied with by Buyer or
Seller or any other party thereto.

 

3.2                               Notwithstanding its duties as Deposit Holder
hereunder, all parties are aware that the Deposit Holder acts as counsel for
Seller and, accordingly, all parties agree that its services as Deposit Holder
hereunder shall not restrict or inhibit the Deposit Holder in any way from
representing Seller in any action, dispute, controversy, arbitration, suit or
negotiation arising under this Agreement, the Purchase Agreement or the other
Collateral Agreements.

 

4.                                      Reliance by Deposit Holder on
Instructions.

 

The Deposit Holder may conclusively rely and shall be fully authorized and
protected in relying upon any written notice, demand, certificate or document
which it, in good faith, believes to be genuine.  The Deposit Holder shall not
be responsible in any respect for the form, execution, validity, value or
genuineness of documents or securities deposited hereunder, or for any
description therein, or for the identity, authority or rights of persons
executing or delivering or purporting to execute or deliver any such document,
security or endorsement.  The Deposit Holder may rely on and shall be authorized
and protected in acting or failing to act in accordance with this Agreement upon
the written, facsimile, or electronically delivered instructions that it
believes to be genuine, with respect to any matter relating to the Deposit
Holder acting as Deposit Holder, of any persons acting or purporting to act on
Seller’s or Buyer’s behalf.

 

5.                                      Risk to Deposit Holder.

 

None of the provisions of this Agreement shall require the Deposit Holder to
expend or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not assured to it.  None of the provisions of this Agreement
shall

 

--------------------------------------------------------------------------------


 

impose upon the Deposit Holder any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Deposit Holder (including but not limited
to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).

 

6.                                      Legal Proceedings.

 

The Deposit Holder shall not be required to institute legal proceedings of any
kind.  If at any time the Deposit Holder is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Deposit Amount (including
but not limited to orders of attachment or garnishment or other forms of levies
or injunctions or stays relating to the transfer of the Deposit Amount), the
Deposit Holder is authorized to comply therewith in any manner it or legal
counsel of its own choosing deems appropriate; and if the Deposit Holder
complies with any such judicial or administrative order, judgment, decree, writ
or other form of judicial or administrative process, the Deposit Holder shall
not be liable to any of the parties hereto or to any other person or entity even
though such order, judgment, decree, writ or process may be subsequently
modified or vacated or otherwise determined to have been without legal force or
effect.

 

7.                                      Indemnification of the Deposit Holder.

 

Buyer and Seller, jointly and severally, agree to indemnify and hold the Deposit
Holder harmless from and against any and all losses, claims, damages,
liabilities and expenses, including, without limitation, reasonable costs of
investigation and reasonable counsel fees and expenses, which may be imposed on
the Deposit Holder or incurred by it in connection with its acceptance of this
appointment as Deposit Holder hereunder or the performance of its duties
hereunder, except as a result of Deposit Holder’s gross negligence or willful
misconduct.  Such indemnity includes, without limitation, all losses, damages,
liabilities and expenses (including reasonable counsel fees and expenses)
incurred in connection with any litigation (whether at the trial or appellate
levels) arising from this Agreement or involving the subject matter hereof.  The
indemnification provisions contained in this Section are in addition to any
other rights any of the indemnified parties may have by law or otherwise and
shall survive the termination of this Agreement or the resignation or removal of
Deposit Holder.  It being agreed that Buyer and Seller shall each be responsible
for only one-half of any indemnity payments due Deposit Holder hereunder.

 

8.                                      Termination of Agreement.

 

Upon disbursement by the Deposit Holder of all of the Deposit Amount pursuant to
the terms of this Agreement, this Agreement shall terminate, provided that the
provisions of Section 7 hereof shall survive such termination.

 

9.                                      Miscellaneous.

 

The provisions of Article 10 of the Purchase Agreement (other than Section 10.9)
shall apply to this Agreement as though such provisions were set forth herein in
full.

 

--------------------------------------------------------------------------------


 

The existence or termination of this Agreement shall not affect any rights or
obligations of the parties under the Purchase Agreement, or any of the other
Collateral Agreements.

 

[The rest of this page is intentionally blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has caused this Agreement to be duly executed on
its behalf by its duly authorized officer as of the date first written above.

 

Seller:

Buyer:

 

 

TRIQUINT SEMICONDUCTOR, INC.

CYOPTICS, INC.

 

 

 

 

By:

/s/ 

Raymond A. Link

 

By:

/s/ 

Ed Coringrato

 

Name:

 

Raymond A. Link

 

Name:

 

Ed Coringrato

 

Title:

 

Vice-President and CFO

 

Title:

 

President and CEO

 

 

 

Deposit Holder:

 

 

 

ATER WYNNE LLP

 

 

 

 

 

By:

/s/ 

Mike Shackelford

 

 

Name:

 

Mike Shackelford

 

 

Title:

 

Managing Partner

 

 

 

--------------------------------------------------------------------------------


 

[g81722kk07image002.gif]

Suite 1800

222 S.W. Columbia

Portland, OR  97201-6618

 

503-226-1191

 

Fax 503-226-0079

 

www.aterwynne.com

 

EXHIBIT G

 

April 29, 2005

 

CyOptics, Inc.

7360 Windsor Drive

Allentown, PA 18106

 

Re:                               TriQuint Semiconductor, Inc.

 

Dear Ladies and Gentlemen:

 

We have acted as counsel to TriQuint Semiconductor, Inc., a Delaware corporation
(“Seller”), in connection with certain of the transactions contemplated by that
certain Asset Purchase Agreement dated April 29, 2005 (the “Agreement”), by and
between Seller and CyOptics, Inc. (“Buyer”).  This opinion is rendered pursuant
to Section 7.1(d) of the Agreement.  Capitalized terms used herein but not
otherwise defined shall have the meanings given to such terms in the Agreement.

 

We have examined originals or copies of the Agreement, the Intellectual Property
Agreement, the Transition Services Agreement, the Equity Purchase Agreement, the
Lease Assignments, and the Assignment and Assumption Agreement and Bill of Sale
(collectively, the “Transaction Documents”).  We have also examined originals or
copies of records, other agreements, instruments and documents and have made
such other investigation as we have deemed relevant or necessary as a basis for
the opinions expressed herein.  We have assumed without investigation the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity to original documents of all documents submitted
to us as copies.  As to various questions of fact relevant to this opinion, we
have relied, without investigation, on certificates of public officials and
statements or certificates of officers or representatives of Seller.

 

We have also assumed that (i) the parties to the Transaction Documents other
than Seller have the power, authority and capacity to enter into and perform
their obligations under the Transaction Documents, (ii) the Transaction
Documents have been duly authorized, executed and delivered by, are valid and
binding upon, and are enforceable in accordance with their terms against, such
parties, (iii) the execution, delivery and performance of the Transaction
Documents will not violate the organizational documents of such parties or any
Law applicable to or binding upon such parties, and (iv) such parties have
obtained, all consents, permits and approvals required to be obtained by such
parties by or from all Governmental Bodies in connection with the transactions
contemplated by the Transaction Documents, and such consents, permits and
approvals are in full force and effect.  We have further assumed that the
representations and warranties made by Buyer in the Transaction Documents are
true and correct and that, as to factual matters, the representations and
warranties made by Seller in the Transaction Documents

 

M E N L O   P A R K                                     P O R T L A N
D                                                  S E A T T L E

 

--------------------------------------------------------------------------------


 

are true and correct unless we have knowledge that such representations and
warranties are not true and correct.

 

We are members of the Oregon State Bar.  Our opinions expressed herein are
limited to the laws of the State of Oregon, the Delaware General Corporation Law
and the federal laws of the United States, and we do not express any opinion
herein concerning the laws of any other jurisdiction.  We note that the
Transaction Documents state that such agreements are governed by the laws of the
states of Delaware or New York.  For purposes of this opinion we have, with your
permission, assumed such agreements are governed by the laws of the State of
Oregon.

 

As used in this opinion, the expressions “knowledge,” “to our knowledge,” or
other similar phrases, mean, as to matters of fact, that based upon the current
actual knowledge of the individuals in this firm who have performed legal
services for Seller, we find no reason to believe that the opinions expressed
are factually incorrect; but beyond that we have made no factual investigation
for the purposes of rendering this opinion.

 

Based on the foregoing, and subject to the limitations set forth above and
below, we are of the opinion that:

 

1.                                       Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware. 
Seller has all requisite corporate power and authority to execute and deliver
the Transaction Documents to which it is a party and to perform its obligations
thereunder.

 

2.                                       Except as disclosed in the Transaction
Documents, the execution and delivery by Seller of, and performance by Seller of
its obligations under, the Transaction Documents, and the consummation of the
transactions contemplated thereby (a) have been duly authorized by all necessary
corporate action on the part of Seller; (b) do not contravene the terms of
Seller’s Certificate of Incorporation or By-Laws; and (c) to our knowledge, will
not violate, conflict with or result in any contravention of or the creation of
any Encumbrance under any Law that in our experience is generally applicable to
transactions of the type contemplated by the Transaction Documents (without our
having made any investigation concerning the applicability of any other statute,
rule or regulation).

 

3.                                       Except as disclosed in the Transaction
Documents, to our knowledge, no approval, consent, compliance, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Body or any other Person in respect of any requirement of Law and
no lapse of a waiting period under a requirement of Law, is necessary or
required in connection with the execution and delivery by Seller of, and
performance by Seller of its obligations under, the Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
thereby other than those which have been obtained.

 

2

--------------------------------------------------------------------------------


 

4.                                       The Transaction Documents to which it
is a party have been duly executed and delivered by Seller, constitute the
legal, valid and binding obligations of Seller and are enforceable against
Seller in accordance with their respective terms.

 

5.                                       Except as disclosed in the Transaction
Documents, to our knowledge, there is no action, suit, consent decree,
proceeding, arbitration or governmental investigation pending or threatened
(a) against Seller, the Optoelectronics Business or the Purchased Assets, which
seeks to restrain or enjoin the consummation of the transactions contemplated by
the Agreement, or (b) with respect to the Optoelectronics Business, the
Purchased Assets, the Assumed Liabilities or the Transferred Employees that,
individually or in the aggregate, has had or could be reasonably expected to
have a Seller Material Adverse Effect.

 

The opinions expressed above are specifically subject to the following
limitations, exceptions, qualifications and assumptions:

 

1.                                       We express no opinion as to the effect
of any bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer
or other similar law relating to or affecting the relief of debtors or the
rights and remedies of creditors generally.  In addition, we express no opinion
with respect to (a) the laws, regulations or ordinances of any county,
municipality or governmental subdivision or agency of whatever description or
character or (b) antifraud laws, tax laws, ERISA or other pension or employee
benefit laws, antitrust or unfair competition laws, environmental or health and
safety laws, or labor and employment laws.

 

2.                                       We express no opinion as to limitations
imposed by state law, federal law or general equitable principles upon the
availability of specific performance, injunctive relief or other equitable
remedies, regardless of whether enforcement of any such agreement is considered
a proceeding in equity or at law.

 

3.                                       We express no opinion as to the
enforceability of provisions pertaining to choice of law, jurisdiction or venue.

 

4.                                       We express no opinion as to the
enforceability of any provisions waiving jury trial, statute of limitations, and
any other waivers of rights conferred by the Constitution, state constitution or
by statute or common law.

 

5.                                       We express no opinion as to the
enforceability of any severability provisions if the unenforceable portion of
the subject agreement is an essential part of the agreed-upon exchange.

 

6.                                       We express no opinion as to the
enforceability of provisions allowing a party to act in its “sole discretion” or
the like; a court may imply an obligation to act reasonably notwithstanding the
language of the contract.

 

3

--------------------------------------------------------------------------------


 

7.                                       We express no opinion as to the
enforceability of any reservation of the right to pursue inconsistent or
cumulative remedies.

 

8.                                       We express no opinion as to the
enforceability of provisions for attorneys’ fees other than to prevailing
parties.

 

9.                                       We express no opinion as to the
enforceability of provisions permitting waiver or modification of an agreement
or document only in writing.

 

This opinion is provided to you as a legal opinion only, and not as a guaranty
or warranty of the matters discussed herein.  The opinions expressed herein are
rendered as of the date hereof, and we expressly disclaim any undertaking or
obligation to advise you of any changes which may occur after the date hereof
which would affect this opinion.  The opinions expressed herein are for the
benefit of and may be relied upon only by you, and then solely in connection
with the closing of the transactions contemplated by the Transaction Documents
(or by Comerica Bank who may rely upon this opinion solely in connection with
and for the purpose of advancing funds for the consummation of the transactions
contemplated by the Transaction Documents).  Neither these opinions nor any
extract herefrom or reference hereto shall be published or furnished to, quoted
to, or relied upon by any other person for any other purpose without our express
written permission.

 

 

Very truly yours,

 

 

 

/s/ Ater Wynne LLP

 

 

 ATER WYNNE LLP

 

4

--------------------------------------------------------------------------------